Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 5 June 2003.
Mr President, ladies and gentlemen, I would point out that, yesterday, 17 June, was the twentieth anniversary of the arrest of Enzo Tortora. I expect that this name will not mean much to many of the Members, but it will certainly have great significance for the Italians. He was a very famous television personality, elected as a Member of the European Parliament to the ranks of the Radicals of Mr Pannella. He was fully acquitted, after many years of legal proceedings: he was the victim of judicial error and media persecution, of an abuse of media power. This is something which, I regret to say, still happens today in many countries. I would just like to pay tribute here to his civil campaigns and to Mr Tortora himself, so that his memory is not lost in this House too.
Mr President, I have asked to speak on behalf of the Group of the Party of European Socialists on a point of order in order to draw your attention to the situation of Vincent Reynaud, originally from Strasbourg in France, and Thierry Falise from Belgium. These two journalists and their interpreter have been secretly detained since 5 June in Vientiane in Laos. They have been accused by the Laotian police of cooperating with bandits in a professional capacity in relation to the murder of a Laotian security officer, while in actual fact they were preparing a report on a minority group living in the mountains. They are currently facing capital punishment.
On behalf of my group, I call on you, Mr President, to take immediate action to ensure that the Laotian authorities free the journalists, Vincent Reynaud and Thierry Falise, and that justice and truth prevail as we are very much concerned and emotions are running high.
I am happy to do that.
Mr President, on behalf of this Parliament, I would like to ask you to speak to the Moroccan Government, and in particular the King of Morocco, to call for the release of a Moroccan journalist, Mr Lmrabet, who yesterday was sentenced to three years in prison, simply for having written articles criticising the situation in Morocco. Mr Lmrabet is on hunger strike; he therefore risks dying if there is no outside intervention. I would therefore ask the President - and we are ready to forward the file to him - to speak to the Moroccan Government in order to try to save this journalist's life.
Please supply the relevant material and I will follow the matter up as you request.
Mr President, ladies and gentlemen, I would like to take the floor to protest against the abuse levelled at the European Union by the Cuban dictator Fidel Castro during a rally a very short time ago. The terms he used in the course of his three-hour speech constitute accusations against the European Union - not only against the Commission, which has imposed a few token diplomatic sanctions, but also, by extension, against Parliament, which approved a vote of protest here. Fidel Castro's insults, his absurd accusations, show that the Cuban dictatorship is disintegrating and that the Cuban dictator has become no different from so many other Latin American dictators.
Moreover, we must make no concessions to Fidel Castro. The wave of repression which has crashed down upon Cuba and swept writers, intellectuals and free men into prison must be energetically repelled by this House. The issue of human rights in Cuba is a pressing one. Furthermore, the myth of Fidel Castro and his aura must not deceive us: Mr Castro is now a dictator, and the situation in Cuba is unbearable for the world's democratic conscience. We must persevere in this struggle and not permit ourselves to be dismayed by the abuse at which he has become so adept.
Mr President, I wish to protest about the Greek Presidency's intolerable attack on Cuba. This is a case of open intervention in the internal affairs of this country, incitement to subversion and paving the way for military intervention.
The Presidency is keeping quiet about the provocative activities of the US representative in Cuba where, as he himself admits, he is recruiting agents by paying them millions of dollars to turn against their socialist homeland. While demonstrating such sensitivity about the death penalty and human rights in Cuba, it will sign two judicial cooperation agreements with the USA in Washington on 25 June. Thus, it is handing over the citizens of the Member States, bound hand and foot, to a country in which death penalties are executed on a daily basis, thousands are held without trial or defence, Cuban terrorists and hijackers roam free and Cuban patriots are held without defence because they uncovered plans for American terrorist activities against Cuban leaders, not to mention the hundreds in Guantanamo. Hypocrisy? Complicity? Without doubt both!
The millions of Cubans who recently demonstrated their support for the socialist revolution in Havana, and the manifestations of solidarity with Cuba throughout the world are the speechless response to the presumptive invaders and their European accomplices.
Colleagues, it is my sad duty today to mark the deaths of four German soldiers, part of the international security assistance force in Kabul, on 7 June 2003.
These deaths occurred during a terrorist attack on the Kabul military airport where the soldiers were waiting for their flight home after several months of service in Afghanistan. 29 of their comrades were seriously injured. These German soldiers are the first casualties by enemy action since Germany decided to take an active part in out-of-area military missions.
I wish, on behalf of the European Parliament, to communicate our condolences for these victims and to their families, and to express our sympathy with the German Government and the armed forces.
(The House rose and observed one minute's silence)
The next item is the extraordinary debate on the European Convention.
Iñigo Méndez de Vigo and Klaus Hänsch, let me congratulate you and the 30 colleagues from this House, along with President Valéry Giscard d'Estaing, his vice-presidents and the other members of the Convention for a truly remarkable achievement. You have produced a draft Constitutional Treaty which is clear, which is balanced, which is based on a single option and which could work. The ultimate vindication, if one was needed, of Parliament's total belief in the Convention method an open, inclusive, participatory and democratic preparation for the Intergovernmental Conference.
The results of the Convention are also innovative. It was an operation which was originally conceived to address some of the business left over at Nice, and then broadened to answer a catalogue of questions from Laeken. The Convention has now produced a constitutional blueprint with a broad institutional balance.
The proposal represents a radical improvement on our existing Treaties - way beyond what many may have expected. The first reactions, as I have followed them in this House, have broadly endorsed the result of the Convention. I am aware that nobody in an exercise like this can be 100% satisfied. But no politics anywhere can please all the people all the time. I am sure everybody can think of various improvements to different Articles, but to draw up a balanced project for tomorrow's Europe to which have contributed 28 national parliaments, 28 governments, the European Commission and the European Parliament and to get, at the end, a coherent result is something which should not be minimised. It should not be lightly discarded or unbundled. Those who would seek to unravel the broad consensus which has been created would bear a political responsibility and risk a result that would tend towards the lowest common denominator, precisely the result which the Convention wished to avoid - and it ably managed to do so.
Some further work is required, and the Convention has expressed a wish to complete its work on parts 3 and 4 of the Constitutional Treaty in the first two weeks of July. I hope the Convention will be authorised to proceed in this way, in particular as regards the part 3 of the Treaty on the policies of the Union. We hope that the Convention will find the means to avoid gridlock on European Union decision-making, through excessive reliance on the veto mechanism. In this way it will achieve coherence with the rest of the text which responds to the double challenge of enhanced democracy and greater efficiency.
The European Council is expected to convene an IGC later this year. I support the approach that the conference should be as short as possible and should conclude its work in good time for the 2004 European Parliamentary elections. I also strongly recommend that the Accession States should play a full and equal role in the IGC.
I intend to ask the European Council in Thessaloniki to consider how best to associate the European Parliament with the working of the IGC. There is widespread recognition that in previous IGCs European Parliamentary participation played an important and constructive role. It is in the logic of the progress, the participation and the shared ownership that has emerged from this Convention that the role of the Parliament should be enhanced in the dispositions that would be made for the next IGC.
Having the Treaty agreed well before the next European elections is essential. Our voters, the citizens, have the right to know what they are voting for, and what role the Parliament they elect is destined to play in the wider Europe of tomorrow. I also hope the new Treaty will contribute to making the next elections, along with the historic enlargement - although our sixth direct elections - our first real European elections.
I conclude, as I began, by congratulating our colleagues who contributed so effectively to the deliberations of the Convention; by acknowledging, on behalf of the European Parliament, our debt of gratitude to all the conventionnels and to the leadership of President Giscard d'Estaing. A sound basis is now available to the governments. The Convention has given its lead. We call now on the governments to give theirs.
Mr President, thank you very much for your words and I would like to congratulate you on having called this plenary session just a few days after the closing session of the Convention and just a few days before the European Council in Thessaloniki. This Parliament will be the first to debate the draft Constitution.
And it is with emotion that I would like to point out that, in 1997, it was this Parliament, in a report for which Mr Dimitris Tsasos and myself were rapporteurs, that approved the replacement of the intergovernmental method with what we then called the Community method for the reform of the Treaties. That Community method, enshrined in the Resolution of 19 November 1997, is the Convention. The European Parliament's option has therefore been a successful one, because I would like to say quite seriously that, in the 16 months of the Convention's work, we have done more than in ten years of Intergovernmental Conferences.
Firstly, Mr President, we have a Constitution. I remember how this Parliament was also a pioneer, through the report by Mr Olivier Duhamel, in calling for the constitutionalisation of the Union. This constitutionalisation is going to increase efficiency and is going to produce a Union of results. Many of our requests are in the text: the pillars disappear, the Union has a legal personality, we are going to reinforce the Community method, we have guaranteed the Commission's monopoly on initiative, a legislative procedure in which the Council and Parliament are on an equal footing will become the normal procedure.
We have also achieved a move from unanimity to qualified majority in many areas, and this Parliament will be involved in 70 of them, when at the moment it is involved in 34. We also have a great simplification of methods, Mr President: we have ended up with five decision-making procedures and we have managed to use a language which was far-removed from the Community jargon.
But we have also democratised the Union, starting with the first article of the Constitution, which speaks of the Union's double legitimacy, something which this Parliament has always advocated as a Union of states and citizens. When I entered this Parliament in 1992 it was a consultative assembly. After the Constitution this Parliament will be a Parliament worthy of its name. And this democratising effect also impacts on national parliaments. I would like to pay tribute to Mr Napolitano and his report, for the Committee on Constitutional Affairs, because we have created a means for involving national Parliaments in the Community procedure by means of the early warning system. I would also like to say to all of those people who have always noted a degree of rivalry between the national Parliaments and the European Parliament that our main allies in this Convention have been the national Parliaments. And I would like to pay tribute to them for that.
I also believe, Mr President, that we have done something enormously important, something we have fought for in this Parliament, which is to integrate the Charter of Fundamental Rights into the Constitution. We called for this before Nice and we did not achieve it, but the Charter of Fundamental Rights is now going to become the document which will give Europeans their identity.
And not only have we reinforced the representative institutions, but also the participatory ones. The Constitution has recognised the role of non-governmental organisations and associations, and we have incorporated popular initiative as an instrument for semi-direct democracy.
Mr President, when Mr Giscard d'Estaing was asked last week who had won, he said that in terms of this Constitution the European Parliament had won. I believe the citizen has won. I believe this is a triumph for the European citizens, who are going to have a Union capable of producing better results, a more transparent Union and, above all, a more efficient Union. And allow me to say that, as Chairman, I have been very honoured to carry out this task. Very honoured because the 32 members of the delegation - we have not distinguished between members and substitutes - have done exceptional work in defending the positions of Parliament and in providing technical and political support at all times for myself, for Klaus Hänsch and for Andrew Duff.
Please let me say one more thing, Mr President: go to Thessaloniki. I believe that this Parliament's political message is a very clear one. You have said that this Constitution represents radical progress. I believe this is the most important advance the European Union has made since the Treaties of Rome, and I am therefore convinced that the Intergovernmental Conference is not going to improve it. I believe that we should defend this text, which has been presented without options, as the European Parliament wanted, to the end. At the end of this process, moreover, Mr President, I believe we must put it to a referendum. Certain governments, such as the Spanish Government, have asked that such a referendum take place on the same day as the European Parliament elections; and I believe this would represent the culmination of this democratising element contained in the European Constitution.
Thank you very much to everybody for your help. Without your help, without everybody's help, this would have been impossible.
Mr President, colleagues, ladies and gentlemen, the consensus on the draft Constitution which we reached in the Convention last Friday has been described as historic, and indeed it is - for look at what has been achieved. We have drafted a Constitution for over 25 sovereign states and peoples who, for centuries, were pitched head-to-head in plunder, war and devastation. That is without parallel in history. We have drafted a Constitution for a multitude of peoples and states who all have long histories of their own, who speak different languages, who maintain their own identity and yet who want to shape their destinies together. That is without precedent in the history of Europe and the world. What is new about it? I would like to mention just six points which I think are especially important.
Firstly, the Constitution sets forth the rights and duties of citizens. We have made the Charter of Fundamental Rights an integral and legally binding element of the European Constitution.
Secondly, the famous 'four freedoms' of the Treaty of Rome were also promises for the future. Today, these promises have been fulfilled. The new Constitution contains a new pledge in Article 2 and Article 3, namely sustainable development, justice, security and solidarity for Europe's citizens.
Thirdly, the most important contribution to democracy and to the 'ownership' of European policies is clarity. Citizens must be able to identify which areas can be regulated by the European Union and which cannot. They must also be able to identify who bears responsibility for political decisions and who does not. In this respect, the Constitution makes significant progress. We have created a division of competences which, for the first time, defines the competences between the Member States and the European Union more clearly than before, and I would remind the older Members of this House that Parliament has failed twice in the past to achieve this goal. We have greatly simplified and reduced the number of decision-making procedures.
Fourthly, the European Parliament: codecision on matters of legislation will be the rule in future. Today it is the exception, but in future, it will be the rule, and that is a quantum leap compared with the current situation. After all, the President of the Commission will be elected by this Parliament. This enhances his political legitimacy and will increase the importance of the European elections.
Fifthly, we have tackled the issue of institutional balance. We have strengthened all three institutions: the European Parliament, of course, but also the Commission, especially the Commission President, whose role is considerably enhanced, and we have also strengthened the Council, in the person of the President of the European Council.
Sixthly, the European Union is not a global power, but it has a global power's responsibility. At present, it cannot do justice to this responsibility, but we have tried to ensure that it can do so in future. We have created the position of a European Minister for Foreign Affairs. However, we realise that simply creating this position certainly does not achieve commonality on foreign, security and defence policy issues. That cannot be regulated by a decision; it is a process, and the position of Foreign Minister will have to ensure that this process towards commonality is initiated and kept on track.
Finally, I would like to point out that there were no models for what we have drafted. This constitution cannot be a copy of any nation-state's constitution. The nation-state of the nineteenth century is not the blueprint for Europe's architecture in the twenty-first century. We had to reinvent ourselves in the Convention, not only in substantive terms: we also had to reinvent our working methods. We have not always achieved what we set out to achieve, but no Intergovernmental Conference since the Treaty of Rome has produced such significant changes, with such a far-reaching impact, as those now envisaged by the Constitution. With this Constitution, we can put the European Union, the 50-year-old organisation of European states, on a new footing.
Treaties are based on mistrust born of past experience. Constitutions are based on confidence in the future, and with this Constitution, the citizens of Europe are linking their destinies to create a better future. Let us, here in the European Parliament, clear the way for this process and make sure that the governments face up to their European responsibility.
Mr President, I too would like to thank Mr Méndez de Vigo and Mr Hänsch. I would also like to say right away that our group can support the draft Constitution.
Not all the dreams have come to fruition. If we consider the challenges facing us, especially the enlargement to twenty-five Member States, Europe's role in matters of war and peace, and worldwide developments, I would have liked to see something a little more courageous. I would have liked to see majority voting in foreign policy - but this is something which I hope we can still discuss during the negotiations on Part III. With twenty-five Member States, how can we make any progress on certain aspects of tax policy if we do not have majority voting, and if we fail to make further improvements here in Part III? In other words, measured against the challenges, we cannot be satisfied, but what has been achieved is better than what we had before, and that is the essential point.
It is better than what we have at present, for Europe has never been developed in a single step. Even with twenty-five countries, we still cannot enshrine 'finality', because no agreement can be reached on this. Walter Hallstein was right, as always, when he said that European union is a creatio continua - an ongoing process of creation. The progress which can be made at a specific moment in history is written down and enshrined in treaty form - and now in the form of a constitution - and is the basis for further development and progress within the European Union. This is the perspective from which we should view this outcome.
I agree with Mr Méndez de Vigo and Mr Hänsch when they say that this is a truly magnificent achievement. If we look at our own nation-states and see how often it takes years of dispute to amend a tax law or perhaps revise a provision of the constitution, and how lengthy and difficult a process achieving a decision or an agreement can be, I think it is a miracle that so many nations, represented by their governments and parliamentarians, have been able to reach agreement on a common constitution. That is almost unprecedented in constitutional history. In all our countries, our constitutions were created as a result of new beginnings, crises, disasters and war, when there was social and political consensus in the country, but not in normal times. The fact that this has nonetheless been achieved has a great deal to do with the fact that the majority of this Convention was composed of parliamentarians, who - unlike the diplomats at the Intergovernmental Conferences - think in terms of solutions, not competences.
For this reason, on behalf of my group, I would like to send one message to Thessaloniki. What the parliamentarians have drafted must not be reopened by the diplomats, for nothing legitimates their doing so.
(Applause)
This is why we must defend what has been achieved, especially through the parliamentarians' work. Even if every one of us has an issue where he or she is not entirely satisfied, we must put it to one side and refrain, for the next six months, from making fresh demands. Instead, we must defend what has been achieved and postpone other desirable things for the time being. After that, we will have a chance of achieving them. I am also quite optimistic that every one of the governments that are now moaning wants a different thing changed. However, one would cancel out the other, and that is probably the safest guarantee that at the end of the day, the text will go through more or less as it stands.
I believe that a Europe of citizens has also been created. What has been founded is a Europe of states and of citizens, safeguarded by fundamental rights. At the elections, the citizens will vote on the head of the executive because linkage has been established between the elections to the European Parliament and the election of the executive.
We see that this has occurred on the basis of a value-oriented constitution. My group battled hard to include a reference to Christianity; we were not successful, but what has been achieved is a value-based constitution, with religious life being enshrined as an element of significance for the future, and values are, in any case, set out in the Charter of Fundamental Rights.
We have more scope for action. We have clarity between the institutions. We have found an equilibrium - despite the President of the European Council - which seems to me to be reasonably well-balanced. For this reason, we should vote for the draft Constitution and then have further discussions next week during the negotiations on Part III, if at all possible. In particular, we should ensure that we are more effective on the key foreign policy issue, but we should also remember that through closer cooperation, we have made much more progress than has been discussed in public so far, including the option of an obligation to provide support. I think that for this reason, it is good work and this House should endorse it.
(Applause)
Mr President, almost 20 years after the European Parliament, elected by universal suffrage, produced a draft Constitution, the 'Spinelli draft', we are achieving a text for a Constitution for a European Union made up of 25 States and 480 million citizens. I believe we must welcome this historic success of the Convention, which has produced a democratic draft whose contents largely correspond to the hopes we had placed in this enterprise.
I would first of all like to express my gratitude for the work done by the European Parliament's Delegation led very competently by the two Members who have represented it in the Presidium: Mr Méndez de Vigo and Mr Hänsch, who have acted as a coherent team fighting from the front but also protecting their rear.
I believe that this has added coherence and seriousness to our representation and has helped our political families from throughout the enlarged Union to be able to work and mature in this House - which is the home of democracy in Europe - and to be able to create a common doctrine which has been specifically reflected in the text.
Without making a very detailed analysis and assessment - this is a job we will have to do during the summer and which will have to be carried out by the Committee on Constitutional Affairs - and in passing, Mr President, I would like to complain on behalf of my group because Mr Napolitano has not been given speaking time as Chairman of the Committee on Constitutional Affairs. He will speak within the speaking time allotted to the Socialist Group, but I do not believe that this is a correct way of proceeding.
I would like to say on behalf of my group that we must celebrate the fact that we have a single text without options, without red cards; a text which opens doors and does not close them, and also one which is of a manageable size. I believe these are important elements on the basis of which we must work and make progress.
We must defend what we have fought for tooth and nail and we must continue working; our two representatives have given a brief summary of what has been achieved. I would like to point out, in relation to the evolutionary clauses and the new date of 2009, that we must continue to work, drawing conclusions, creating doctrine and strengthening the European institutions.
I would like to mention certain points which the Socialist Group sees as absolute priorities: to strengthen the social Europe and to defend Europe in terms of its economic governance, making progress in the field of taxation with regard to the internal market and majority decision-making in the field of foreign, security and defence policy; and we believe that this must also contribute to finding a better balance within the interinstitutional triangle.
Our job must therefore now be to try to consolidate this Constitution as a basis for subsequent work, but we must work on the basis of what we have agreed, what has been achieved, which is an indication that we are able to act, and this is tremendously important at a time when the European Union was being portrayed as moribund and incapable of taking action.
Furthermore, I believe we must welcome something which is also very positive, at a time when we have observers from the future member countries, and that is that they have participated fully in the work of the Convention before actually joining the Union. They are working shoulder to shoulder with us and playing a significant role, and this is being demonstrated in popular referendums.
Over the last week we have had two significant successes in Poland and in the Czech Republic demonstrating that this is not just a market, but a shared project of coexistence, and we believe we should welcome it when so often distrust has been called for.
Finally, Mr President, please allow me to comment on an important aspect, because we always talk about architecture and we must also talk about personalities, we must also support - and I would ask that this be done in Thessaloniki - the Council's Agreement returned this week on the Statute on European Political Parties. I believe that Parliament has done significant work. We must thank the rapporteur, Mr Jo Leinen, for the great work he has done. It is clear that having protagonists who genuinely demonstrate that we are capable of organising ourselves is a fundamental element of European construction.
And finally, Mr President, I would like to ask you on behalf of my group, when you go to the Thessaloniki Summit, to express the clear will of the whole House that the text which has been produced openly and democratically be respected, and also to say, on our behalf, that we want to be properly represented in the work of the Intergovernmental Conference; not just making use of previous experiences but with a representation which is in line with our participation and our dignity.
Mr President, I too thank all those who have represented this House on the Convention. It is said that 'success has many fathers, but failure is an orphan'. The draft Constitution agreed by the Convention last Friday is blessed with many proud parents. Of these, the European Parliament can claim more than its fair share of paternity, since we led the calls for the Convention method to be used to avoid a repeat of the failures of Nice. We owe much to the Belgian Presidency of the European Union, which gave us the visionary Laeken Declaration.
While the birth was difficult and the baby is not as pretty as we hoped, the European Constitution born on Friday 13 June 2003 deserves a long and fruitful life. Liberals everywhere will rejoice that fundamental rights now lie at the heart of the Union's basic law. We welcome the establishment of a single legal personality for the Union, the unification of the pillars and the extension of democratic control by the European Parliament. Crucially, this shorter and simpler treaty should also be more accessible to Europe's citizens since it sets out more clearly who does what.
Of course we would have liked to go further in some respects. We hope that the post of Chairman of the European Council will in time be merged with that of Commission President in an integrated Presidency. We want to see the legitimacy of the Commission strengthened by a real election of its President by the European Parliament. We seek a greater role for regions with constitutional powers. And we would like greater recourse to majority voting, even in a sensitive area like foreign policy, so that the Union can act more decisively abroad.
There is still work to be done. The extension of qualified majority voting needs to be given concrete expression in the policies in part 3 of the constitution. We also urge the Convention to be ambitious in creating a lighter procedure for amending part 3, through voting by super-qualified majority and without recourse to national ratification.
At Thessaloniki, the Heads of State and Government will be granted custody of the new-born constitution and will bring it to maturity in the Intergovernmental Conference. Having been so central to its conception, our governments will not be able to disown the constitution lightly.
The European Council will have to decide the composition and the duration of the IGC. The parliamentary component of the Convention must be fairly represented at the talks - as you, Mr President, have said. Since members of the Liberal caucus under my colleague Andrew Duff have made such a great contribution to the work of the Convention, we insist that Parliament's representation should reflect this.
On the length of the IGC, if Member States seek to unpick one part of the deal, others will pull at it too and the whole fabric risks unravelling. For that reason, we urge that the IGC be kept short and stick to the essentials of the text agreed by the Convention.
This brings me to my final point. The most open and democratic institutional reform in our Union's history deserves to be brought to a fitting conclusion. It is no use making the EU simpler and more accountable if politicians do not then explain it and argue the case for active engagement in Europe
Speaking personally, I hope that my own government will at last shake off its reticence and take the case for Britain's membership of this refounded European Union to the people in a referendum. Whether they ratify by way of referendum or parliamentary debate, I hope that other countries too will seize the opportunity to have a great debate with their voters. That way, our people can again feel ownership of the European project.
Mr President, 'not perfect, but unhoped-for': the words of Convention Chairman Valéry Giscard d'Estaing are entirely fitting. Despite some criticisms, which every Convention member could probably voice from their own standpoint, the result of the Convention's work is to be commended. What is significant, however, is that the Convention has presented the results of its work in a joint paper, which will be submitted to the summit without an alternative. The previous speakers, Mr Méndez de Vigo and Mr Hänsch, have underlined the major progress achieved through the Convention's work, and I endorse their comments. From my perspective, we can indeed describe it as a milestone in the history of European integration, and I would like to take this opportunity to thank both of them particularly for their work in the delegation and their work in the Convention's Praesidium.
What is especially important, to my mind, is that democracy in Europe has been significantly enhanced, not only the rights of the European Parliament or the national parliaments, but above all, direct democracy and citizens' participation in the development of the European Union. The fact that we will have a citizens' initiative as a mechanism in future and that people can get directly involved in European politics is something I see as extremely important, especially in terms of developing a European public arena. I fully endorse this. I am in favour of holding a referendum on the Constitution in every Member State. I would like to point out to everyone that an initiative has been launched for this very purpose with more than 100 supporters in the Convention and I myself am a signatory to it.
I hope that in Part III, it will be possible to make further progress with European integration, especially in the social field and services of general interest, where we can link in with the work on Part I.
Let me follow on from Mr Hänsch's comment a moment ago. He said that the European Union is not a global power, but that it does have a global power's responsibility. I must say that I am very alarmed by what the EU Foreign Ministers have just agreed in Luxembourg: for the first time, the European Union is threatening the use of military force against countries which flout disarmament commitments and are involved in the proliferation of weapons of mass destruction. Naturally, this is not targeted at the USA, which simply withdrew from the ABM Treaty in 2001! It is not all that long since US Secretary of State Colin Powell painted a graphic picture to the Security Council of the threat posed by Iraq's weapons of mass destruction. That was followed by the war, and as you all know, weapons of mass destruction have still not been found. I am frightened by the fact that the EU Foreign Ministers are now following the same line of argument as Powell and apparently want to endorse the Bush doctrine. Admittedly, the declaration does state, by way of restriction, that the UN Security Council will play what is described as a key role in measures threatened by the EU, but this does not allay my fears. The declaration conflicts not only with international law but also with the Convention's draft Constitution!
Article 3 (4) commits the European Union to strict observance of international law and respect for the principles of the United Nations Charter. We all know that threatening the use of military force to resolve conflicts is prohibited under international law. We cannot allow the Constitution to be undermined even before it enters into force!
Mr President, the Convention came to an end last Friday with a glass of champagne for everybody, but, in actual fact, the work is not yet finished. The Convention still has to meet and debate. I hoped to hear today from our representatives what they intend to do in this Convention, and I urge them strongly not to sit back and think that it is all over now, that nothing can be changed and that, what is more, we have won. We still have to do as much as we can now, before the opening of the Intergovernmental Conference. Indeed, we know - as Mr Brok has said - that we will have to fight to avoid the governments, freed of the vociferous presence of the Members of Parliament and Valéry Giscard d'Estaing, being let loose on a Constitution which is currently uninspiring, not least in that it fails to live up to the expectations of the majority of the citizens or, I believe, the majority of the members of the Convention.
I do not agree with those who feel that the pseudo-Constitution we have today is the best we could have achieved, and I believe that it was a serious strategic error on the part of Mr Giscard-d'Estaing and the Praesidium to allow the Convention to be polluted from the outset by the intergovernmental method that it was trying to leave behind. Only during the final days of the Convention was it understood, at last, that submitting to the terms of the most sceptical governments could have caused the entire venture to fail, and the backing of national and European members of Parliament was sought, as well as the support of the much-maligned Commission, working together with the Presidents and the Chairman and Vice-Chairmen of the Convention. Nevertheless, this measure was belated and ineffective, for it was not the fruit of months of work but improvised at the last minute. History is not made with 'ifs' and 'buts', but, given that it is not all over yet, we believe that these last few weeks must be used to further improve on the compromise reached, that we must learn from our errors and endeavour not to repeat them.
For our part, we will endeavour to exert as much pressure as possible as regards four issues which we consider to be extremely important. Firstly, it is absolutely essential to remove the unanimity obligation for the revision of the Constitution and give the European Parliament power of ratification. Mr Méndez de Vigo, my friend and fellow Member, we are not and will not be a constituent Parliament because, as things stand, not only will we not have the power to ratify the Constitution but we will not be consulted on the convening of Intergovernmental Conferences either, as we are at the moment. Thus, we are in danger of losing powers in this area, not gaining them. Secondly, we must work hard to extend the role of the European Parliament in key sectors such as trade policy, cooperation in judicial and criminal matters and the drawing up of the Financial Perspective: the die is not yet irrevocably cast in this area. It is unthinkable that the European Union should continue to participate in major negotiations such as WTO negotiations without any supervision by the European and national parliaments. Thirdly, it is incomprehensible that, in the twenty-first century, after Chernobyl, after the majority of the current Members of the European Union have decided to stop using nuclear energy, there should be an explicit reference in the European Constitution to the promotion of nuclear energy. This is an error which could cost us dear in terms of public opinion, an error which we can still correct. Lastly, I do not believe that merely including the Charter of Fundamental Rights in Part II of the Constitution has much significance for the citizens and legal residents of Europe without a corresponding, definite extension of the possibility of appeal to the Court of Justice, first and foremost in matters of judicial and criminal cooperation.
This is our programme for the period between now and the last Convention meeting, scheduled for 10 July. We are searching for support both within and outside the Convention, in the hope that the Chairman, Mr Giscard d'Estaing, and his Praesidium will be able to guide it towards a result which is still within their reach today. When the Intergovernmental Conference opens, it may well be too late.
Mr President, ladies and gentlemen, if the draft Constitution completed by the Convention really was the excellent document whose echoes resound through the speeches of my fellow Members, and if it responded to a need genuinely felt by the peoples of Europe, the champagne drunk in this room a week ago would have been drunk in our countries too. The hymn which was sung here would also have been sung in our countries. That, however, was not the case. The celebrations spread no further than the walls of this building; in other words, the current is still not flowing. That is a serious problem which, by all appearances, the Convention has not solved.
We want Europe to work better, but we do not think this is the way to go about it. Once again, the wrong method has been used, and we fear that this text may mark a return to the tensions and frustrations which prevailed in Amsterdam and Nice. We take issue with the desire to suppress all memory of the past, of history, of values intertwined with our roots. I am speaking specifically of the Christian topos inscribed and engraved all over our experience.
We believe that the Convention served to clarify our options and their consequences. It did not, however, serve as a pretext for hasty decision-making - far from it! Furthermore, a look at the Nice or Laeken agenda is instructive. Are the Treaties really going to be simplified? Can a Treaty containing more than 400 articles and at least five protocols represent a genuine attempt at simplification, or might there have been a failure there? What can one say, moreover, about the participation of the national parliaments, which have made few really significant advances in terms of their participation in European integration?
Laeken called for more democracy and transparency. Even the way the Convention works, however, is a bad example and a bad omen for the future: its functions are subordinate to the supreme whim of its President and to what I might dub consensocracy, a form of democracy without elections, where not a single vote has taken place. Laeken also asked the European Union to grow closer to its citizens. I am not sure this has happened. If the idea of doing away with the rotating presidency goes ahead, indeed, I am afraid that the Union will move much further away from its citizens.
What do I expect from governments, then? I expect them to take this responsibility to their citizens seriously as a basis for their work. I expect them to respect democracy and to listen, listen to their people. The people have a legitimate right to take decisions, since that right is bestowed on them democratically through the electoral process and legally through the Treaties.
Mr President, constitutions belong to the people. They limit politicians' power between elections, referendums and constitutional changes. A constitution is the people's protection against the politicians. The draft EU constitution has instead become the politicians' protection against the people.
Thirteen out of 25 prime ministers, elected on a quite different basis, are at the centre of power. Six or seven of the 13 will be people who can no longer be elected in their own countries and who can share the power among themselves after each election to the European Parliament. They must have an eye to the election result, but they themselves decide if they have had enough of an eye to it. In that way, Mr Blair can become President, Mr Fischer Foreign Minister and Mr Aznar President or Vice-President of the Commission. It is five years' consolation for all those who are finished in their own countries. EU leaders elect each other and are not accountable to the electorate. One of them must have a majority in the European Parliament, but Parliament cannot elect a second. If the Commission is elected, it can be overturned by a 2/3 majority, but Parliament still cannot elect a second one.
It is an historic paradox that you have to be a democracy in order to enter the EU, but that the EU is not itself a democracy. If the European Convention were to apply for EU membership on the basis of the present draft constitution, we should have to say that there were very fine objectives and values in Articles 2 and 3, but why have you forgotten democracy? Why does the electorate not have the final say? Why must the constitution not be approved by referendum in all the countries?
Mr President, the Convention's conclusions, which are going to be discussed at the Thessaloniki Council, should have responded to one global question: how can we bring Europe closer to the citizens? Yet it is difficult to see how the text proposed responds to the question in any way whatsoever. What is worse, it is clear to see that before long another treaty will be required to resolve the conflicts of power or clarify the obscure procedures the new text wishes to establish, for example in relation to the common foreign policy. However, above all, this text moves in completely the wrong direction. In order to bring Europe closer to the citizens, we need more real democracy. The Convention takes the approach of enhanced supranationality, in other words false democracy, by widely applying qualified majority voting and codecision, without any safety net for the national democracies as such, by establishing a European Constitution superior to the national Constitutions, and by transferring to the Union competences in the area of fundamental rights through the incorporation of the Charter.
In these conclusions, I do not see anything that is going to bring Europe closer to its people, but I do see a great deal that is going to move it further away from them. In the wake of the new treaty, if it follows the Convention's proposals, we will be in exactly the same situation as before, and the democracy, the understanding, the affection of the people as regards the Union will not have progressed one little bit. If we want to re-establish contact between Europe and its people, and I will say this once more, we must get rid of the feelings of remoteness and powerlessness the people feel in relation to Brussels. There is only one way to achieve this: we must once more allow the national democracies to play an active role in European decision-making, for instance by giving them the right to control subsidiarity or by counterbalancing the Community mechanisms through a right of veto or non-participation that should be granted to each national parliament.
Mr President, all of the timid proposals in this direction have been systematically reduced to nothing by the Convention. One day they will have to be introduced once more.
Mr President, the speeches that we have heard from our Convention representatives stand in stark contrast with what our own citizens are being told by our national leaders in relation to what is contained within the Convention document.
In the United Kingdom, the UK Government representative, Peter Hain, has dismissed the document as a mere tidying-up exercise, and although the UK Government is wont to correct Mr Hain from time to time, on this occasion our Prime Minister has promoted him to Leader of the House of Commons, so we might imagine that he approves of that statement.
But we do not have to rely upon Mr Hain's statement of some weeks ago: in the last 24 hours the British Foreign Secretary has given his judgment upon this Convention document. He has told people in the UK that there are no significant constitutional changes, that there is no significant change in the relationship between the EU and Member States, that the IGC will not be concluded until next year and that the UK will have a veto in relation to each and every decision. The document, he says, is a draft, and like any draft it is open to improvement and amendment. But now we are engaged in the hard bargaining, the last-minute agreements reached by democratically elected Heads of State, and the Treaty must ultimately have the unanimous support of all Member States.
I shall just refer to a few areas: on foreign and defence policy, he says that a guarantee has been won, and that even if such proposals are put forward in relation to common and defence policies, 'we will oppose them and we will have a veto'. On the Charter of Fundamental Rights, the Foreign Secretary said in the last 24 hours that 'the net effect of our proposals will ensure that the Charter of Fundamental Rights will not in any way extend the Union's competence or powers'. Finally, in relation to economic matters he says 'we do not support the existing text of Article 13, we do not support tax harmonisation, we have a unanimity lock on these proposals through the use of a veto.'
That is the message that people are getting in the United Kingdom. It is not surprising in the context of this contrast that 88% of people in the United Kingdom in a massive recent poll indicated that they wanted to have a say in a referendum on these proposals. I am delighted to see that Mr Watson, somewhat late in the day, has started reading the Daily Mail and has now concluded that is a call that he personally should support as well. I look forward to seeing his press release, although I am bound to say I do not think his remarks today about qualified majority voting on foreign policy, and national parliaments having no say in relation to ratification, will be any part of what appears in the UK.
(Applause from the right)
Mr President, I am speaking on behalf of the Group of the Party of European Socialists, but I feel I must also express some opinions and concerns as Chairman of the Committee on Constitutional Affairs. The committee of which I am Chairman, and Parliament in general, were strongly in favour of the Convention and advocated the drawing up of a European Constitution. Work has begun on the Constitution. The Convention has succeeded in fulfilling its task, and this gives us great satisfaction. When we are called upon shortly to express our opinion on the convening of the Intergovernmental Conference, as the current Treaty lays down, we will assess the draft adopted by the Convention as well. We will be in an even better position to do so when we have seen the text - which needs further improvement, as Mr Brok and other Members have said - of Parts III and IV of the draft.
As well as this deep satisfaction, we would like to express our appreciation of, and gratitude to, our representatives for their endeavours in the Convention and, in particular, in the Praesidium, to uphold the positions of the European Parliament. Of course, the draft adopted by consensus represents common ground between different positions: some of our representatives' proposals met with substantial resistance, echoes of which were heard in this Chamber just now.
Our opinion must, therefore, be neither triumphalistic nor dogmatic, and it must not fail to express our concern, particularly on two points. Firstly, the risk of a change in the institutional balance of powers due to the creation of a new position at the top of the Union, the position of full-time President of the European Council. The Committee on Constitutional Affairs declared itself to be fully against this, proposing alternative or compromise solutions, but they were not accepted. Secondly, the possibility that the unanimity obligation would obstruct the decision-making process in key fields in a 25-Member State Union.
We hope that the Intergovernmental Conference will be able to go further: on this and other matters, we are determined to prevent regression in respect of the Convention's conclusions. We must, however, look closely at the unknowns which will affect the future of the Union. Maintaining a critical attitude and ongoing vigilance does not mean being destructive or pessimistic but serves to give fresh impetus to the process of integration and European unity. Altiero Spinello taught us that: without his criticism of the Single Act, the progress made at Maastricht and Amsterdam would not have been achieved.
Mr President, you said in your opening remarks that the package that we have symbolises a radical improvement upon the present system. That is true, but it does more than that. Mr Straw and Mr Hain are profoundly wrong. It is a settlement that entrenches what is truly important, it discards what is not, and strengthens the capacity of the Union to act effectively abroad and inside the Member States. It ensures that the citizen will not be abused from the greater power that is to be exercised at the federal level.
The European Council should accept the proposals, without qualification, as the basis for an agreement at the IGC. At Thessaloniki we should not see this pirouetting around a convoluted formula designed to deceive. Were the IGC to seek to open up the package, it is certain that the results will be inferior. What the 15 were unable to agree at Nice will certainly be impossible for 25 to agree at the future IGC. The leaders at Thessaloniki must listen to the voice of consensus as expressed through the Convention and through this Parliament, and build the future of Europe with courage.
Mr President, it is being proposed that the European Union should have a constitution. The Convention has produced one: it approved the draft version based on a federalist consensus in a way reminiscent of a Politburo-style dictatorship. Once again it is a matter of a coup d'état on the part of the big countries.
Qualified majority decisions take away small countries' right of veto, which, however, the three big countries still have when acting in concert. The Member States are to lose their permanent voting Commissioner, although the right of initiative with regard to all EU legislation will remain a Commission monopoly. The fact that there is to be a president and that foreign policy will not be in the hands of the Commission will make the EU a more decentralised federation than the federalist European Parliament's delegation would have liked.
With the constitution the EU will be militarised and NATO has been written into it. When the other pillars were toppled a new NATO pillar was erected. The non-aligned countries must not sign the declaration regarding collective security guarantees to be annexed to the constitution. The collective defence of the EU in the constitution could also mean collective unlawful invasion.
Mr President, I too would like to join my colleagues in congratulating not only our own representatives at the Convention but also the Convention as a whole for the tremendous work which it has carried out. However, this should be seen as one step in the process, not the end of the process, because we must move on to an Intergovernmental Conference , we must get the approval of the 25 governments and there will be changes within that process.
One of the most important issues to come out of the Convention discussions has been the reiteration of the doctrine of conferral. In fact, for the first time, specific mention was made of that doctrine whereby the Union can only operate on the powers conferred upon it by the Member States. Those powers are clearly delineated between the institutions and the Parliament as a whole.
Secondly, some Members have referred to this as the 'constitution' of Europe. A constitution by its very nature requires and needs the endorsement of the people. Therefore I join with other colleagues in appealing to all Member States not only to comply with their own constitutional obligations, but actually to put this forward to a referendum of the people within the Member States to give it the kind of endorsement and approval that it requires.
Thirdly, the question regarding institutional balance is fair and maintains the equity and equality between the Member States. We should not forget that the European Union and its institutions were unique in building the foundations for a unique situation and we can continue that evolution of unique institutions for the future development of Europe.
Mr President, the Convention will have been an enriching experience for those who participated in it. However, it will also have fully justified the judgment of a French philosopher who spoke of a Europe obsessed with its powers but indifferent to the results it achieves.
There is no doubt that the draft Treaty, the so-called constitutional Treaty, that the Convention has produced in no way responds to the Laeken mandate. It does not respond to it as regards democracy since the Convention has organised a Europe that has no contact with the outside world, where various elements have slightly changed place. Parliament cannot actually complain about the progress made, but it is very far from what we call democracy, in other words the direct participation of the people in the decisions that affect them.
I will not talk about foreign policy, where we have very clearly been sold a lemon given that 18 out of 25 European countries have no desire for a European policy as such in this field.
I would reiterate what Mr Crowley said: if it is a Constitution, it must be put to a referendum, and if it is not put to a referendum by the people of Europe, it will not be a Constitution, because none of the citizens will feel committed to or protected by it.
Mr President, I understand that you are going to Thessaloniki tomorrow or the day after. Perhaps our Parliament should vote on a resolution that would, I believe, bring together a broad range of all of the viewpoints represented here in order to send a strong message to the Council and to the countries that this text should be put to a referendum of the people of Europe when the time comes.
Mr President, ladies and gentlemen, the Convention has only just finished its work and, already, the various Member States and candidate countries are starting to distance themselves, to express reservations or vetoes on one point or another. I am afraid that that is the price of intense activity which was certainly difficult and, at times, even ineffective, tending moreover towards the lowest common denominator and, therefore, of necessity beset by continual negotiation. Every little change to the system is deferred until 2007 or 2009, and I really do wonder what our citizens will think when they are called upon to ratify its content. What we feel was missing, Mr President, and is likely to continue to be missing is a vision from a global perspective of the imperative need to make determined, innovative changes to the functioning and competences of a genuine United States of Europe. Instead, I have the impression that, far from being a base document, what will remain of the Convention's work after it passes through the IGC filter will be along the lines of Amsterdam, if not even Nice.
Mr President, I believe that we all feel a certain satisfaction when we are part of an historic moment, whatever the context, and this is definitely an historic moment for, irrespective of different positions and disagreement, which we have heard expressed again today, I fully agree with what Mr Méndez de Vigo said. For the first time in history, we have succeeded in reconciling sovereignty with the protection of rights, leaving behind the concept of demos we have known and launching Europe towards future horizons whose limits will be for us alone to decide. Of course, there may well be a few minor flaws but, seeing as the preamble contained an extensive discourse with reference, not least, to Thucydides, I would like to draw the House's attention to the principle of the ancient Greek philosophers: history is never completely flawless because, if it were, it would not be perpetuated.
I will not comment on the text of the Treaty but limit myself to one warning and one regret. One point on which we as Parliament must take care is the requirement of unanimity in decision-making. We have achieved a text which, without a doubt, launches the Community method and spirit towards new horizons and, given that the Constitutional Treaty with its many facets is a key card for us to play if we are to achieve greater European competitiveness, the requirement of unanimous decision-making in a 15-Member State Europe - as we have seen - has already, at many sensitive times and in many sensitive cases, created difficult, not to say impossible situations. Well then, opting to preserve unanimity in a 25-Member State Union may have very serious consequences, especially if the decisions hinge on economic or tax proposals. I fear that if we were to take the option of establishing a right of veto, which is still on the cards, we would ultimately be shooting ourselves in the foot, for this would ultimately reduce the European area - which is, in fact, the largest or one of the largest common markets in the world - to a mere collection of national interests. We must take care to avoid this.
The regret is that I listened, with some surprise, to the debate held on the preamble to decide whether our religious, or rather Christian, heritage should be included among the factors making up our common identity. I would point out that the identity of Europe has been wrought from an experience of painful emancipation that has not, in our history, been free of tragic events, although they have, in any case, always led to liberation and growth. I feel that, from a spiritual point of view, this is one of the elements which contribute to the greatness of Christianity and make it a universal point of reference. I would like there to be further debate on this.
Mr President, the Convention method as a method of implementing treaty changes is something quite new. Success has been achieved in the main aim of broadening the EU debate and bringing the negotiations out from behind the closed doors of dusty meeting rooms. We who had hoped, however, that the EU would fully move on from the stage of being a technocratic union and become a genuine democracy based upon a common European debate have reason to be somewhat disappointed. There are too many ground rules and too many exceptions to the norms. I nonetheless hope that this outcome will lead to a strengthening of the EU's competitiveness, something that is crucial. The next Convention must take up the loose threads that have been left dangling. Anyone who wants to see what this Convention really entails must read between the lines in analysing the outcome. Among the issues that will be on the table for the next Convention are foreign policy - a clear example of a loose thread - as well as merging the jobs of the two executive presidents into one and continuing to develop the Council into a second chamber.
This constitutional treaty is really not the EU's last treaty change. The Charter of Fundamental Rights, devised at the time of the last treaty change, was not introduced then but has been incorporated now. That is the way the EU process operates. Exceptions to the normal decision-taking model in this Convention must be taken care of at the next Convention. The trend is nonetheless in the right direction, so the compromise must remain in place. Influence on the part of the people has, in spite of everything, been significantly strengthened. This may get to increase, but it may never ever decrease.
That concludes the debate.
WRITTEN STATEMENTS (RULE 120)
The Communist Party of Greece is opposed to the introduction of a European constitution because it will strengthen the imperialist ?U at the expense of the peoples and for the benefit of the exploiters. In addition, the text of the Convention, which was set up and operated utterly anti-democratically by muzzling every voice on the left, does not crystallise the democratic rights won by the people. On the contrary, it diminishes them.
The declaration of faith in an exceptionally competitive social (!) market economy also sets capitalism on a constitutional basis. The abolition of the revolving presidency, the composition of the Commission, the cutback in unanimous decision-making and the definition of the qualified majority show that this is about redistributing power for the benefit of the strong and handing over more national sovereignty to the imperialist, Euro-unifying centre.
Militarisation is being dangerously deepened within the framework of the common defence policy which, of course, respects the obligations which derive from the North Atlantic Treaty. Terrorism is being used as a pretext for creating preconditions for new military interventions against the peoples of the whole world (without forgetting the 'enemy within') and a special role is being reserved for Member States with high military capabilities. It is no coincidence that the only minister is for foreign affairs.
We are convinced that the peoples will not be deceived. Opposition to capitalism is growing, both inside and outside the ?U. The grass-roots fight will strengthen as the anti-grass roots policy intensifies and will pull down the edifice being so carefully erected.
Every effort has been made to portray the Convention as a highly democratic body, on the point of preparing a Constitution which will replace the Treaty. The fact is, however, that this is not quite the case in terms either of the Convention's procedures or of its membership.
The Convention did not include representatives of all political parties, only the larger ones. From the Assembly of the Republic (the Portuguese parliament), the Socialist Party (PS) and Social Democratic Party (PSD) participated in the Convention. The positions of these parties are identical to those which dominate Community policy, insofar as they defend federalism and neo-liberalism. Other political groupings, critical to a greater or lesser degree of such models and approaches, were excluded. That makes it clear what kind of democracy is being upheld here.
It is true that the Convention has no constituent powers and cannot alter the Treaties, although that is what extreme federalists would like. The latter believe that a few dozen people, far from their countries and the problems and rights of their peoples, may be more easily swayed by the interests of economic and financial elites in the powerful countries which dream of ruling Europe. Only the Intergovernmental Conference and the national parliaments, however, will be able to alter the Treaties.
It is true that the results of the Convention do not exactly coincide with its stated aim of paving the way for ever-deeper integration. The plan - albeit a dangerous one - is to take shorter strides.
I should like to welcome as official visitors to the House today a delegation from the Committee on National Security and Foreign Policy of the Parliament of the Islamic Republic of Iran, led by the Chairman of that committee, Dr Mohsen Mirdamadi. We welcome you as guests for our debates on the Middle East and EU security strategy.
The next item is the statements by the High Representative for Common Foreign and Security Policy and by the Commission on the Middle East.
Mr President, it is a great pleasure once again to be able to participate in this plenary session of the European Parliament to discuss issues which are essential to the European Union and to the World in general.
I would like to join the President in warmly welcoming the representatives of the Iranian Parliament, headed by the Chairman of the Foreign Affairs Committee, Mr Mirdamadi, with whom I had the opportunity to meet yesterday and have a wonderful conversation on topical issues, issues which we will have the opportunity to discuss this afternoon.
I would like to begin with a few brief words on the situation in the Middle East, Mr President, which, despite the rays of hope we have seen over recent days, is still extremely difficult. We must be aware that every possible effort should be directed towards initiating the peace process, which is unfortunately not being implemented, although there have been moments of hope in recent hours and recent days.
The Roadmap, which was produced by the Quartet, has finally been accepted by both sides, by Palestinians and by the Israeli Government. As you know, in recent days there have been certain very important meetings, one in Sharm El Sheik, in Egypt, and another important one in Aqaba, where three speeches, the speech by the President of the United States, the speech by Prime Minister Sharon and the speech by Prime Minister Abu Mazen, had the air of very important declarations.
Unfortunately, that moment, which seemed as if it would lead to certain positive results, we have seen, if not die away, at least pass through a difficult phase as a result of the resurgence of violence in the occupied territories and in Palestine.
As you know, immediately after the meeting in Aqaba, acts of violence took place, terrorist actions and responses to them, creating the unstoppable spiral which we have unfortunately been witnessing for so long.
On the positive side, I would highlight the Quartet meeting on Friday of the envoys to the region, headed by Mr Moratinos representing the European Union, which has been positive and which will allow us to hold a new meeting on Sunday of the Quartet in Amman, which will be attended by its principal leaders.
The aim of this meeting will be to consider how we can continue to promote the process which was opened up following the meetings in Sharm El Sheik and Aqaba, which led to the approval of the Roadmap by both sides.
The Roadmap must be applied. If the international community is not able to do everything possible to see that the Roadmap is applied, we will be faced with the same failure that we faced when the Mitchell Plan was presented, or when the Tenet Plan was presented. Till now we have been able to produce sensible documents, documents which were full of hope, but which, unfortunately, the parties have not been able, with the help of the international community, to implement. The fulfilment of the Roadmap must be our objective and the international community must make every possible effort to achieve that.
At the moment, as you know, two types of negotiation are underway, a negotiation which we could call 'intra-Palestinian' and another between Palestine and Israel. At the moment, it may be that we are once again seeing some light at the end of the tunnel.
You are well aware of the intra-Palestinian negotiation. It is taking place between Prime Minister Abu Mazen and the factions which have rejected the Roadmap and which have not supported the statements made in Aqaba. There is a negotiation with the political leaders of Hamas and Islamic Jihad in the hope of reaching a ceasefire agreement soon, not a short ceasefire but rather one which really allows the more political aspects of the Roadmap to be implemented.
Secondly, there is a negotiation between the Palestinian Authorities at the moment, headed by the Interior Minister, Mohamed Dahlan, and the Israeli authorities, with a view to achieving an Israeli withdrawal from Gaza, or at least from part of it, and the leaders of the Palestinian Authority fully taking up their security responsibilities. If this were to be agreed, it would have consequences for all of us; we would also have to make an effort to help the Palestinian Authority, from an economic point of view, so that it could rapidly restore and construct at least a part of its security infrastructure.
Finally, Mr President, I believe that the control of this process is absolutely fundamental to the application of the Roadmap. If there is nobody on the ground able to give their opinion, to analyse and to observe how this process is developing, I believe it will be very difficult to move forward and to achieve a good result. We are being offered an opportunity to bring this process to a successful conclusion, and you know that the objective would be defined by the existence of two states, two states which could live together in peace, and within a regional context, with which all the other countries of the region could establish diplomatic and other types of relationship.
On Monday, in Luxembourg, the General Affairs Council met in the morning with the Foreign Affairs Minister of the Palestinian Authority, a friend of many of us, Nabil Shaat, and in the evening we received the Egyptian Foreign Affairs Minister. As the honourable Members will imagine, we are working in close cooperation with all the countries of the region in order to try to ensure that the opportunity offered by the Roadmap leads to a good result.
A few days ago I had the opportunity to travel to all the countries of the region for the preparation of the Luxembourg Council, and I can tell you that there is a great desire for the application of the Roadmap to begin; and at the same time there is a great fear that, if this opportunity is missed, we may have missed the final opportunity to find a peaceful and lasting solution which puts an end to the frustration and suffering of so many people over so long. Therefore, to stop the violence, to stop the selective assassinations, are things which we must achieve amongst all of us so that we can implement the Roadmap.
Please allow me to make a couple of comments while the President of the Iranian Foreign Affairs Committee is present. As I said, yesterday I was able to hold a good conversation with him, but I would also like to say that on Monday a statement was made in the External Relations Council, of which I hope all the honourable Members are aware, on relations between Iran and the European Union.
I would like to say to our Iranian friends, who are here with us this afternoon, that the European Union sees Iran as a great country. It is a great country with which we want to have solid relations, with which we are involved in serious negotiations with two approaches, one of an economic nature and one of a political nature.
It is the political aspect which affects me most directly. It has to do with human rights, with the renunciation of support for any form of terrorism and with the nuclearisation of the Republic of Iran. The honourable Members will be aware that the International Atomic Energy Agency, through its Director-General, Mr ElBaradei, whom many of us know, has been making certain clear statements on the behaviour of Iran and how it should behave in order to comply with the appeals and suggestions of the International Atomic Energy Agency.
As I said yesterday with all respect and affection to the President of the Foreign Affairs Committee, the European Union believes it is absolutely essential that our Iranian friends sign the additional protocol. There is absolutely no reason for them not to do so. Furthermore, our Iranian friends should not ask for anything in exchange, to sign the additional protocol is something which is in line with what countries such as Iran and the countries making up the European Union want: a world in which there is no proliferation of weapons of mass destruction and a world in which energy is used for peaceful purposes in a manner which is controlled by the organs of the United Nations, and therefore, to sign, to comply with all the requirements of United Nations, seems to us to be absolutely fundamental.
Our hope and desire is that the good sense of the Iranian authorities and people will mean that this demand, which we Europeans are making in good faith, becomes a reality as soon as possible. They must sign the additional protocol and they should do so without expecting anything in exchange other than to continue constructive and positive relations with their friends in the European Union.
In this first speech I have been asked to give you some brief information about Operation Artemis, the operation currently being carried out by the European Union in the Democratic Republic of the Congo, in the region of Ituri and more specifically in the city of Bunia.
I would like to say that this is the first military operation the European Union has carried out without the assistance of any other organisation. It is the exclusive responsibility of the European Union. It is an autonomous operation requested by the Secretary-General of the United Nations, Mr Kofi Annan, who contacted me a few days ago to find out whether the European Union would be prepared to commit itself to an operation of this nature.
The operation is not easy. It is complex, and therefore everything possible has been done so that it may fulfil its objective and so that the European Union may complete this commitment with its head held high and having implemented a resolution of the United Nations Security Council.
I would like to point out that, immediately after responding to the Secretary-General that the European Union was prepared to carry out this task, the Security Council approved Resolution 1484 which defines the limits of this mission both in terms of space and in terms of time. But I would like to insist that in a genuinely record time, in less than two weeks from the first contact with the Secretary-General of the United Nations, the European Union has been able to implement a whole complex operational set-up for the first military peace-keeping operation carried out by the European Union autonomously in Africa.
I am glad to be able to say this, because many people in the Council, the Commission and the General Staff of the European Union have worked day and night producing high-quality documents which have allowed forces to be deployed in absolutely record time. And in relation to this thought, I would like to point out that we are midway through 2003. At the beginning of 2000, following the meeting of the European Council in Helsinki, we were asked to put ourselves in a position in 2003 or at the end of 2003 to be able to carry out peace-keeping operations of a military or civilian nature.
I believe we can all be proud, Parliament, the Council, the Commission, all the citizens of Europe, of the fact that halfway through 2003, the European Union is currently committed to three peace-keeping operations: one in Bosnia, as you know, continuing operations begun by the United Nations, another in Skopje taking over an operation begun by the Atlantic Alliance and one currently in Ituri, an operation begun by the European Union which I hope can be completed by the European Union.
All of us who have participated, therefore, can feel somewhat satisfied and proud: Parliament, the Commission, the Council, our colleagues in the General Staff, of having managed in such a short space of time to implement three operations which we must feel proud of, and I believe that Parliament must feel this and that we must also communicate it to the European citizens: the European Union is still working ceaselessly, with all the resources and capacities at its disposal, to try to make the world we are living in fairer and better and to ensure that the European Union plays a significant role in it.
I would insist that Operation Artemis is going to be a difficult one. The honourable Members are aware that a few days ago we began to deploy the force. There are now 400 soldiers in the region. The operation is being led by a French commander, and France will act as the framework-nation for the operation. There are forces from many countries of the European Union, a significant proportion, but also from third countries, from Africa and from other areas of the world, such as Latin America, deployed as part of this operation led by the European Union.
In accordance with the mandates issued to us by the Secretary-General of United Nations, we hope that this transition can be made when this force leaves the region of Ituri; a smooth transition to a fundamentally African administration and to this end we are in contact with the leaders of southern Africa.
This operation in the Congo is not just a peace-keeping operation. We want to help to keep the peace so that we can accompany the operation with intensive diplomatic action. Since before the operation began and every day since it began on the 12th, I have maintained contact with the President of the Democratic Republic of the Congo, with the Presidents of the neighbouring republics, in particular Rwanda and Uganda, the countries which have been most closely involved with the region of Ituri in the north of the Congo. In a few days time I will travel to the region to try to give diplomatic impetus to the situation which has now been going on for a long time. As a result of this European Union cooperation we will perhaps be able to see the establishment of a provisional government in the Democratic Republic of the Congo and we may glimpse signs of peace in these regions where, while there is unfortunately so much poverty, suffering and misery, there is also so much wealth underground.
I would therefore like to thank, on behalf of all of us, the country which is heading this operation, France, and all the members participating in it including - as I have said - countries from outside the continent, and I would like to address very directly our friends in Canada, which has not had the least hesitation in involving its forces in an operation led by the Europeans. Canada has demonstrated once again its affection and respect for the European Union and, more importantly, the fact that it has such a similar view of the world's problems as the European Union.
Mr President, ladies and gentlemen, I will end this first speech here. I believe I have left nothing out, but if I have, I am sure that everything will become clear when I reply to your questions.
. Mr President, the High Representative has just eloquently demonstrated how close hope and despair are in the Middle East. Following the presentation of the Roadmap and the Sharm-el-Sheikh and Aqaba Summits, there seemed to be a much better chance for peace . Alas, the ongoing violence is again putting this at serious risk. We, the European Union - and much more so the peoples in the Middle East - cannot afford to lose the opportunity for peace which has been created by the Roadmap, small though it may be.
Now more than ever it is crucial that the Roadmap should be implemented without being taken hostage by extremists who do not want peace. Despite the violence of last week I hope that Palestinians and Israelis, with support from the international community, will generate sufficient confidence to allow them to move forward.
We also need to reflect now on how we in the European Union could help on this. I can see several areas where the European Union and the Commission, in particular, could make a useful contribution:
First we ought to continue supporting Palestinian institution-building and reform, as we have already done with a successful record in the past. Secondly, we should contribute to the Roadmap's monitoring process and put pressure on Arab States to help dry up funds to extremist groups and to close the offices of those groups. We should also press Israel to moderate its responses to the unspeakably atrocious suicide bombings which many Arab leaders have themselves condemned.
We will continue our concrete support to the reform process and will also assist the new Palestinian cabinet in achieving its ambitious goals. In 2003, the Community will provide a EUR 132 million support package for Palestinian institutional reform and respond to the deterioration of the economic and humanitarian situation. But clearly, the reform needs to go further in other areas as well: one that I have particularly pressed on Palestinian officials, even this week, is the judiciary. We would also like to see elections held by the end of the first phase of the Roadmap.
The Commission has done a lot of work with the Palestinian authority, especially with the Finance Minister, Salam Fayyad, which I am pleased to say has led to a successful reform process. This is by no means completed, and we therefore continue working closely with the Palestinian authority on reform conditions for our support during this year. Minister Fayyad has confirmed that with our latest help he has succeeded in consolidating public-sector revenues and there is much greater budgetary transparency with monthly budget execution reports available, even on the Internet.
The reforms, together with external financial assistance, have allowed him to increase expenditure in Gaza and West Bank since the beginning of the year by meeting arrears and salary payments. Boosting aggregate demand was, in his view, the most important contribution that could be made at this stage to alleviating the severe constraints on the Palestinian economy. As a possible next step, easing restrictions on freedom of movement, including to Jordan and Egypt, would greatly help to revive economic activity.
Further progress is needed. Next week, the European Union-Palestinian Joint Committee will be discussing all these issues. We will also explore ways and means of making better use of the Interim Association Agreement.
As a member of the Quartet, the European Union will need to look at the monitoring mechanism. All Quartet partners should be able to contribute. The Commission is certainly ready to support this important work through our experience and activities in reform and institution-building, but also in the areas of economic and humanitarian issues.
There is another area where we in the European Union will need to step up our efforts: the request of the Roadmap for all Arab states to cut off public and private funding for the groups engaged in violence and terror. We discussed this point at the Euro-Mediterranean meeting on Crete. We encouraged Arab states to channel aid funds through the single account of the Palestinian Authority Ministry of Finance. But we should use our partnership with Arab countries to address this extremely important point.
There are, however, issues that need to be dealt with urgently in the context of the Roadmap and together with the United States: for example, the rapidly expanding settlement activities and the so-called security wall which is biting into the West Bank. Both undermine the envisaged two-State solution.
Equally worrying is the worsening humanitarian situation which is compounded by restrictions on humanitarian access. These new measures have a negative impact on the operation of international donors and will make it increasingly difficult, if not impossible, to undertake humanitarian and development tasks.
We welcome, however, confidence-building measures on the Israeli side such as the removal of so-called illegal settlement outposts, the lifting of curfews, the release of prisoners and the provision of more work permits for Palestinians. Additional proactive measures would help win the hearts and minds of the population and would reduce the attraction and influence of those who are so bitterly opposed to peace.
As I said before, we are willing to help but it is up to the Israeli and Palestinian parties to take the first step. Without their political will and commitment nothing will change. The killing will go on.
Let me just say a few additional words, following what the High Representative said about Iran and our relationship with Iran. I welcome, as you did Mr President, a delegation from the Parliament in Iran to the official gallery here today. I too have enjoyed discussions with them this week and, indeed, enjoyed discussions with them in Tehran.
Over the last year and more, we have made it clear to our interlocutors in Iran that we want to develop a sophisticated, comprehensive relationship with them; which recognises that Iran is a great pre-Islamic civilisation; which recognises Iran's enormous geo-strategic importance in the region and, indeed, in the world; and which recognises that the outcome of the debate on democracy in Iran is important not just for the region but for all of us. It is a genuine debate and we watch it and listen to it with considerable interest.
We have started, as the House knows, a series of discussions with Iran. We have three tracks of discussions: one on human rights, one on political issues such as the use, manufacture and proliferation of weapons of mass destruction, and the third on trade and cooperation.
We have had two rounds of talks on the first two of those issues, three rounds of talks on the first two, and four rounds of talks on trade and cooperation. The Council has always made it absolutely clear that progress on each of those tracks is interlinked, that we cannot make progress in one area without being able to demonstrate that we are making progress in others.
We can point to some progress. We cannot, alas, point to as much progress as a result of the human rights dialogue as we would like, though we welcome, for instance, the agreement to allow thematic UN rapporteurs to return to Iran. There has been considerable progress on the trade and cooperation agenda where there have been very good and thorough discussions on both sides.
I have to say that, on political issues, and in particular on the issue to which the High Representative drew attention - nuclear matters and the transparency surrounding Iran's nuclear programme - we have not enjoyed the progress that we would have like to have seen. This is not a new point for us. Every meeting I have had with any Iranian official - every meeting - has involved a call for Iran to sign the additional Protocol to the International Atomic Energy Agency. It was a point that the High Representative and I made when we went to Tehran in the immediate aftermath of 11 September. It was a point which, again, I made on a recent and extremely valuable visit to Tehran.
So this is not an issue to which the European Union has come recently. It is not a question of us parroting other peoples' concerns. These are real concerns for us and we want to see them addressed. Iran is a sovereign nation and it makes its own decisions but I hope it will make decisions which will make it easier for it to get on with Europe, for it to get on with the rest of the world and for Europe to get on with Iran. That is what we would like to see but this has to be a two-way process of engagement. There has to be a recognition in Iran that when we talk about weapons of mass destruction we are deadly serious, not perhaps as deadly as the weapons, but certainly profoundly serious about what we want to see as the outcome.
Mr President, the acceptance by the different parties of the Roadmap has followed a tremendous wave of violence in the region and unfortunately this is a relatively normal and well-known pattern. At times of hope there are always people whose extremism and radicalism lead them to commit acts aimed at undermining peace efforts. However, the international community is now closely involved: the United Nations, the European Union - we must not underestimate the role of the European Union - the United States and Russia.
There is one fact which I believe to be irrefutable and that is that, since the beginning of the second Intifada, there have been more than 2 700 victims on the Palestinian side and almost 800 on the Israeli side. In other words, everybody loses here: the Israelis lose their security and the Palestinians lose the possibility of economic and political development, in other words the possibility of well-being for its people.
The European Union is placing particular emphasis on increasing its diplomatic efforts, in order to ensure that - as Mr Solana has said - peace is based on the idea of two states, Israel and Palestine, living together in peace and security.
I believe it appropriate to state here, when we are on the point of voting on an important resolution on transatlantic relations, that we should be pleased to note that the United States are prepared, together with us, to make an effort to move the Roadmap forward; and I believe that the comments of the President of that country, following the latest acts of violence and terrorism in the region, are a guarantee of this.
It is time to move forward and to consolidate the achievements made, and to continue working on the basis of the application of the Roadmap. It is urgent that the verification mechanism be established and made operational as soon as possible. I believe that not only the United States but also the European Union and the United Nations have sufficient resources on the ground to begin this essential task and I believe that we Europeans must work with total pragmatism and realism in this area.
We must therefore celebrate the fact that the peace process now includes the very active participation of the international community, which is now accepted by everyone to be indispensable. I believe that we Europeans are furthermore faced with two inescapable tasks: on the one hand, to give our full support to the Prime Minister, Abu Mazen, helping him to achieve the necessary trust of his people, of Israel and of the international community. And therefore, Mr President, I believe it is very important for Parliament's Bureau to invite him here so that he can give us his impressions and share his views with this House. The results of the meeting he held the day before yesterday with 13 organisations demonstrate the urgency of this task.
We must help him to convince the Palestinian population that the government he leads, under the presidency - we must not forget - of President Arafat, is in an historic position. By the way, I would like to express my disapproval of the isolation which President Arafat is being subjected to, an isolation which I believe is of no use to anybody.
The second job I believe falls to us, and this was noted by this Parliament's delegation for relations with Israel, is the need to make an effort to restore the confidence of an Israeli society which lives in constant fear of terrorist attack. On the issue of terrorism I believe this Parliament has been clear and firm, and we must continue to be so. No type of terrorist act is justified; we cannot distinguish either between terrorists or between their victims.
I must not end, Mr President, without greeting and welcoming our colleagues from the Iranian Parliament and expressing my agreement with the words of the High Representative in relation to that country and, in particular, his request to the Iranian authorities. Iran is indeed a great country with which this Parliament - as we all hope and wish - must strengthen its friendly relations.
Mr President, the publication of the Roadmap on 30 April offers a new opportunity to try to resolve a conflict which has led to seven wars in 50 years.
If you will allow me, I believe we must distinguish between the Roadmap, which is an itinerary, and the journey itself. I would like to refer to a poem, which the High Representative will know well, by a great poet, Antonio Machado, who said that 'the path is made by walking'. The Roadmap may exist on paper, but what we have to do is to create the whole path with an objective which, for the first time, the whole Quartet, and not just certain countries, recognise. The international community believes that there must be a firm and definitive peace agreement based on the existence of two democratic and sovereign states, living together in peace within secure and recognised borders, and even accepting that, for the moment, a divorce may be better than living together.
I would also like to point out that this is achieved by moving forward together and not by vetoing. And just as, in the previous debate, I criticised the fact that the Israeli Prime Minister, Mr Sharon, did not receive the High Representative when he visited the Middle East, I also believe we must ask the next President?in-Office of the Council, the Italian Prime Minister, when he goes to the Middle East, not just to visit Israel, but also the Palestinian Authority. Our strength lies precisely in our ability to talk to everybody.
I also believe we must stress elements which can help the Roadmap, the joint path, to move forward. For example, the Palestinian Authority has taken steps: the reform of the Finance Ministry, the creation of the post of Prime Minister and the support of the Legislative Council. We must not only talk about the Quartet, moreover, but also about those governments which, like Egypt, are making a very significant effort to contribute to the process moving forward, and above all to achieve, together with the Palestinian militia organisations, a break in hostilities; and I believe that the meeting of the Quartet in Amman on the 22 is an important step that we must support.
It is clear that Hamas must leave behind the use of indiscriminate violence and that we must appeal to it and consider including it on the list of terrorist organisations unless things change. We must also ask the Israeli Government, which has the most strength in political, moral and military terms, to fulfil its part of the Roadmap, dismantling the illegal settlements in the occupied territories and putting an end to the policy of selective assassinations.
With regard to the steps which must be taken, I believe we must encourage perseverance. We must also - and in this regard I would point out that Commissioner Günter Verheugen has just been in Israel - tell our Israeli friends that we are prepared to intensify our relations at all levels, as long as they also want to do so and are prepared to treat us as we deserve, particularly in view of the political will we have demonstrated.
With regard to this process, all we can ask for is perseverance, to seek the possibility of helping these two peoples to move forward together, and an immense dose of patience. And in this regard, at a time when Ambassador Moratinos is on the point of finishing his mission, I believe it should be noted in the Minutes that this group thanks him, as does the whole of Parliament I hope, for the tireless work he has done over all these years.
And I would like to end, Mr President, with two brief references to two issues which have also been dealt with by the High Representative and by the Commissioner.
Firstly, our relations with Iran. I can only say that the Socialist Group supports intensifying these relations, opening up a new stage of significant relations in the economic and political fields with a young but at the same time very ancient country, with a dynamic and vibrant country, which also wants to open up its society, as is currently being demonstrated by what is happening with the students. We all have experience of the importance of student revolts and demonstrations; they are always an omen of what may happen within society, and I believe it is important to help Iran to find its way as a country. Therefore, as well as signing up to the additional protocol of the Atomic Energy Agency, I also believe that we can contribute to increasing stability in the region, because we must point out that this region needs stability. What it does not need are new points of conflict, because we are facing a multiplication of points of conflict from Afghanistan to the Mediterranean rim. What we have to do in this regard is to put fires out and not generate new ones, and the role of Iran may be very important.
Finally, a very brief reference to Operation Artemis. We Europeans have historic responsibilities in Africa and the step taken by the European Union in the Congo is a positive one. Let us not forget that there are masses of conflicts. We have the case of Liberia, for example, which is also currently experiencing civil war. I believe that we in Parliament must dedicate all our resources to the European Union taking a step, which it has taken for the first time on its own, demonstrating that it has the capacity to re-establish normality in a continent to which it owes an enormous historical debt.
Mr President, if Hamas can continue to obstruct the Roadmap with violence, there will never be any peace. The terror organisation rejects the two-State concept and wants to turn Israel into an Islamic state. The spiral of violence will never stop if Israel continues to be provoked by the attacks. The unlawful killing of leaders is, of course, an empty exercise if these are simply replaced. An international military force must be set up as soon as possible, preferably after a file agreement, but if the latter does not materialise, we will have to make do without one. Hamas should then be eliminated by an international military force, if possible in conjunction with NATO, so involving both European and Americans. At the same time, all Hamas's financial lines need to be severed. Israel and the Palestinians are thoroughly weary of the violence and misery. Finally, under international pressure, a solution is gradually manifesting itself. This is why the road must be blocked to anyone who is intent on more bloodbaths and no peace. Their Roadmap is one to hell.
Mr President, there is no doubt that the Roadmap is a hope to which we must cling without allowing our political judgment to be clouded or losing our clear vision of the incidents taking place daily in Palestine and Israel. There is no doubt that the European Union as a whole and the resolute, committed work of the special envoy, Mr Moratinos, have played a major part in drawing up the Roadmap and helping the Palestinian Authority to undertake the series of reforms laid down in the Roadmap, which - as we are quite aware - does not resolve all the issues but is certainly important. Egypt too has played an active role. It is essential, however, that the whole Quartet is involved and supports the talks. It would be too great a risk and, in any case, a mistake to leave management to the USA alone. At the same time, it is essential that we support the talks at all stages without recommitting the errors of the Oslo Agreement when, after the great handshakes, the two parties were left alone with very different power relations, with the result that violence and oppression prevailed instead of peace.
We are all aware, I regret to say, of the complicity and subordination of some European leaders in the face of the dominance of the US administration and of the tendency shown by the Israeli Government not to value Europe, Russia and the UN as interlocutors, considering them - wrongly - to be biased towards the Palestinians: wrongly in that it is a question not of bias but of not renouncing the law and justice. In other words, the reality is that international law is not binding for some of these countries. In any case, if it were, if the law were being respected, the issue of Palestine and Israel would have been resolved a long time ago, at least when the PLO opted in 1988 at Algiers to coexist peacefully with the State of Israel and to have its own state in the territories occupied in 1977. The imbalance, symmetry and situation of Palestinians and Israelis, of occupied and occupiers, are not trivial considerations. Quite the opposite: it is essential to stress that it is the Israeli army which is occupying: it is not the Palestinian Authority which is building settlements and holding Palestinians prisoner. The utterly despicable terrorist acts against civilians are perpetrated by Palestinian extremists, not by an army duly equipped with weapons, although in saying this I am not absolving the Palestinian Authority of errors and weaknesses which have harmed the cause of a just peace.
The Roadmap offering a possibility of peace for both peoples is, once again, a challenge and a source of hope, but if we genuinely want Palestinians and Israelis to live in peace and security, we do, of course, need to call upon the Palestinian Authority to make every endeavour to stop the terrorist acts - and Abu Mazen, with the support of President Arafat, is pursuing the path of dialogue with great determination to stop the violence and prevent a civil war - but we must also call very strongly upon Ariel Sharon to comply with the initial stages of the Roadmap and bring to an end the targeted assassinations which seem to be intended precisely to provoke terrorist reactions. Mr Sharon has said that three and a half million Palestinians cannot be ruled with military occupation. Then let him act upon his words, as Gedeon Levi, a Ha'aretz reporter says. Let him remove the checkpoints and stop the hunger and the demolition of houses, let the sick and nursing mothers have access to hospitals, let children no longer see their parents being beaten up or humiliated in the dead of night. This will lend impetus to the peace process.
Then there is a monstrosity which Commissioner Patten mentioned too: the wall, the wall of separation, of apartheid, of annexing of territory. It is eight metres high and 364 kilometres long, protected by barbed wire and with electronic controls. The wall represents annexing of territory: 30 water wells seized, 16 Palestinian villages separated from cultivatable land. Ariel Sharon has given orders for construction work on the wall to carry on even during the night, and 374 kilometres are not enough for him - the banks of the Jordan are to be cut off by the wall too.
We must exert pressure with the instruments we have to bring about the creation of two peoples and two states. We support Kofi Annan's call, backed by the French Minister for Foreign Affairs, to send an international peacekeeping force to stop Palestinian and Israeli deaths. It is already long overdue.
Mr President, Mr Solana, Mr Patten, ladies and gentlemen, a few weeks ago, I was in Israel for the first time with this Parliament's official delegation to discuss Europe-Israel relations. It was three years ago that a delegation had been there. Our visit to, for example, the Knesset was very informative, and the hope was expressed of maintaining better relations in future. Needless to say, the Roadmap was the topic of conversation. During our visit, there were also terrorist attacks in Jerusalem which we condemned unequivocally, but the Roadmap remained, and Prime Minister Sharon eventually expressed his support for this plan. Despite this, he continues to make matters worse by the army's campaign of slaughter in the occupied territories. Something basic is missing from the step-by-step plan. It is a process that requires external guidance, because mutual distrust is too entrenched. The proposal to set up an international peace force is therefore a much-needed addition to the step-by-step plan. The colour of the helmets is of lesser importance. The Union has a role to play here, for we have an historic responsibility in this region that is so close to the Union. The Union must claim a more prominent role in the Quartet, and I hope that this will happen under the Italian Presidency. Cooperation with the United States will be important for the further development of transatlantic relations. If the Union takes a united stand, we can play a key role. For historic and humanitarian reasons, we owe it to ourselves to bring peace to that region.
Mr President, it is very hard to believe that since the historic meetings in Aqaba on 4 June 2003, 65 people have now been killed in what is a horrifying escalation of violence in the region. That violence includes a Palestinian suicide bomb attack on a bus in Jerusalem and a number of Israeli attacks on members of Hamas carried out in densely populated civilian areas.
All right-minded people support the Roadmap for peace because this will ensure the creation of a future Palestinian State with territorial contiguity. The Roadmap also calls for the immediate dismantling of settlement outposts erected since March 2001.
The Israeli authorities must seek to show restraint in response to these awful attacks and the Palestinian leaders too must press forward with their efforts to put an end to such atrocities. We must all ensure that we encourage Hamas to return to ceasefire talks with the Palestinian Prime Minister, Mahmood Abbas. It is vitally important that the parties proceed with the implementation of the Roadmap elaborated by the international community, and that each side fully meets their obligations under this plan. Immediate implementation of the Roadmap is vital if one is to generate momentum for a peace settlement in the region. However, the brutal violence of the last fortnight, and indeed over the last 33 months of the intifada, has deepened animosities and intensified emotional hatreds. But we must seek to renew engagement between the Palestinians and the Israelis at all costs, and the European Union must play a central and pivotal role in this process.
I appreciate the difficulties that remain regarding the issues of refugees and settlements but I do call on leaders from both sides to stand firm in their support of the Roadmap. If this process is to be a success, we must achieve progress along the political, economic and security tracks at all costs.
Finally, in relation to comments made by Commissioner Patten and by the High Representative Mr Solana in relation to the visiting Iranian delegation, I too am very pleased that this delegation is here this week, and I am very glad about the comments that have been made here today by both Mr Solana and Commissioner Patten. As Commissioner Patten said, the agenda for the talks which are presently under way is a very serious European agenda and one that must be addressed before we can make progress.
Mr President, Mr Barón Crespo was allowed an extra minute and forty seconds over and above the speaking time initially allotted to him. I hope that you will do the same with all of the speakers, including those like me - and I am not the only one - who found Mr Solana's contribution just now to be pathetic.
As far as the regional orders known as the 'Roadmap' are concerned, although we are not surprised that it has been shattered into a thousand pieces in recent days, we still want to point out that the cause of this is very simple: for us, as supporters of sovereignty, we cannot conceive of peace without sovereignty and without the freedom of nations in balance. Without the balance of nations, there will be no peace. Yet the entire United States policy consists of accentuating the imbalances: the global imbalances, of course, as this superpower no longer recognises any boundaries, but also the regional imbalances, and that, in relation to this issue on the agenda, is undoubtedly the most serious aspect of all.
Indeed, the entire United States policy consists of destroying all Arab powers when they emerge: it is very clear that that is the main reason behind its relentless attacks on Iraq, since it is a well-known fact that it does not want to see a modern and developed Arab power. Its policy also consists of supporting the extremists on both sides, both the Israeli and the Palestinian extremists, at times using Machiavellian practices that are sinister when one dares to look closely at them.
Then, alongside that, there is this European policy - or at least there would be this European policy if Europe existed - that is actually the policy of France and consists of doing exactly the opposite, in other words supporting the moderates on both sides, both Israeli and Palestinian. As I have said, that is the policy of France and I hope that if some day Europe manages to have some kind of influence over the events in that poor world, it will realise that it is the wisest path to take.
Mr President, High Representative, Commissioner, ladies and gentlemen, there is an ideology - correct me if I am wrong - which unites us, or you, all: considering Camp David, Oslo and the Roadmap, what is our goal? Creating, in a territory which is smaller than Normandy or Belgium, which says it all - I am talking in terms of square kilometres, of course, for I would not be so impolite as to make other allusions - two states: two independent states, mind you, not one US state and one Russian state. High Representative, the foreign, structural policy which we are pursuing there is exactly the opposite of the policy we have been committed to for 50 years with a view to the day - for pity's sake, it does not even occur to you because you are of sound mind, whereas I am a little nutty in the sense that I look forward to that day - when we can be citizens of the European Union without paying the price of being citizens of Italy, or France, or the United Kingdom. Certainly not, you are concerned solely with the states. We must resolve matters through states, by creating another Palestinian State. Never mind the fact that there could be another state, the State of Jordan, which is already a larger, stronger, more democratic Palestinian state than we could possibly imagine your Palestinian State to be. Your state, for pity's sake! Then there is the problem of the Lebanon, but you are not concerned with anything beyond the fact that it is a state, never mind that it is a cover for Syria and everything which is most execrable in that region, in Mediterranean Switzerland.
High Representative, Commissioner Patten, I know that the evil is present here too, first and foremost, in Parliament. We must fight alongside the antifascists and the anticommunists - with Altiero Spinelli, Ernesto Rossi and Robert Schuman, with those who conceived Europe not as a geographical entity but as the home of the law, of the Torah, of literature, of democracy - against national bureaucracies, inadequate as vessels of freedom, liberation and prosperity. Now you are trying to impose this famous Roadmap. I was in Jerusalem with our fellow Members and I said: 'The Roadmap? A day, a week, a month? Two Palestinian states? All these Foreign Ministers, all these thieving, corrupt ministers?' Yes, they are thieving and corrupt, as are many French, Italians, Germans, British and Americans; but there, corruption has another dimension: it is corruption of the body, of freedom, of the law. We must not set them off along that road. We must not encourage it.
Would the High Commissioner kindly spend a brief moment telling us about our European army, which has, at last, been sent to the Congo? At last! And under whose control have we placed it? Focard's heirs! I repeat: Focard's heirs! We are entrusting peacekeeping in that area to those whose attempts at decolonisation have resulted in foul massacres which are worse than those of the colonial period.
I wish you luck, Mr President. I wish you luck, fellow Members. High Representative, Commissioner, I wish you luck. We need it. I look forward to the time when I, the Israelis and the Palestinians will have the right to citizenship which is not your or our prisons. We want to be free in the law and in freedom.
Mr President, ladies and gentlemen, as a Rhinelander, I lack Mr Pannella's capacity for emphasis, but I would like to make a number of comments, just as strongly felt, on the speeches by the High Representative and Commissioner Patten. The Roadmap is essentially a method which the European Union applies all over the world. It is how we have shaped our enlargement process: by setting a goal and then providing support - both financial and political - for the stages along this road to enlargement. I regret that in the past, this well-established European principle sometimes seemed to be forgotten or appeared suspect, for there was an impression that no matter how much terrorism there was, no matter how much intifada or violence occurred, we Europeans act as if nothing had happened and carry on paying and maintaining contacts with President Arafat.
It is a good thing that we have moved away from this. It is a good thing that Commissioner Patten has transformed budget aid into project aid again, that he is now involved in the reform of the Palestinian Authority, that we have very close contacts to the Palestinian Finance Minister, that we say a resounding 'yes' to Prime Minister Abbas and give him our support, and that we meet rather less often and less vocally, perhaps, with Mr Arafat. We do not need to isolate him, but we must make it clear where Europe's sympathies lie. We may have been a little late in doing so.
Secondly, we are now making tougher demands of ourselves, and we should be making these same demands of the neighbouring countries as well. Now that Iraq no longer has Saddam Hussein as a dictator and is hopefully on the way to more democratic structures, we must send a clear message to Syria and Iran. The message is this: if you want to conduct relations with the European Union, you must say 'yes' to the Roadmap and participate in the process as well. We have made this very clear to our Iranian colleagues over the last few days. Maintaining good relations with the European Union while supporting Hizbollah is not an option. Maintaining a close friendship with the European Union while funding, supporting and cultivating links with the offices of terrorist organisations is not an option. I am therefore grateful to Commissioner Patten and the High Representative for stating this so categorically here today in plenary. If Iran is willing - even in this very difficult situation, also in its relations with the United States - to improve its relations with the European Union, then it would say 'yes' to the Roadmap and 'yes' to a Palestinian state by 2005, but it would also say 'yes' to Israel's right to exist, for even now, this statement is not forthcoming from most of the Arab states who would like to be the European Union's partners. If we were to receive such clear signals, this would strengthen the Middle East peace process as well.
That is the message to us in the European Parliament: despite all the setbacks, despite all the violence, we will make more demands, not only on ourselves but also on Israel's and Palestine's neighbours, and that includes both sides. It also includes Prime Minister Sharon. He must be told very clearly that there is no room for negotiation on the Roadmap. That is the basis, and that is what we regard as the framework for the Middle East. The settlements must be removed. Here too, there are clear demands on everyone involved in this process.
In my view, this clarity has been missing to some extent from Europe's policies over the last two or three years. We now have the chance to come back into the frame with the United States, Russia and the United Nations. I believe this will give fresh impetus to the peace process.
Mr President, the timing of this discussion is quite important, given the fact that today's world our generation is living through the greatest revolution in history - telecommunications, technology and transport - as a result of which the world is a much smaller place. For that very reason, influential countries like the United States, or many other countries, or indeed the European Union, are in a stronger position to shape that world because it is a smaller place. For that reason it should be the primary objective of the new century that we use that influence to ensure that there will no longer be any wars or conflict. This means that in practice we send our philosophy of peace and reconciliation to areas of conflict. Of course, the best example of conflict resolution in the history of the world is the European Union: that is something that is hardly ever mentioned, and I often think is sometimes forgotten.
The first half of the century we just left was the worst in the history of the world: two World Wars, 50 million human beings slaughtered. Who could have forecast that those same peoples, at the end of that century, would have come together in the European Union? Therefore, the principles at the heart of the European Union, are principles that should be sent to every area of conflict - I know because the three principles of the European Union are the three principles that produced peace on my own streets in Northern Ireland: respect for difference, no victory and the creation of appropriate institutions. Then, through those institutions, we can work together in our common interests and break down the barriers of the past.
I would like to see that philosophy of the European Union sent to all areas of conflict in the world, and for that reason the European Union should have a Commissioner for peace and reconciliation backed up by a substantial directorate, that could, instead of sending soldiers to areas of conflict, send a team that would promote dialogue. The first message to the Middle East would of course be to get them to agree in advance that it is people that are divided there, not territory, because without territory even the Middle East is only a jungle, and when people are divided, they should agree that they can never solve their problems by any form of violence. They can only do it by agreement and by sitting down to reach that agreement. I believe there is a major opportunity now for the European Union to lead by example, to give leadership to the world and create a world of lasting peace.
Mr President, it was 4 June in Aqaba. Ariel Sharon and Mahmoud Abbas were talking about peace, making pledges and embarking on the road marked out by the Quartet, a difficult road, without doubt, but one without any alternative. Remarkable things were said. The Palestinian Prime Minister referred to Palestinian terrorism, not political activism but the terrorism and suffering of the Jewish people. The Israeli leader, for his part, confronting some of his cabinet, expressed his clear desire that two peaceful States should coexist side by side in order to end the suffering of the Palestinian people.
Europe and the United States must now use all their weight to ensure that this fragile window of opportunity, which opened slightly two weeks ago, does not close again on cruelly dashed hopes. There have already been 50 deaths since this summit, affecting both sides, the most recent victim a seven-year-old girl killed yesterday evening by the violence of men. Noam was Israeli, but that is not what is important here. When a child dies, a part of each of us is extinguished. So here, in such a short space of time, we have to say that Europe must make every effort to support the actions of these two men and to prevent the extremists on both sides from continuing to set fire to peace, so as to ensure that Aqaba does not become another Taba.
Mr President, there will not be the slightest beginnings of a peace process for the Palestinian and Israeli people until the political conditions for a just peace have been met. The first of these conditions is the immediate withdrawal of the Israeli army from the occupied territories. However, neither Sharon nor Bush want that. The first steps to implement the Roadmap are, it must be recognised, pathetic. What is the dismantling of some caravans parked completely illegally compared with the aspiration of a people, with their legitimate right to a State? The continued construction of a security wall, the continued atrocities, the continued policy of targeted assassinations say a great deal about Sharon's desire to persevere with his fatal logic. This heightens the despair of the entire Palestinian people, but their determination to live in freedom within their own State remains intact and we must support this.
Indeed, the European Union cannot remain deaf to what is at stake in the Middle East today. It has the political resources to act. It is the final chance for the Council to decide at last to back the opinion of the European Parliament advocating a suspension of the association agreement with Israel until its forces withdraw from the occupied territories. It is time for the UN to at last oblige the Israeli Government to apply the resolutions it has adopted.
Mr President, Mr High Representative, Commissioner, ladies and gentlemen, I should like to touch upon three subjects in one and a half minutes - this will therefore be an extremely brief intervention.
In connection with Israel and the Palestinians, may I ask you to check whether the efforts are being requested from both sides? I have noticed that the Palestinians have been put under extreme pressure. I wonder whether pressure has also been brought to bear on Israel to start leaving the settlements, for that could defuse the situation and could be a clear signal that could take the wind out of the sails of the terrorists.
The Union must also exert actual pressure via the Association Agreement. Mr Patten mentioned that better use should be made of the Association Agreement. Does he mean that both the human rights provisions in that Agreement and the origin rules in this accord will be examined? After all, these rules stop privileges from being granted to products that are being exported from the areas of the settlements of Israel in the Gaza Strip and on the West Bank.
The peace process is still fragile. It is being ripped to shreds before it has even started. I therefore think that more should be done than is currently the case in order to make actual progress.
As far as Iran is concerned, following so many debates this week, I should like to ask for it to be ensured that trade and political interests do not take priority over human rights. You mentioned the protocol. I should like to add the human rights aspect, for I do not want women and men from Iran who fight for freedom to be violently oppressed, while we have polite conversations that fall on deaf ears.
Finally, Mr High Representative, a word about Ituri. It is something but is, I fear, too little. It is also too late, but I support your efforts nevertheless. On behalf of the 50 000 people already killed, I should like to ask you to try to do more. Your current efforts are not enough to protect Ituri as a whole against the violence, and only that can save the peace process in Congo.
I would like to start by thanking the Commissioner and the High Representative for their presence here in this Chamber and for their reports. To start with, I would like to make a few comments on what I have heard, briefly for I do not have much speaking time.
Firstly, as regards our European policy, I do not believe that the essential, initial priority for those with a political message is the rebuilding of the PNA. It is important, but it cannot be taken as a basic starting point, or we would be showing bias. We need to combine it with other points. The Commissioner cannot establish it as the main priority. Secondly, I do not believe - and I am addressing Mr Barón Crespo here - that it should be we who are seeking out the Israelis but, seeing as we are the ones who want to become interlocutors, it has to be we who approach them. Thirdly, I do not believe - and I am addressing Mrs Morgantini here - that it is for us to define rights, when we can see that the law is being ridden roughshod over by people throwing bombs and killing seven-year old children on the other side.
What I believe we can do as the European Union - and it is important at this time, especially now when Abu Mazen and Ariel Sharon are continuing to talk, although both sides are acting and reacting - is to legitimise the role of Abu Mazen: in this difficult situation, the more legitimacy we give him, the more successful we will be in creating the conditions for relative peace.
Moreover, I would like to take the opportunity afforded by the presence of the Iranian delegation to call upon Iran, precisely because of its long history and its role in the Middle East, to recognise the State of Israel: let it do so, if necessary, through the European Union, but let it recognise the State of Israel. This is important and essential, not least in terms of the recognition of human rights and of economic and, therefore, political development too within Iran. I am sure that this would help to pave the way for a genuine, lasting peace process in the Middle East.
Mr President, the violent destruction of the State of Israel. That is what the Palestinian Islamic terrorist movement, Hamas, has in mind. Peace efforts in the Middle East must concentrate on neutralising enemies of peace, such as Hamas. The Council decisions taken the day before yesterday in Luxembourg constitute a step, albeit a very late step, in the right direction. The European Union would now like to act against the entire Hamas movement, and no longer confine itself to the so-called military wing of Hamas.
I truly hope that the Member States will be united in adopting a consistent policy against another enemy of peace in the region, the Lebanese Hezbollah, for that 'Party of Allah' does not want to resign itself to the existence of a Jewish state either.
In its meeting in Luxembourg, the Council was right to underline the need for a constructive stance in the fight against terror by the States in the Middle East themselves. The Islamic Republic of Iran, of all states, with which the European Union is in intense negotiation at present about a deepening of the economic and political relationship, is refusing to cooperate.
Mr President, how else am I to interpret the statement which Iranian ex-President Rafsanjani made last Friday? With an obvious reference to the suicide bombers, this authoritative Persian politician stated: 'For each Palestinian who goes to Heaven, 300 Israelis go to Hell'.
The European Union must continue to take a forceful and consistent stand against this religious legitimisation and encouragement of terror, for the sake of its own political credibility, both inside and outside the Union and, above all, for the sake of peace in the Middle East.
Mr President, scarcely had the United States taken the important step forward of recognising, through President Bush, the undeniable need for Palestinians to have a viable State and for Americans to play an active role in the Israeli-Palestinian issue, using all of their might to ensure that the Roadmap is implemented, than the unstoppable chain of attacks and ripostes began again, compromising the re-launch of the negotiating process that was outlined in Aqaba.
We must deplore the increasing influence in this respect of the most extreme Palestinian movements, and in particular Hamas. Their contention of the legitimacy of the Israeli State is totally unacceptable. However, should we not begin to ask ourselves whether the increase in the number of attacks aimed at dividing the Palestinians and the refusal to accept once and for all that they deserve an independent State worthy of its name are perhaps the two main factors that are bolstering Hamas today and at the same time weakening the Palestinian Authority as a whole? The financial hunt and the targeted assassinations are certainly not the most effective methods of reducing the extremists' success. The most effective methods are the political methods. When the Palestinians are offered a credible prospect of a genuine State which, although small, will be a sovereign State and have the necessary territorial continuity for a fully functioning State rather than a pseudo-State or the appearance of a State, that is when the Hamas star will pale once and for all.
There is also one method that we should not ignore or refuse to consider, and that could play an important role in facilitating the separation of the two parties and the resumption of dialogue: the power of interposition. We are well aware that eventually, at the appropriate time of course, the presence on the ground of an outside force of this kind will prove to be essential. Indeed, from a European point of view, this means doing more than remaining a spectator or a commentator at this stage; this is where we could make a useful contribution to the search for peace.
I understand, Mr High Representative, that you do not approve of this idea initiated by France, but also taken up by the United Nations Secretary-General and others. If that is indeed the case, I am very sorry because I believe that it is an original and useful idea, which we should instead try to share with our partners if we truly want to make our contribution in a way other than by declaiming the resumption of the peace process.
Mr President, a few weeks ago we saw the publication of the long-awaited US Roadmap to peace in the Middle East, a document fully supported by the rest of the international community, including the Quartet of the US, the EU, Russia and the UN. No-one should underestimate the significance of this initiative, at a time when despite the terrible violence on both sides, a rare opportunity for moving forward has now finally presented itself.
There is increasing acceptance amongst Arabs of the desirability of a negotiated solution, whilst Prime Minister Sharon himself has talked of the damage to Israel's economy and society caused by the continuing violence, and the impossibility of permanent occupation and Israeli rule over four million Palestinians. Only the extremists, it seems, are afraid of peace. Whatever the origins of the Middle East conflict, there is increasing recognition amongst Arabs that Israel is here to stay, whilst Jews around the world can see that Israel's long-term security is best served via recognition of the legitimate aspirations of the Palestinian people to have their own State by 2005.
President Bush was understandably reluctant earlier in his presidency to become involved in the minutiae of negotiations which led nowhere and he wisely stood back. He has now taken the right step at the right time to show his personal commitment to a lasting peace. For the first time in many years a solution seems to be in sight. That opportunity must not be wasted.
The Roadmap is specific on a number of points, not least an immediate cessation of violence on both sides, an initial freezing of settlements and their eventual dismantling, and a willingness on the part of the Palestinian Authority to face up to its historical responsibilities, and rein in the men of violence. Israel, for its part, now that it has accepted the Roadmap, must give Prime Minister Abbas the chance to show his commitment to the peace process. If the Palestinian authorities arrest those who continue to attack Israeli civilians, there will be no need for helicopter gunships to attack Palestinian civilian areas. Nothing would be worse than for this process to be held up because of reprisal killings by the Israeli Government if the Palestinian authority is genuinely committed to peace now. Israel's agreement today to end the track-and-kill operations of senior political figures from Islamist groups is to be welcomed.
I also welcome the timely decision taken on Monday by the EU Foreign Ministers to issue an ultimatum to Hamas to implement the Roadmap of face serious financial consequences. Already their military wing is a classified terrorist organisation and their despicable and tragic policy of recruiting suicide bombers must be repeatedly and universally condemned by all. Nevertheless, I am pleased that Hamas is now starting new truce talks with Prime Minister Abbas. I agree with Commissioner Patten that the future Palestinian State must be territorially contiguous and viable and not peppered by Israeli settlements, whilst clearly the right of return needs delicate handling. Perhaps a generous financial package of compensation to those who lost property might be the final answer. Imaginative thinking is also needed for the final status of East Jerusalem.
I would like to thank Commissioner Patten personally for his total and transparent collaboration with the working group on scrutiny of EU funds to the Palestinian authority which is now up and running and will reach its conclusion by next year. It is worth noting that, unlike Iraq, the Quartet is an example of how a common European foreign and security policy based on unanimity can actually work. Iraq, by contrast, has shown us that a single, majority voting policy, much less one that could be communitarised, is wholly unrealistic and will result in division and animosity by all parties. In the meantime there is much work for the EU to do to convince both sides of the Arab-Israeli problem that peace is the only real option available in the long term.
Mr President, as rapporteur for the report on the Middle East, I decided some months ago to focus on what is known as the 'Roadmap'. I felt it would be absurd to do otherwise when the Roadmap is currently the Union's guiding principle and when the Palestinian Authority - although I do not know how many Palestinians - support this document and the process it sets out.
In all honesty, I am not convinced at the moment that Ariel Sharon has any great enthusiasm, either for the process or for the document. I say this for the following reason: when the Prime Minister presented the Roadmap to his government, he described it as a 'necessary evil' and secured his cabinet's vote by stating that the 14 reservations or amendments presented to Washington - not to the 'Quartet' - are non-negotiable. The Prime Minister made no mention of having to remove settlements, which is crucial if a viable Palestinian State is to be achieved. Furthermore, Prime Minister Sharon declared on 27 May in the Knesset that the settlements would not be discussed in the context of the Roadmap, but bilaterally between Jerusalem and Washington. Israeli television also stated on 10 June that Washington had accepted Israel's request for matters to proceed in this way.
In light of these details, I wish to ask the High Representative whether he believes that this information and specifically this bilateral agreement on settlements between Jerusalem and Washington, if confirmed, might constitute a breach of the Roadmap. I should also like to ask the High Representative whether, in his opinion, Israel's 14 reservations or amendments, if accepted, could destroy all prospects for the process and for peace itself.
Mr President, in our view, the Roadmap represents, at all events, a chance of peace which must be pursued over and above any feelings of like or dislike. It calls, first and foremost, for an end to the conflict, to terrorism, to suicide attacks, to targeted assassinations; it calls for Israel to withdraw from the occupied territories so that two peoples can coexist in peace within secure borders, with the guarantee of democratic institutions. To this end, we believe that the role of the international community is essential to the Roadmap, but we also believe that the European Union must forge itself a stronger, more incisive role in Middle East politics, not in order to set itself up against the United States but precisely so as to stop continually burying its head in the sand and to establish a foreign policy. Basically, that is the challenge facing the Convention, although it is not yet clear how best to tackle it: the challenge of building a political Europe which is able to address at global, at world-wide level the major issues of today - democracy, peace, freedom and development for all peoples, irrespective of race, colour or creed.
Mr President, for Iran the concept of Europe was first formulated, in contradistinction to Asia, in the historic work of Herodotus, when he wrote about the Persians' attack on Europe, which was then the Greek city states. I think that it is a bit late for revenge and, if you think about it, we had our revenge under Alexander the Great.
I am deeply concerned about the European Union's policy towards Iran. I am deeply concerned about the combination of these two decisions taken by the Council on Monday which, on the one hand, raise major questions about the application of the non-proliferation of weapons of mass destruction in Iran on the basis of its nuclear programme and, on the other hand, announce a general strategy which also ends in the possibility of using violence in the event that the principles governing the non-proliferation of weapons of mass destruction are violated. I think that we are playing with fire. I think that we are laying a huge mine under the very efforts by Iranian students with whom, I think, most members sympathise, with the pretexts we are giving the conservative regime to crush their rebellion. I think that it needs a great deal of care on the part of the Council and on the part of Mr Solana and the Commission.
To finish, I have two questions. The first is this: just as we are calling on Iran to reply timely, fully and adequately, we want the government of the United States and the British Government to tell us if they found weapons of mass destruction in Iraq, so that we do not wage wars for nothing. And the second question is this: Mr High Representative, these three days you will be in Greece, are you prepared to read Aeschylus' tragedy 'The Persians' in Spanish translation?
Mr President, with only one minute to speak I will focus on the Roadmap and how to keep it on the road. The answer can be boiled down to one sentence: the respect for the rule of international humanitarian law. Any struggle to make Palestinians respect humanitarian law, including those who engage in the criminal act of suicide bombing, will be futile if the State of Israel - the primary party responsible for respecting this rule - repeatedly violates it. It is illegal to build settlements on the occupied territories and demolish houses. It is against humanitarian law to make targeted assassinations accompanied by the killing of innocent civilians, to mention but a few.
I therefore urge the Quartet to make it crystal clear that international humanitarian laws must be respected by all parties.
Mr President, Mr Solana, Commissioner, ladies and gentlemen, how many peace plans has the Middle East already witnessed? How many were not worth the paper they were written on? It is futile to answer this question. It is only now that conditions are in place which, despite everything, do have a prospect of success. This is undoubtedly due to the European Union's efforts and the Roadmap which it produced together with its Quartet partners, the USA, Russia and the United Nations. Of course, there have been plans before, including the Mitchell plan. A Roadmap and a good timetable certainly do not guarantee that we will actually get to where we want to be. There have to be the right actors on both sides, and of course there also has to be pressure from the United States on Israel. While the European Union is important because it also has credibility among the Palestinians - too much, sometimes, for the Israelis - I do feel optimistic, after the meeting between Abu Mazen, Mr Sharon and President Bush, that the new peace initiative can be kept separate from the deadly cycle of violence and reprisals. This is partly to do with the overall political environment in the Middle East. With the fall of Saddam Hussein's regime - whatever you may think of the US intervention - one obstacle has fallen away; the system has been removed, cutting the ground from under the radical Palestinian movements and those who are in favour of extremism.
Iran too, which has always provided the backing for Hizbollah, should play a constructive role here and think about whether it wants to continue supporting this organisation as it has done until now. There is currently an opportunity to isolate the radical forces and give the moderates a chance. This approach can only work if the European Union and the United States complement each other and do not pursue different strategies.
While the situation in Iraq is tragic and unsatisfactory, there is also a possibility, for the first time, that Syria and therefore perhaps Lebanon as well will join a peace process with Israel. However, that means that Israel must make sacrifices too. Prime Minister Sharon must not bow to pressure from radical settlers and movements, as this would ensure that Israel could only develop within its biblical borders. The EU must encourage and back him in this as well. Most of the Israeli population is willing to make some sacrifices in order to live in peace and security. However, this also means, of course, that the Palestinian side must abandon its strident demand for refugee return on a one-to-one basis, which would spell the end for the State of Israel.
Should the European Union be involved with its own peacekeeping troops? This option requires serious thought. I myself find it difficult to foresee any real benefit, firstly because Israel has never entrusted any military force but its own with its security, and secondly because the force could become the target for suicide attacks without being able to prevent them.
Ultimately, everything stands or falls by President Bush's determination to help the Palestinians live in their own state. He must show this determination even in an election year. The only way to prevent the Roadmap from trickling into the desert sands is for the European Union and the USA to work together and adopt a unified approach. If they appear to be competitors in the Middle East, this will create a window of opportunity for fresh extremism.
Mr President, in a history of the Arab-Israeli conflict, the leader writer of the Israeli newspaper Yedioth Aharonot writes that 'no public document before the negotiations has ever been applied'. In fact, publication kills implementation. In accordance with this macabre logic, the Quartet's Roadmap has already been killed on two occasions. The first time was by the proclamation of the 14 reservations, accepted by Washington, of Sharon's Government. This deprives the various stages of the Roadmap of any substance. But the worst thing is that Sharon wishes to remove all references to Security Council Resolutions 242 and 338, which form the legal basis of any peaceful resolution in the Middle East. If the law is annoying, we should therefore begin by doing away with it. With the war in Iraq, hegemonic power has set an example.
The second torpedo launched against the implementation of the new peace plan is the shameless return of lex talionis: attacks followed straight away by poorly targeted assassinations. The downward spiral of violence is turning faster and faster. There is thus no opportunity to return to the absolute calm required to get the process up and running.
Faced with this regrettable development, the only sensible proposal comes from the United Nations Secretary-General. He recommends sending a force to operate between the two parties. This proposal was immediately rejected by Sharon's Government as Israel does not have any borders, and as long as Israel does not accept its own borders, there will be absolutely no chance of any peace plan starting or succeeding.
Given this impasse, a simple and clear solution is required, a solution that would instantly put an end to the terrorism: Israel must implement Resolutions 242 and 338, withdraw from the occupied territories and withdraw its troops back to within its internationally recognised borders. The application of international law is a guarantee of immediate success for the Roadmap. The UN, the United States and the European Union have the resources to do this, but they lack the political will and the courage.
Mr President, I have three observations to make. We were horrified by the events of 11 September. The suicide attacks to which the Palestinian terrorists are subjecting the Israelis are a daily 11 September, and beginning to evacuate the settlements changes nothing at the moment unfortunately.
My second comment relates to the Roadmap. We must not be mistaken as regards its nature. It is a framework and is not designed to be a straitjacket. It opens negotiations and is not designed to close them. It is a programme and is not designed to be a diktat.
Thirdly, in the negotiations that are now beginning, Europe's position is weak because it is unbalanced and appears to be biased. Italian diplomacy has begun to work towards restoring the balance. We must wish it every success in ensuring that the Italian Presidency finally enables Europe to play a useful role in establishing peace.
Mr President, in the last few weeks, we have switched between hope and despair almost on a daily, even hourly basis. Nonetheless, we - and by that I mean Europe and the USA - must remain faithful to the implementation of the Roadmap. It is as much an American plan as a European one. Indeed, we pressed hard - and I thank Mr Solana and Mr Patten for this - for the publication and then for the implementation of this Roadmap. Now, as some speakers have already said, there is a chance of achieving peace only if we both adopt a joint approach. I do not take the view that Europe is acting unilaterally if it puts appropriate pressure on both sides - on Israel and the Palestinians. We need a viable and secure state both for Israel and for Palestine. That needs to be recognised.
We do not want violence from the other side - and Mr Nordmann, if I recall the debate in committee, what else is the settlement activity, which is illegal under international law, but violence? The construction of the wall is appalling violence, profoundly affecting people's living conditions and even their lives. Of course, the same applies to the horrifying acts of terrorism, for which I have no sympathies whatsoever. We made it clear to the Iranians with whom we spoke yesterday in particular that any form of sympathy with, or indeed, acceptance of terrorism cannot be tolerated by Europe. Above all, however, terrorism is one thing: it is self-destructive. Any society based on terrorism already bears the taint of violence within itself.
What we certainly need is support for Palestine's security. The Palestinian Authority will be unable to resolve the security problem on its own. What we also need - and even if the Israelis are opposed to this, we must exert constant pressure to achieve it - are international troops as observers, but also with the option of intervening. We also need Abu Mazen to be successful. The Commissioner takes the view that we need elections, and I think he is right, but elections can only take place usefully once Abu Mazen has had a chance to prove that his course is better and more successful for the Palestinians than the terrorism perpetrated by Hamas and other movements.
Over the last few days, a young Israeli doctor came to visit me. She spent two years in the military and now she is providing medical care in a mobile clinic in the Palestinian territories. Day after day, this young Israeli goes into the Palestinian territories and helps to ensure that the Palestinians have a modicum of basic healthcare. As long as such people exist in Israel and on the Palestinian side, we must do everything we can to press for peace in the Middle East with hope and confidence.
Mr President, Commissioner, High Representative, it would appear that to the many enemies of peace that we know must be added improvisation and presumption, which, when employed by people in leading institutional positions, can have devastating effects. I am referring to the recent visit to Israel by the Italian Prime Minister, Silvio Berlusconi, and to the fact that, in ten day's time, Mr Berlusconi will take on the post of President-in-Office of the Council here in Brussels. I would point out that, after Ariel Sharon had proudly and artfully received him in the one, indivisible capital of the State of Israel, establishing quite a subversive interpretation of the Roadmap, Mr Berlusconi refused in exchange to meet Yasser Arafat and Abu Mazen. On this matter, I agree with the French Foreign Minister, Mr De Villepin, when he said that Mr Berlusconi 'had not satisfied the European position', which is one of wisdom, of dialogue with all. I therefore call upon you, Mr President, to remind Mr Berlusconi, not as Head of the Italian Government but as future President-in-Office of the Council and representative of a European institution, that the duty and objective of the European institutions is not to display or demonstrate friendship to peoples but to pursue a single goal, that of peace.
. (ES) Mr President, I have listened extremely closely to the speeches by the honourable Members of this Parliament. I believe that I have taken note of them all and we shall try to draw on them in the same spirit as that adopted by most Members who have spoken here this afternoon.
We all have the same aim - an aim I believe we have shared for a long time and not just as of today - which is to find a formula that will enable us to implement the United Nations Security Council resolutions, with the existence of two States that are able to live next to one another in peace and stability, in a region that is stable and in which the two States are recognised by all their neighbours. This is our earnest desire, our dream and what we want to become a reality as soon as possible.
I wish to reply very briefly to the two questions put to me by Mr Menéndez del Valle. In response to the first, I am not aware of any bilateral agreement that addresses the issue of settlements. I am only aware of the 'Roadmap' as a whole. Secondly, there can be reservations, on the part of all those involved, provided that all Members of the 'Quartet' are willing to implement the Roadmap in its entirety.
Thank you very much, Mr Solana.
The debate is closed.
The next item is the statements by the High Representative for Common Foreign and Security Policy and by the Commission on the security strategy for the European Union, including implementation of the United Nations programme to combat the illegal trade in light weapons.
. (ES) Mr President, I wish to inform you all, as succinctly and briefly as I can, about the work that is being undertaken on what could be called 'European security'.
As you will recall, ladies and gentlemen, at the Rhodes meeting I was given the mandate to try to present, in time for the Thessaloniki European Council, a document on issues related to European security, although this will probably not be the last document on the matter.
I must emphasise that what is significant is that for the first time the European Union wishes to have a document of this type; there is a desire not only for Member States to have their own documents, but also for the European Union, collectively, to have a document on its security strategy. I believe that this is a first, and I want to underline that this is a major step forwards in building a Europe which moves ahead by political means.
First of all, I base my approach on a fundamental principle, which underpins the entire content of the document. A Europe of these dimensions, with 25 democratic countries, which will soon have a population twice as large as that of the United States of America and four times that of Japan (and I take as examples the large countries that, like ours, have a strong currency), a Europe which accounts for approximately one quarter of gross world product must not fail, I repeat, to be an international player. Whether we want to or not, we will have to be an international player. This principle, in which I firmly believe - and in which I hope you also believe, ladies and gentlemen - must underpin our entire approach to managing the process of achieving security in Europe.
The document is about to be completed and will be presented to the Heads of Government next Thursday and Friday in Thessaloniki. I now wish to summarise its structure for you.
It opens with an analysis of the security environment in which we live, which obviously includes regional conflicts and the causes of these conflicts that affect us: poverty, exclusion, or a lack of natural resources. The report then goes on to look at more recent threats such as international terrorism, the proliferation of weapons of mass destruction and failed states.
On the basis of this analysis, it moves on to a second chapter which addresses what must, in our opinion, be the main strategic objectives for Europe's security. Logically, the first strategic objective must be to extend and stabilise the security zone around the European Union, in other words, around our continent, specifically to the east and the south.
I believe that the document that the Commission presented recently on the new Europe and Europe's borders is largely concerned with where and how the European Union should start developing its security environment.
The second important point about strategic security objectives must, in our opinion, be to strengthen the international order. We could probably describe Europe's place in the international order in this way: we are effective multilateralists and it is on effective multilateralism that we must base our theory of the world order. For this reason, we are working and wish to continue working to protect Europe's security through all organisations and specifically through the United Nations. Of course, there are players that have more individual roles to play, such as the United States, the Russian Federation and other large countries or major international players.
What I would like to say, however, and we have attempted to make the document reflect this deeply-considered idea, is that in order to ensure an effective multilateral system and more specifically the credibility of the United Nations system, we must in theory be prepared to ensure that all the principles on which the United Nations is founded are observed and that this organisation has the credibility that it deserves.
When some of the principles underpinning the Charter and some Security Council resolutions are not observed, the European Union cannot remain passive and must act; and it must act with all the considerable means available to it. Fortunately, the European Union has a whole panoply of means for acting that range from diplomatic activity to armed peacekeeping action.
Mr Hughes, who is not present at the moment, made a useful incidental observation on how the European Union can also play a major role in effective dialogue in the event of conflict. We must have the courage, however, to say to ourselves that when rules, the principles that we have all decided to defend in the context of this effective multilateralism are flouted, the European Union must also be willing to face up to this breach of international agreements or contracts, be they political or of any other type.
Lastly, the third point that must be made is how to deal with the new threats, which are terrorism, the proliferation of weapons and failed states ... On these issues which are new or which involve new aspects, although some of them have been around for many years, we have to say that they are risks and threats of a different kind to those that we have experienced before. The first difference is that they can be perpetrated from a distance. Throughout the cold-war era, we were used to having threats at our borders. Today we are facing perhaps the first threat situated far from our border and we consequently need to deploy our capacities beyond our borders. I therefore believe that when we were given the mandate in Helsinki, at the end of 1999, to start considering how the European Union could undertake civilian and military action, this possibility was also being considered.
These new threats are also dynamic, and we must therefore prevent them and try, as soon as possible, to ensure that they are not allowed to become a reality, whether they are caused by hunger, climate change or other types of conflict, such as ethnic or religious struggles. I believe that swift prevention is an obligation incumbent upon us and must form one strand of the philosophy underlying the European Union's action.
These new threats are more complex, more complicated than anything we have experienced before and consequently our response to them cannot be a simple one. We cannot respond to something that is complex with simplicity; our response must also be complex and it would, in my opinion, be a mistake to think that there can be a military solution to these problems. I do not believe that there can be and what we therefore have to do is make use of all the means, the entire panoply of means available to the European Union as a whole. These range, as I have said, from diplomacy, humanitarian aid, crisis management, trade, sanctions etc. to managing crises with military means. I believe, however, that it would be an extremely serious mistake to think that the only solution to this type is a military one. I also believe it would be wrong to think that the focus of the war against these new threats should be strictly military.
To conclude, I should like the document to end with a call for a Europe with clearly-defined characteristics, a Europe that must be more active on the world stage and which must therefore have the political will to act.
I hope that the debate that has taken place in recent months in the Convention leads to the conclusion, not only by Parliament but also by the citizens of our continent, that if we genuinely want to assume our rightful position in the world, with the wealth and the well-being that we enjoy, we also have obligations associated with these benefits and these obligations must be met. There must, therefore, be greater activity, a greater political will to act and this, I believe, is crucial.
If we wish to act, therefore, we must have the capacity to act; and hence we must also make the necessary effort, which involves developing military and civilian capacities; and I cannot conceal the fact that having greater capacities to act and to exert influence in the world also requires more resources.
This Parliament and national parliaments, national governments, will have to face up to this reality; otherwise our words will be somewhat hypocritical. We cannot cry when we see the suffering of others on television and yet not be willing to do what needs to be done. In order to do what needs to be done, we must have the resources and these resources are going to have to come from the citizens of our continent, of our own European Union, who will also have to be generous enough to pay for the resources necessary to undertake the action that we are being asked every day to carry out.
In my first speech, I spoke about the operation in the Congo. This is an example of what we might have to do in future and it will surely be on a larger scale. We are able to undertake such action at the moment because of the means we can pool together, but also because of the means available to some nations in particular that can take on this role; others cannot. We must all, therefore, make an effort to maintain a level of capacities that will enable us to play the role we say we want to play.
I repeat, the Europe we want is a Europe that has greater visibility, a will to act, and the means with which to put this will into practice; it is a Europe that also has the necessary coherence to act, and by this I mean that there must be coherence, within the European Union and in all of its institutions and between the European Union and its Member States so that the entire effort, for example the diplomatic effort, can bear fruit. Consider for a moment that the European Union's diplomatic network, with all of its Member States, would be considerably greater than that of the country with the largest diplomatic network. If we put it to the service of a cause, we would probably be a thousand times more effective than we are at the moment.
I believe that the document that we shall be presenting to the Heads of State and Government on Thursday and Friday in Thessaloniki follows this approach, which I believe is in line with the ideas of most Members of this Parliament.
. Mr President, over the last three or four years the High Representative and I have made speeches on this subject which I guess you could measure by the metre, and if you were to look at them, you would find that they were all remarkably similar and reflected the arguments which the High Representative has put again so forcefully and ably today.
In many respects it is remarkable that the European Union has proceeded so far and so fast towards a Common Foreign and Security Policy, and towards a Security and Defence Policy without the benefit - until now - of a formal Security Strategy. The Commission very much welcomes the decision to rectify that omission and looks forward to the debates that will take place on the strategy document which is going to come forward shortly.
On the defence and military side there has been impressive progress in creating European capacities that the Union is already beginning to put to use. As the High Representative has said, we need to be explicit about our strategic purposes, and the circumstances in which the European Union might deploy force. As I have said before and as he has said, we also have to challenge our colleagues in government and our electorates about the gap which exists between ambition and what people are prepared to pay, and what people are prepared to cooperate over.
The Commission, as I have said before, is not a silent and disinterested onlooker in this debate. We have no direct role in defence and military matters, and even in the absence of my honourable friend Mr Van Orden, I repeat that we do not aspire to a direct role in defence and military matters. But whatever the EU does militarily - whether in conflict prevention, crisis management or post-conflict reconstruction - is inevitably part of a wider European strategy including many elements for which the Commission does indeed have the lead responsibility. The European Union needs a seamless approach, which is why the High Representative and I - with our respective services - have worked so closely together, and why I am pleased that the European Convention has proposed even closer integration in future.
The real point I want to make, however, is that defence and military issues are only one dimension - and for the European Union still a relatively small dimension - of any 'Security Strategy' which is worthy of the name.
In a sense, the EU itself - its creation, its development and its enlargement - can be seen as a European Security Strategy, and it has been a brilliantly effective one. The Union has provided the central economic and political organising principle for our continent over the last half century, helping to secure democracy and stability for countries emerging from dictatorship and oppression. Through the Wider Europe agenda, too, we seek to extend stability to our neighbours and the circle of friends around us. Perhaps the central element in any security strategy for Europe must be to ensure that the EU itself continues to prosper and to develop.
Beyond that, the EU is a major contributor to international security in a host of different contexts: through, for example, our contribution to global trade. The EU has played a central role in the creation and development of the World Trade Organisation, and we are now engaged in the Doha Development Round. It would be hard to exaggerate the importance of that work for global security, because security and prosperity are so closely intertwined.
We also contribute to global security through external development assistance. I have pointed out to the House before that we are responsible - the EU, the Commission and Member States - for about 55% of all such assistance worldwide, and for about two-thirds of all grant assistance. That is a vital contribution to security because poverty and inequality are not just moral issues but also security issues.
Through our assistance, too, we work for human rights and for better governance. Again, these are security issues linked, for example, to the fight against terrorism, because inequality and oppression are the breeding ground of hatred, intolerance and violence.
Above all, however, the EU can contribute to international security through its work in - and support for - multinational frameworks and disciplines that are increasingly necessary and important for managing the affairs of an interdependent world. I am thinking here of UN disarmament and non-proliferation Conventions; environmental Treaties such as the Kyoto Protocol on Climate Change; and, of course, the International Criminal Court. I could go on - but the point is clear. We cannot simply divide between our security interests on the one hand and our development and trade interests on the other. In order to prevent future violent conflicts we have to have policies on environmental degradation, poverty and global governance, AIDS, Justice and Home Affairs, nuclear safety, and so on. I think the point is clear.
So the underlying conclusion is that effective multilateralism should be the motto on the European Union's banner. That is the essence of our security strategy.
I shall say a brief word about small arms and light weapons, because that too underlines the importance of practical and effective multilateralism. We are committed to combating the spread of small arms around the world. A code of conduct on arms exports was adopted five years ago, under which Member States set high common standards for the management of conventional arms transfers. The code has since established itself as a comprehensive international arms export regime. In a joint action covering small arms later in 1998 the EU pledged to promote a number of principles including commitments by all countries to supply small arms only to governments, and to import and hold arms exclusively for their legitimate security needs. The EU has set aside funds for the provision of financial and technical assistance to small arms programmes and projects around the world.
I look forward to the publication of the document on security. As the High Representative said, this will be the beginning of a very important debate, and of course much of that debate will take place in these hallowed chambers. We look forward to hearing the contributions of honourable Members who have already made a significant contribution to the broader comprehension of security which is now shared throughout the EU.
Mr President, Commissioner, Mr Solana, ladies and gentlemen, it is my belief that events in the current and previous year have made apparent our real need for clear thinking on this issue. Commissioner Patten has described the many areas in which the European Union is actively involved, and it might well make sense for us to view them as parts of a coherent whole in order to make clear how much these - in many areas, thoroughly presentable - instruments benefit each other. This is where issues connected to overseas and development aid will of course be of correspondingly great importance. What this means is that potential tensions need to be reduced where the prevention of poverty is concerned, and both those actively involved and the European public need to become more aware of the fact that these are also instruments whereby we conduct foreign policy, and that they are in the interests of our Member States.
In the context of this discussion about prevention, an area in which so much is being done, Mr Solana is indeed right to say, as he has done in this debate, that we have to find the right combination of prevention, military capacity, and the measures needed for reconstruction in the aftermath of action. I believe that there is something missing here, either in terms of awareness or of practice. If - as we are right to do - we do indeed perform these preventive tasks, we see that they, in themselves, do not give the European Union any greater influence, as the military option has to be available to us if we are to be able to make it clear that we could also take other kinds of action. This was our experience in the Balkans in the early 1990s, when the European negotiators brought about some thirty-four ceasefire agreements - I am not sure precisely how many - and the reason why none of them came to anything was that Milosevic knew perfectly well that we lacked the military capacity to ensure that these ceasefire agreements were kept to. Bit by bit, right up to the Cologne Summit, and, beyond that, in Saint-Malo and on many other occasions, we learned the necessary lessons from this, which have now enabled us to progress further.
Here, too, though, we see that this must first be incorporated into a real strategy, that it is not yet fully operational, and that we do not yet know how it is to work, as, of course, we have to evaluate certain of its constituent parts in relation to this. What priority do we in fact give to combating terrorism, and to what extent do the instruments enable us to do that? The argument adduced by the Americans in relation to the war in Iraq was also to some degree an argument about terrorism. Are we ourselves clear in our own minds about the extent to which traditional military means can be deployed to combat terrorism? The same applies to the area of non-proliferation. If we could do as - for example - the Israelis did in Iraq in the early 1980s, and destroy a nuclear power plant with a single pre-emptive strike, thereby preventing the development of any nuclear capability, could this be part of such a strategy, one that might enable us, with less or scarcely any loss of human life, to develop capacities to prevent immense dangers and subsequent wars? I believe that we have to answer these questions. On this occasion, I am framing them as questions, but they ought to form part of a specific and consistent approach if we are to be able to put something on the table in the way that the Bush administration has done, where we can identify both similarities and differences and will very definitely be enabled to conduct on a stable basis the dialogue with the United States that is necessary if we are to start working together or perhaps achieve a rapprochement, and that will help enable the Americans to abandon unilateralism.
I agree that the European Union is itself a security policy measure; that is one of the primary reasons for its existence. The wider Europe that this is intended, astutely enough, to organise on a multilateral rather than merely bilateral basis, which is meant to be the European Economic Area with something added; our relations with Russia and the developing world and also with the Mediterranean countries - all these things are vitally important, but, in this context, we must indeed give some thought to the future of our relations with the United States, and it is my belief that, in the long term, NATO will not, on its own, be a sustainable bond between us. As regards NATO and transatlantic relations, there are two conditions, which we too must fulfil: only if we are strong will we be partners to be taken seriously, and there is no partnership when, rather than both sharing in decisions, one partner takes the decisions and the other merely follows behind. We have to play our part in creating the right conditions.
The second point in relation to all this is that we have to put our relations on a broader basis, one that has to do with more than security policy and the military, and that is why we need again to seize the initiative and have the sort of discussions that we had at the beginning of the 1990s, which I might perhaps sum up under the heading of 'transatlantic market place' in order, on this basis, to put something in place in many of the areas in which the European Union is competent. We, and the USA, have treaties with every country on earth, but we have no treaty with each other. If such a strategy is to be complete, I believe that we should give some thought to this.
Mr President, Mr High Representative, Commissioner, the development of a European security strategy is a major step forward. After all, by establishing the principles and objectives of the policy, it becomes more coherent and provides a framework for what has been achieved over the past few years. It does not guarantee that the European Union will also speak with one voice, but it does make it more logical and easier to do so.
The confusion surrounding Iraq, but also the new US security strategy, lie behind today's debate. The need for such a debate, however, is born out of the European Union's increased ambition to play a greater security role. Fortunately, this ambition remains unabated even after this year's events. The details of the document to be presented in Thessaloniki are as yet unknown, but we assume, as Mr Solana has already indicated, that the strategy is based on a broad interpretation of security.
A lack of security has many causes and requires a large number of varied instruments to combat it. New threats, such as international terrorism, require more attention. We also back the implementation of an EU action plan against the spread of weapons of mass destruction. Countries that violate agreements or form a great risk must be tackled, Iran being a case in point. The threat of violence should not, however, be the first line of attack, but the EU should also consider how the Treaty could be further reinforced to combat the spread of nuclear weapons.
Over the past few months, much has been said about the European Union's deficient military capacity. We are said to offer too little counterweight to US supremacy. In my view, this is the wrong approach. It is not about having to outdo the Americans militarily, but about being able to act just as effectively in a different way and with a different combination of resources whenever we deem this necessary. This should not be done unilaterally - that is not our style - but within multilateral frameworks and, in particular, with the involvement of the UN. We have never ruled out the use of military force, but it should be seen as a last resort when all other avenues have been exhausted. It should be deployed effectively and proportionately. This is why, even after the event, we remain doubtful as to the justification of the war against Iraq. We hope that the EU strategy will be clear about the role of the military instrument.
In the light of this philosophy, we nevertheless have to conclude that the development of the military dimension of the Common Foreign and Security Policy is trailing behind our ambitions. We therefore support the intentions to ratchet up the speed and develop more activities in this area, and we are prepared to hold an open discussion about the financial implications. Mr Solana made a passionate plea for an open debate of this kind a moment ago.
At the same time, we are confident about another priority, namely conflict management and crisis management, being fully integrated in the new strategy. This is still the current CFSP's strongest asset. Closer to home, also in Europe, we operate more effectively than outside it. We assume that the High Representative is taking these experiences into consideration, and we are also looking forward to seeing how the strategy will work out for the different regions where the European Union wants to be active.
When he and the Council work towards an approach characterised by what I indicated above, he can count on my group's unqualified support. A new and valuable discussion has commenced, and we want to take an active part in it.
Mr President, as the High Representative said, a European Union of 25 countries, 450 million people and a quarter of the world's total national product must assume greater responsibility for its own security and defence; and, I would add, be less dependent upon our friends in the United States. That is in the interests of both the EU and the United States. That is something we owe to ourselves, as well as to the Americans who, for many years, have been the guarantors of peace in Western Europe. We therefore need closer institutional ties between NATO and the EU so that we might react more consistently to the new global challenges in terms of combating international terrorism, organised crime and the spread of weapons of mass destruction.
The objective is therefore the continued development of the EU's defence dimension - which is also supported by the United States - as the European pillar within NATO. The EU must increasingly work in partnership with the Americans, and not in opposition to them. The transatlantic alliance can only be maintained in the long term if a proper European defence identity is introduced. The news we received from the foreign ministers' meeting in Luxembourg concerning a stronger and more pro-active foreign and defence policy was therefore encouraging, and it is with great excitement that we now await the High Representative's proposal for the first common European security strategy.
We can be happy about the fact that the Council generally wishes to strengthen European defence and cooperation around research and development in this area, but the proposal should also fully support the re-establishment of the transatlantic partnership. In this connection, it has been gratifying to read what has been termed the Allbright declaration on this partnership. The declaration also states that the partnership is the supporting pillar of NATO cooperation.
Mr President, it is strange to hear all the talk about European defence when we do not even have a common European foreign policy. I think that that is the task to which we first have to put our minds, and I should like to see us beginning to talk about what our priorities are to be. I think the main priority should be for the EU to be the mainstay of an international legal order and of international agreements and for it to be among those backing international weapons control. Some of those priorities have been given all too little weight for many years, and it is an obvious task for a specifically cooperative organisation like the EU, which is based upon agreements between old enemies. We must continue that tradition, extend it to the international level and ensure that we become the mainstay of the UN so that international law again comes to prevail.
I should like to hear what the Council's and the Commission's plans are in anticipation of the UN meeting in July on the control of light weapons, for this is one of those areas in which the EU could have a role to play. We are of course one of the main producers of these weapons, and we also try to control them. We have a code of conduct from 1998 - mentioned, I believe, by Commissioner Patten - but, of course, weapons prove, all the same, to end up in the wrong hands and on the wrong markets. We need to follow this agreement up, with the possibility of monitoring weapons throughout their life cycle. We can do this with dairy cows in the EU. Would it not be marvellous if we could do the same with weapons? What plans exist for doing so?
Mr President, ladies and gentlemen, I believe that when we are talking about security a double language is being used. There are those who say that our real security lies in mediation, cooperation and prevention. Then there are others who say that our security depends on our defence and intervention capacities and associate it more with military aspects.
As far as I am concerned, the basis of our security is the credibility of our politics. Are we credible when in our association agreements with the Maghreb countries, for example, or other countries, we insert an Article 2 that talks about human rights and democracy and then quickly forget this article in our actual relations with these countries? No, no one takes us seriously! We sign association agreements and whenever things get complicated we forget one of the aspects of our security: being surrounded by democracies. The more democracies there are, the less the risk of war. Are we credible? Elmar Brok is right when he asks if we were credible in the Balkans. No. We proclaimed: peace, peace, peace. Men were massacred and we had no power to intervene. We therefore were not credible.
When we are told that our positions must be consistent with those of the Americans, that we must not go against the Americans, I say that we should be neither for or against the Americans. Yet is it credible to say that we are going to war because there are weapons of mass destruction when in fact there are none and it is a lie? We are not credible. Do Europeans have the right to say that a lie is a lie? Are all pro-Americans still annoyed when we say that the Americans lied, that Colin Powell lied in the Security Council? Let us take another example. Are we credible when we invoke international law as an argument? Yet is international law, as it exists today, the Bible? No. Is a Security Council without Brazil, without India, without South Africa a Security Council for today's world? No. Therefore, fighting for international law is to fight to reform it, to change it. We must stop saying the same thing over and over: international law as it currently stands came from the Cold War and the Cold War is no longer our problem.
I will end with a comment on terrorism. Once again, are we credible in this respect when on the one hand, along with others, we quite rightly say that we had to intervene in Afghanistan to combat the terrorism, yet on the other hand we remain silent on everything that has happened in Guantanamo? Fighting and struggling against terrorism is to fight and struggle for the rule of law, wherever it may be, during war and in the different forms of war. If we do not succeed in resolving these problems together, we are not credible. Therefore, as far as I am concerned, the basis of security is credibility.
Mr President, the debate on a joint European security strategy, which was proposed at Rhodes, and whose end-result is to be a strategy on the agenda at Thessaloniki, is very ambitious, but I detect a certain scepticism in Mr Solana's remarks, as well as in yours, Mr Patten. It will not be the first strategy, or first draft of a strategy, to be presented, and it will certainly not be the last. Unlike Mr Cohn-Bendit, I take the view that the weak point of this strategy is in fact the point in time at which it is being presented. The impression is given that it is a counter-strategy in response to the USA. The European Union and its security strategy would, I think, have been important enough, without being made to be that sort of initiative.
What is true is that the scenario in which we are now living is a new one, characterised by insecurity brought on by regional crisis situations making themselves manifest in international terrorist networks and acts of terrorism, to which they are also exposed. It is also true, though, that the USA and the EU take a different view of this threat, and respond to it in different ways. The USA sees itself as being at war with international terrorism and claim that this entitles them to launch pre-emptive strikes. That is what they did in Afghanistan and in Iraq, putting their trust in their military strength, which nothing in the European Union can match.
The European presence and the definition of its tasks are quite different under such circumstances. Up to now, Europeans have been neither able nor willing to open up military fronts in dealing with international threats. I therefore regard their involvement in crisis situations - whether in Afghanistan, from which I returned only yesterday, or in the Congo, as is now being planned - as something to be honoured, but too symbolic and too inconsistent. Simply showing the flag is far from enough. Important though they may be, presences of this sort therefore expose themselves to security risks that are hard to calculate and often call forth expectations that we cannot fulfil.
For as long as the Member States of the European Union are not prepared to top up their defence budgets too and make the necessary funds and manpower available, all these doctrines and strategies will seem like empty forms of words. In view of the opposing views within the EU, the attempt at a common strategy seems more like an attempt at concealing differences of opinion rather than removing them, and that is something of which we should beware. The devising of strategies and the creation of joint roles such as that of a European Foreign Minister - which I essentially welcome - do nothing to make up for the lack of the political will to give life to a common European policy and security strategy. The problem of a dualism between the USA and the European Union, and of their mutual alienation, can only adversely affect the quest for a common European security strategy.
Mr President, the presence here of the European Union's two representatives for foreign policy, for whom I have a great deal of respect, is the result of the current operating requirements of the Union, not a peculiar sort of Dioscuri syndrome. This confirms that the choice to create an EU 'minister for foreign affairs' is the right choice, but I hope that he will not function later on like Janus who, according to mythology, changed his face to suit the circumstances.
During the last decade, we have increasingly noticed the difference between the European Union and the USA on important issues. The International Court for crimes against humanity, the Middle East crisis, the crisis in Iraq, the general perception about preventive war and so on. In practice, this gives rise to the need for the European Union to define its own independent strategy so that, on the basis of this independence, it can redefine its relations with America and correct its mistakes. This redefinition is a sine qua non, because the axis of the Union's strategy must again rest on its relations with the USA. Good accounts make good friends.
What, however, should this strategy rest on? On certain positions in principle and an equal footing. And an equal footing, in this particular case, means parity. What does parity mean? That you have your own opinion, but you also have your own capabilities so that, if necessary, you can formulate your opinion as a policy, negotiate it and obtain results.
We are in a new era. So-called one-sided threats are completing older procedures and crisis conditions and thus the European Union is obliged de facto to play a new international role. And personality on strategy issues is precisely what the new international role calls for. This personality cannot result from minor moves. It must be the result of an international analysis, an international definition of its personality and its principles. I believe that we shall do well and that Mr Solana's proposals will be the first step towards the Union's subsequently acquiring independence in its relations with all the powers of the world.
Mr President, ladies and gentlemen, the statistics are sufficiently known. Some half a billion small arms and light weapons are in circulation worldwide, more than half of which are illegal. In 46 of the 49 major conflicts since 1990, weapons of this kind were used. These weapons are also largely responsible for the phenomenon of child soldiers. Small arms and light weapons are easy to come by, in some places for USD 15; they are easy to operate, easy to conceal and transport and, above all, are ever so deadly.
According to an independent study in 2001, small arms claim the lives of more than 1 000 people, mainly innocent people, every day. Internationally, there are hardly any rules in the area of the production and spread of small arms and light weapons. The Ottawa Treaty on the use of anti-personnel mines forms an exception to this. Unfortunately, we have to establish that the largest producers of small arms and light weapons, namely the US, Russia and China, are also the most fervent opponents to international legislation in the style of Ottawa. In order to get a real grip on the proliferation of small arms, transparency is what is first and foremost required. The UN register for conventional weapons should be opened to this category of weapons. The rules on arms exports must be stepped up. The application of identifying marks during the production of new weapons must become compulsory, so that their origins can be traced more easily. I share Commissioner Patten's view that the 1998 European code of conduct should serve as a model for a worldwide, binding agreement on arms exports and transfers.
During the UN Conference next July, the European Union should take the lead in the fight against the illegal trade in small arms and light weapons. Indeed, there is a risk that all efforts in the field of conflict prevention will be in vain if the root causes are not tackled.
Mr President, we need to look at where the light weapons are actually coming from. In recent events in the Congo, approximately 50 000 people have been victims of the use of light weapons. We are also sending soldiers to stop the fighting there despite the fact that most of the fighting is taking place with weapons supplied by countries within the European Union. People in the Congo have not actually made these weapons: they have come from countries in the EU - including France, Belgium, the UK, etc. and elsewhere.
There seems to be a complete contradiction: we are sending people to stop the fighting in places where the weapons used originate in the countries of origin of the so-called 'fighting preventers'. In relation to the UN review on the programme of action coming up in July 2003, we also need to look at things that remain to be done. We must close loopholes on the end-use of weapons; on where they actually go and how are they used. There is a serious loophole in relation to where weapons go, who uses them and what the end consequence is.
We also need to tackle very seriously the brokers of arms. There are people making huge amounts of money by dealing in arms, by ensuring that countries and people can actually get arms from the arms suppliers.
As Mrs Frahm mentioned in relation to registration, it is absolutely incredible that you can actually trace a piece of meat or an agricultural product, yet you cannot trace a lethal weapon. It is about time the EU owned up to its responsibility and made it impossible for light arms to be traded like this, causing the death and destruction of many innocent people.
Mr President, the threat that emanates from the large, uncontrolled flows of small arms and the risk of the proliferation of criminal organisations and terrorist groupings has gained relevance since 11 September. Globally, more than half a billion small arms are in circulation. The use of these arms is responsible for the death of about 500 000 people every year. Small arms claim 300 000 victims in wars and roughly another 200 000 in non-war situations.
In Bowling for Columbine, the documentary maker, Michael Moore, showed recently the consequences small arms have, even in a country such as the United States: homicides at secondary schools, among youth gangs and in the criminal world. Invariably, the weapons have been obtained illegally. Many people are, however, the victims of small arms and light weapons, including in conflicts such as the present one in Congo.
In order to combat the illegal trade in small arms, adequate legislation is required, as well as regulations with regard to the trade in - and production, transit and possession of - small arms, and the distributive trade in weapons must also be monitored. Weapons must be easy to trace and therefore be provided with a clear mark. Moreover, records must be kept and it must be possible to exchange this information. To prevent small arms from entering the illegal circuit, adequate stock management, safe transport and storage, and the destruction of surplus weapons are necessary.
In the light of the UN Conference in New York in three weeks' time, it is important for the EU to play a pioneering role once again. It can do this by calling for proper monitoring procedures for these weapons, by stepping up existing legislation on monitoring the distributive trade, by insisting on effective traceability and clear marking of weapons, and by pressing home all these requests by being the first in Europe to tackle this legislation.
I often talk about the importance of Europe speaking with one voice. This step towards unity has been made by the fact that six groups in the European Parliament are united in making this plea. The Council and the Member States are still to follow suit. I hope that they will follow this example.
Mr President, I wish to speak, like my fellow Members who have just spoken, about trafficking and the fight against the illegal trade in light weapons.
As in 2001, when the United Nations Conference on the illegal trade in light weapons was held and we welcomed the action plan, we now welcome the assessment meeting that will take place next month. Precisely with regard to this assessment meeting, we wish to recall, as has already been said, that 500 million small arms and light weapons are at large in the world and cause thousands of deaths every day, according to the 2001 Independent Weapons Study. Furthermore, most of the victims are women and children.
The illegal trade in small arms and light weapons to developing countries, which are often embroiled in conflicts, originates mainly in Member States of the European Union, in addition -as has also already been pointed out - to the United States and Russia.
The Conference and the action plan now under review have not managed to establish a binding international legal instrument that prohibits illegal trading. The European Union must focus its efforts on producing a code of conduct that prevents weapons reaching these warring countries, regimes that systematically breach human rights and armed groups that, as has already been said, recruit child soldiers. We should, therefore, translate these aims into joint action, first by the Member States, whose national laws on the matter are - unfortunately - totally disparate, and then apply these to the international community as a whole. The assessment meeting presents a good opportunity to achieve this.
Light weapons must fall under the control of an international system, as has been done with anti-personnel mines and chemical and biological weapons. The European Union should, therefore, take the following proposals to New York: firstly, to establish an international registry of weapons sales; secondly, a specific ban on the sales of light weapons to regimes that breach human rights and thirdly, to establish a system for tracing weapons.
Together with these requests to the Council and to the Member State governments, requests that we put forward in the resolution we would like to see adopted, we also wish to take this opportunity to ask the Commission to step up its cooperation in demobilising armed groups in developing countries. At present this applies most particularly to Africa. The current conflicts in the Democratic Republic of the Congo and in Liberia amongst others demonstrate the ineffectiveness of the policy we have implemented to date and the need to monitor weapons sales.
. (ES) Mr President, out of courtesy to the Members of the European Parliament who have kindly remained with us until the end, I wish to say that the European Union will be embarking on a new exercise, that it will attempt to undertake this exercise as seriously as possible and that it is going to present a document on security strategy, the first ever, in a few days in Thessaloniki, which will certainly be followed by a mandate from the Heads of State and Government to continue working on it. I also believe - as many speakers have said - that it is good news that the European Union can now start thinking seriously and jointly about a common security strategy.
In order for this to happen, however - and I repeat what several speakers have said - it is absolutely crucial not only to have in place good documents and good structures; there must also be the political will to act in worldwide organisations in a way that reflects the European Union's significance in terms of population, wealth, etc. if the political will to do so exists, it can be done. Otherwise, however magnificent the papers we produce on the subject might be, they will again be simply papers and nothing else.
Mr President, Madam Vice-President, I thank you very much for giving us the opportunity to hold this debate and I am sure that the next time, the attendance in the House will be somewhat greater.
The next item is a statement by the Commission on the future of the textile agreement in WTO negotiations.
Madam President, as we all know, the textiles and clothing sector occupies a prominent place in international trade, with flows of EUR 350 000 million in 2002. That is more than 5% of all world exports. It is a key sector for the developing countries. It accounts for 50% of world textiles exports and 70% of world clothing exports. For many of them it is the main source of exports and of industrial employment.
For us Europeans, too, investment, the move upmarket and the world leadership we have acquired in a sector like fashion have also made it a key sector for the future. Europe is now the world's biggest exporter in textiles and the second largest in clothing. In today's Europe, 2 million people are employed in textiles and clothing, and in the enlarged Europe that will be 2.5 million and a turnover of EUR 200 000 million.
Knowing how sensitive textiles and clothing are in a large number of countries, the European Commission organised an international conference on 5 and 6 May last, which was attended by delegates from over 80 countries. We discussed the challenges facing the sector in the years ahead, especially with the final abolition of quotas on 1 January 2005, which is also the proposed date for the conclusion of the current World Trade Organisation negotiations. Four major findings emerged from that conference.
Firstly, the developing countries are very vulnerable, especially those that are the most dependent on textiles and clothing exports. This is especially true of the least advanced countries and those with weak or not very diversified economies. It is also the case of the countries which have preferential agreements with us, like the countries of the southern and eastern Mediterranean, some of the ACP countries and other small exporters. Most of these countries depend very much on the textiles and clothing sector for their export revenue, since it may account for virtually all their exports and much of their employment.
Secondly, market access conditions in textiles and clothing differ greatly from one part of the world to another. While Europe imposes customs duties averaging 9%, for example, many countries have duties as high as 30% or even higher, as well as retaining major non-tariff barriers. If we therefore confine liberalisation to abolishing quotas in 2005, we are likely to be faced with an unbalanced world market where competition is, as it were, focussed on the markets of the industrialised countries, our markets, where growth is weak.
Thirdly, the importance of the Euro-Mediterranean area. That is the natural area of competition for the European industry. I will come back to this. We have projects concerning it.
Fourthly, increasing competition is likely to intensify pressure on natural and human resources and presents serious problems in terms of sustainable development, but also of conditions of fair competition where fundamental social rights are involved, for example.
Having identified these issues, what are the answers, answers that must of course be found not by us, or by the Americans, or by the Indians or by the Chinese, but found through talks with all the parties concerned in accordance with the rules of the World Trade Organisation?
The first answer is development. If we are to alleviate the effects on the poorer and weaker countries of abolishing quotas, we must think how to concentrate the preferential access we grant to the developing countries, through the generalised system of preferences, for example, on what will probably be the most vulnerable countries. I am thinking of the least developed countries. I am thinking of the ACP group of countries. I am thinking of the small economies. We will also have to look at ways of making it easier for the countries concerned to make use of those preferences - I am thinking of the rules of origin, for example - while ensuring, of course, that those countries are indeed the ones which really benefit from the preferences we give.
Secondly, we must use the Doha round to obtain market access conditions that are fair and similar all over the world. We cannot be satisfied with confining the opening of markets to the abolition of quotas in 2005. As I said, that would create imbalances in terms of access; but our present proposal in multilateral talks is based on arguments of fairness. We are calling on all the other members of the WTO to move their customs duties towards a common level, the lowest possible, and obviously to abolish non-tariff barriers. All countries, except, to our mind, the least developed countries, must contribute to this, including of course those whose textiles and clothing exports are highly competitive.
I would like to use this debate to reassure both the European industry and the countries which enjoy preferential access to the Union's markets. It is not our intention to further reduce our already quite low customs duties without getting wider access to external markets in return. We also think changes should be made gradually, with transitional periods for the application of common customs duties to allow those who have problems to make the necessary adjustments.
Thirdly, the Euro-Mediterranean area. It is in the process of becoming integrated and it should soon enjoy the expected benefits of the pan?Euro-Mediterranean cumulation of origin rules that should come into effect in the very near future. This new protocol on rules of origin should be presented to the trade ministers at the Euromed conference in Palermo on 7 July next. This system of diagonal cumulation of origin will allow economic operators in the Euromed area as a whole to expand their potential sources of supply by allowing producers in that area, which will be unified from this point of view, to use intermediate products from the whole of the area without any barriers. We expect this to have a positive effect on trade, contributing to the development of intra-regional trade in particular. Our aim is to be able to apply this cumulation effectively in all the countries of the area by the end of 2004.
Lastly, the promotion of sustainable development: we must give priority to incentives and respect for multilateral norms. We must continue to look at how public action can ensure that liberalisation will not be detrimental to working conditions or the environment and prevent non-compliance with social or environmental standards being used as a competitive advantage. We might, for example, consider increasing tariff preference margins within the Generalised System of Preferences for countries which apply these international standards, or encouraging private programmes for promoting sustainable development, or, again, looking at ways of increasing consumer information on products so as to give the fair trade option to those consumers that want it.
As you can see, and I will end here, the European Commission is very much aware of what is at stake in the textiles and clothing sector in terms of sustainable development, the fight against poverty, industrial and social policy and regional balances within the Union. It is a sector where the questions of fair distribution of the benefits of trade and globalisation are keenly felt and a sector that offers us the possibility of developing industrial and commercial policies that do justice to all these legitimate concerns. In the European Commission we have begun a study to identify the categories of products most at risk, the effects of liberalisation on production, its effects on employment in the enlarged Union and its impact in the regions that are the most dependent on textiles production. Both sides of industry are following these developments very closely with us in a sectoral social committee. We are also holding talks with the economic and social partners to identify what further measures might be taken to encourage competitiveness in the sector.
Finally, my colleague, Mr Erkki Liikanen, and myself are planning to present a communication on commercial and industrial policy in the textiles and clothing sector after 2005 to the Members of the Commission next autumn and then to Parliament and the Council in order to provide - as is our mission - all the parties concerned with a clear, predictable and coherent framework that will enable them, for their part, to plan their strategies, investments and activities. We must join forces to show the way forward for the textiles and clothing sector as a whole.
Madam President, Commissioner, I wish first of all to thank you for being here today and for the statement you have just made, which attests to the sensitivity you have shown throughout the years towards the European textile and clothing sector.
In its recent Communication on industrial policy, the Commission acknowledges that the vitality and dynamism of the industry are crucial to Europe's ability to maintain and increase its prosperity and at the same time achieve its social ambitions.
From this statement we can infer the need for a European industrial policy which, in order to be effective, must not only cover the strictly industrial aspects, but must also be a horizontal policy that embraces, amongst others, the social and environmental aspects and above all, trade policy. And if this is valid and necessary for industry in general, and to preserve jobs, it is even more so in the case of the European textile and clothing industry, which has a turnover of EUR 196 billion every year, involves more than 113 000 businesses, provides work for two million people - or 7.6% of total employment in the manufacturing industry - and is characterised by significant regional concentration. Although everyone is aware of these figures, I believe they are worth repeating, because they demonstrate the sector's importance.
This is furthermore a dynamic and competitive industry which, thanks to the efforts made in research and technological development, thanks to the design and quality of the products and as a result of its having specialised, has been able to consolidate and increase its influence and importance for the European and the world economy.
It is accordingly worth recalling that the industry in Europe is the world's largest exporter of textiles, ahead of China, and the third largest in clothing, after China and Hong Kong and consequently has enormous export potential, which needs to be developed. This is precisely why trade policy is so important.
Furthermore, however, this sector faces many challenges, in particular - and this is something to which you also referred - the challenge of the quota restriction as of 1 January 2005, which will mean a radical change in the world's commercial landscape. The sector is very aware of this, since it is one of the most exposed to the effects of globalisation through the stiff competition it faces due to the lower wage costs and the large export capacity of many developing countries.
Another challenge facing the industry is China's accession to the WTO, and by way of illustration, it is worth recalling those studies predicting that once quantity restrictions are eliminated, China could see a 150% increase in its global textile and clothing exports and could consequently gain 50% of the world market share.
It is therefore crucial for Europe that markets are genuinely and universally opened up, especially in those countries that are particularly dominant and competitive in the textile and clothing sector but which remain closed to European exports, either as a result of high customs duties, in addition to further duties and taxes, or by means of non-tariff barriers that make trade with those countries unviable.
What is needed, Commissioner, for the sector's survival at European level and for the continued existence of the millions of jobs that are at stake is above all a defensive trade policy. I can therefore only welcome the content of the statement you have just made and simply express my hope that when it comes to discussing your proposals at the WTO, they are truly allowed to prosper.
We know that reconciling the totally legitimate interests of European industry with the need to make the development agenda a reality will not be easy, but you do have this Parliament's full support for achieving this, Commissioner.
Madam President, thank you Commissioner for being here with us today and for the statement you have made. You should be in no doubt that you have the support of all parliamentary groups, including mine, of course, for all the measures and positions that you have announced for the forthcoming discussions in the World Trade Organisation.
Less than two months ago, Parliament's Committee on Industry, External Trade, Research and Energy held a hearing, at which one of the speakers was the Chairman of Euratex, the textile employers' association, who concluded his speech by asking what we could do to solve the problems facing the textile industry.
From these benches, I now wish to say, in line with the Commission, that these sittings constitute part of the answers that the sector is asking us to provide in order to remedy an extremely serious situation, which I will not go into again, since the Commissioner is fully aware of it.
With regard to issues of market access, the Commissioner has said that until other Member countries demonstrate greater openness, we will not lower tariffs and customs duties. I should like to ask you whether, since there is such a significant imbalance between the amounts we charge and those charged by other countries, in the event that significant agreements are not concluded in this field, we can once again put forward the idea of increasing customs duties to whatever level we wish on textile products imported from these other countries that are not willing to lower their own.
Lastly, Commissioner, I wish to ask you a very specific question concerning the recognition of industrial property rights. We are frequently told by representatives of the textile sector that, with regard to some of these property rights, such as design, which is not as visible as others such as trademarks, although countries have signed TRIPs agreements within the World Trade Organisation, they tend not to comply with them. I should like to ask you whether you intend to take any action on this matter.
Madam President, I also congratulate Commissioner Lamy for agreeing to conduct this debate, which we proposed. He regrets, however, that it could not finally be resolved, as the central hypothesis was not accepted by the majority parties, the Group of the Party of European Socialists and the Group of the European People's Party (Christian Democrats) and European Democrats.
Some of my fellow Members have already commented here on the huge importance of the textile and clothing industry in the European Union, but it should be remembered that this industry is concentrated above all in southern European countries, in less prosperous regions. I am thinking in particular of two significant areas in Portugal, Covilhã and the Ave Valley. It must also be borne in mind, however, that after enlargement we will have to add almost 600 000 more jobs to the two million already included in this sector, and many hundreds of thousands more in areas of industrial production such as Germany and Italy.
We all know that restructuring in this sector has already led many firms to relocate to the east of Europe or to African or Asian countries, and that this has led to an increase in unemployment in the European Union. We also know that we cannot do without a full evaluation of the social, economic and territorial effects both of the bilateral agreements already signed and of possible greater liberalisation after the current Agreement on Textiles and Clothing expires at the end of next year.
For these reasons, then, we believe that it is essential to adopt an action plan introducing practical measures aimed at maintaining a harmonious, efficient production line. Support for SMEs, research and professional training should also be increased. During the current Doha agenda negotiations under the auspices of the World Trade Organisation (WTO), however, it is essential that specific features of the textile and clothing sector be taken into account. In particular, reciprocity should be guaranteed in future agreements and trading relations between the European Union and third countries in this sector.
The European textile industry can no longer be used as a bargaining chip in other negotiations on the service or hi-tech sectors. In order to maintain rates of employment and development throughout vast areas of the European Union, customs duties must be kept at their current levels, which are in any case among the lowest in the world. Neither fresh cuts nor the removal of non-tariff barriers must be accepted in this sector, except on a reciprocal basis, always taking the tariffs actually imposed as a starting-point rather than those made known to the WTO.
I attach the greatest importance to the establishment of some sort of watchdog, made up of representatives of employers, employees and the Commission, to monitor how the situation develops. This body would function as an early warning system designed to bring any problems arising to a speedy resolution.
Madam President, like many other Members I am very concerned about this lack of planning a such a late stage, when we have known for some time that tariffs were changing in 2005. I am not convinced that we are hearing answers that are going to deal with the total exploitation that exists in a lot of the textile industries in many countries throughout the world - whether through child labour, poverty wages or whatever.
As has been mentioned, we are already seeing a shift in production from the European Union to other countries. I was in Athens last week looking at the case of Schiesser-Palco, an underwear producer - they promised me a sample for the Commissioner but the post has not managed to deliver on that! That company is relocating 500 jobs to Bulgaria. The workers there resent being seen as a cheap option when they believe that they are already working for poverty wages, but in a high-unemployment situation it is very difficult to resist taking any job that is available. We are seeing the same sort of relocation through India, Sri Lanka, Latin America and China - where, we are told, the future of textile manufacturing lies.
I am not convinced that we have had an answer yet as to what is possible under current WTO rules, which means that it can be very difficult to resist imports on the current process and production rules, and difficult to differentiate on labour standards and so on. There seems to be a push coming from certain quarters that corporate social responsibility and consumer power should be the key tools in ensuring standards throughout the consumer chain. It will be left to campaigners like Clean Clothes and No Sweat to make sure that labour and environmental standards are maintained.
I am interested to know exactly what we think is possible under the current WTO rules, and whether the Commission agrees with the Vice-President of Levi-Strauss, who was arguing that ILO standards should be part of all bilateral and multilateral trade agreements.
Madam President, Commissioner, ladies and gentlemen, I will begin by congratulating the Commissioner on his reassuring words of introduction to this delicate matter. From 1 January 2005, the textile industry will indeed face a great challenge: after that date, quantitative restrictions on access to European Union, United States and Canadian markets will be lifted for all members of the World Trade Organisation. In other words, WTO members will have almost unrestricted access to those markets.
In accordance with the Doha Development Agenda, the aim of this measure is to channel the liberalisation of international trade in such a way as to benefit developing countries. The textile industry is very important in these countries. I would mention India, Pakistan and China in particular. China is a typical case: the World Bank predicts that its textile exports will double in the next five years. As the Commissioner mentioned, this sector is tremendously significant. The jobs of 2 000 000 people and total revenues of EUR 200 billion depend on it.
After expansion, the number of people employed in this sector will rise to over 2 500 000. This industry has one of the longest traditions in my country's economic structure. Portugal is one of the biggest textile and clothing producers in the Union. Its exports in this sector represent 20% of its total exports. Portuguese textile products are a feature of all the major world markets, especially in the European Union and the United States.
The Portuguese textile and clothing industry is mainly composed of small and medium-sized enterprises, almost exclusively concentrated in the north of the country. Under these circumstances, it is vital to reflect at length on how to minimise the negative effects and maximise the potential released for European Union businesses by liberalised markets. It is essential to consolidate those features which will allow European textile companies to compete on the open market. The only possible methods of maintaining and increasing the significance and importance of the textiles and clothing sector in the European and world economies are research, technological development, information technology, training and professional development.
The institutions concerned should guarantee that conditions favour competitiveness and respect for international commercial law. In particular, they should combat starvation wages and child labour, as well as promoting improvements in welfare and health benefits, guarantees of basic employment rights, and the adoption of anti-fraud and other provisions.
In the specific case of Portugal, the next step should be a round of multilateral negotiations, under the auspices of the Doha Development Agenda, which will then be translated into tariff harmonisation and removal of non-tariff barriers. In practice, this will allow access to the market. We are aware of the great challenge we are facing. We maintain that future negotiations should be conducted thoroughly, without rushing, in order to achieve a balance between the Doha development commitments and the interests of the Union textile and clothing industry.
Madam President, Commissioner, ladies and gentlemen, some of my fellow Members have already commented that 2005 will be a key date for the textiles and clothing sector. The Commissioner's speech soothed and calmed our worries, but did not banish them completely. The proposals and strategy he set out for us here today seem to be moving in the right direction. The European textiles and clothing sector has been tossed on many threatening and stormy seas. We must also remember that it was the first sector in Europe to be affected by the industrial revolution. This sector should be treated with care, not considered redundant, as occasionally seems to be the case in the discourse of certain Eurocrats and negotiators. For it is exposed to competition from products which, as we all know, are produced at minimal labour costs, in truly dire social conditions.
Naturally, Commissioner, Portugal appears anxious and expectant, as do other European regions and countries. Some of my fellow Members have already said that this is a vital issue for Portugal, especially for northern areas of the country, and this point always bears repeating. Are other countries, such as France, for example, not worried by the liberalisation of agricultural markets? Does France not fight for the famous principal of cultural exception? Since that is the case, it should come as no surprise that other countries of the European Union, with very significant industries and sectors in social and economic terms, demand justice and the proper defence of their rights, and will not make exceptions.
Encouraging poorer countries to develop is an ideal shared by all of us, particularly those on the left, such as myself. Not, however, to the detriment of the most vulnerable economies and poorest citizens in the European Union. That is false justice. The cost of the complete liberalisation of the textile industry will not be distributed fairly if the negotiations are badly managed by all countries and companies involved. Some will lose more than others, and the European spirit will be the weaker for it. I wish you every success in the negotiations, Commissioner. Moreover, when we are able to assess their results, we hope to be able to praise and applaud you as we have done in hope here today.
Madam President, I too appreciated Commissioner Lamy's statement, although I am quite aware that the future of textiles and clothing companies, which are already in difficulties because of the appreciation of the dollar, will depend on the decisions made within the WTO. Removing quantitative barriers should provide a chance of growth even for the small and medium-sized enterprises which operate in the textiles regions of Europe. These enterprises must be able to extend their interests to new markets and invent new forms of cooperation with the countries entering the international market. The abolition of the MultiFibre Agreement will, however, lead to a situation which is characterised by more intense, concentrated competition in the mature markets. We are not, of course, asking for protectionist measures; on the contrary, we are calling for more open, transparent markets, as Mrs Ferrer has said. It is inevitable that globalisation of the markets should facilitate the decentralisation of many traditional activities towards developing countries, where production costs are lower. The fight to eradicate poverty and disseminate prosperity must be furthered by the elimination of customs barriers, but the fact cannot be disregarded that the activities of many European industries are under greater threat from social and environmental dumping than from economic competition.
We would therefore like to focus on a number of points mentioned by the Commissioner. Access must be improved for Community products, which are usually of higher quality, to third markets, many of which are protected by high duties and non-tariff barriers. The liberalisation process must go hand in hand with a guarantee of reciprocity, as the Commissioner has rightly said. The textiles and clothing industry must be shielded from unfair competition, which means that minimum standards of protection of the working environment must be guaranteed. Lastly, given our experiences in other fields, not least, we should explore the possibility of launching a process which makes a quality label mandatory for textiles and clothing products, to provide a guarantee to the consumer but also to curb the flows of illegal imports which jeopardise economic growth and the proper functioning of international trade.
Madam President, Commissioner Lamy, your position deserves to be welcomed unreservedly, especially in that everything in the negotiations is to be based on the principle of reciprocity and in that you have also mentioned a point that strikes me as very important - the fact that additional accompanying measures are to be taken in order to make the textile industry more competitive with effect from 2005, and that this is already happening. Whether this amounts to the creation of clusters or to something else, this is a very important measure, but it will probably need money.
Perhaps, Commissioner, there is one thing that I should point out. Let us assume that, in 2005, European tariffs on textiles will be the lowest, and that barriers to trade, whether these be in the form of tariffs or not, will be being removed. What I say to you, though, has to do with the history of the European Union's textile industry; it is that we will still, probably, have to deal with protectionist measures, or with the maintenance of protectionist measures, on the part of the United States or of Japan. That is my main concern in all this, and there are signs that this is again happening already. It is something we have often seen over the past twenty years. How many times, or for how much longer, must these two textile power blocs be allowed to do as they please with Europe's textile industry? I see that as one of the core issues.
What we need when it comes to the removal of barriers to trade, whether these be in the form of tariffs or not, is fairness; that is what needs to be promoted in this regard, both here and in the accession countries, where, I believe the main development in the textile industry will be. I can see China and India being another major problem with which we will have to deal. If China in particular is not induced to accept mechanisms of self-restraint, Europe can write off even its top-quality and most capital-intensive textile industry. We should not lose sight of that when we go to the negotiating table. Last, but not least, I would like to point out, having just come from the Committee on Employment and Social Affairs, that we continue to be concerned that core labour standards and principles of human rights should not be shelved, and that they are of great importance, particularly where China is concerned.
We trade unionists in the textiles industry have made a series of documentary films in countries such as Bangladesh, showing where problems with child labour and discrimination are really to be found.
Madam President, for us in Greece, the textile sector is particularly important, both for our industry and for the economy as a whole. Unfortunately, the Palko clothing factory closed recently, turning hundreds of workers out into the street.
In the face of this worrying picture, there are a further two elements which, I think, add to our concerns. First, we have what is, of course, an unavoidable reduction in duty from the end of 2004, beginning of 2005, on third country imports and, secondly, we have the perennial problem of third countries, especially Pakistan and the countries of the Far East, giving their textile industries visible or invisible subsidies. Obviously, this situation needs to be addressed.
I shall refer, by way of example, to four areas of action. First, an observatory needs to be set up on our part so that we can monitor third country subsidies and report them both to the World Trade Organisation and wherever else necessary. Secondly, a systematic effort must be made for our quality products to penetrate third countries, by dealing with the various ways this effort is being circumvented by third countries. Thirdly, we need to turn our attention to imitation products. A proposal has already been submitted for a label which should be adopted on our part. Other proposals can also be adopted, but the most important thing is for us to agree on the objective and, fourthly, given that this sector is important for employment, I think that the European Union should use European Commission programmes to help reinforce the sector. This can be done both through the community support framework and outside the community support framework, especially in the field of research and technology and innovation so that we can reinforce the sector as regards competitiveness, which is the key word. I think that the Commissioner is moving in the right direction, but we all need to urge him to step up his efforts so that we can address the huge problem that we appear to face.
Madam President, I too welcome the Commission statement and particularly look forward to the post-2005 report about the future of the textiles industry. Like other speakers, I also represent one of the regions of the European Union which is heavily dependent on textiles, the East Midlands. There are 2 000 textile companies and 60 000 people directly employed in the industry. It contributes GBP 4 billion a year to the regional economy.
Opening up trade and access creates challenges. Some of our companies have responded by developing new types of technical textiles, for example a Hinckley company developed special flight socks, and a Derby company developed special heat-resistant clothing for use by firefighters. But we need to recognise within the EU that not all companies are able to evolve in this way. The Commissioner mentioned the essential sector of textiles for developing countries. It is true that developing countries' economies could receive a huge boost for a more open trading regime, but this is not automatic and not without its problems. If we are not careful, we might end up with increased mobility of exploitation, which would hardly achieve either the goals of the EU or the legitimate goals of the poorer and poorest countries in the world.
We should, of course, endeavour to use trade agreements to spread core labour values and to carry out the delicate task of improving conditions for workers in developing countries who often see such moves as hidden protectionism. We still see child labour, serious union repression and predominantly low-paid women. Those three factors, incidentally, are also present within the European Union.
Commissioner, you have a Herculean task ahead of you to reconcile all of this, and we very much hope you are going to have success. It is necessary for textile workers within the EU and those many in other parts of the world who seek to earn their living and improve their own economies and their own lives through the textiles industry.
Madam President, I would like first of all to thank the groups that have expressed their support for this strategy, which I have tried to outline in answer to your questions. I will now respond to the few further points raised in your speeches.
Mrs Ferrer, I share your vision for the future of the textiles and clothing sector in Europe. There is a word for it: dynamism. It is a vision of an industry on the offensive. The textiles and clothing industry is not an industry of the past whose gradual shrinkage needs to be managed as painlessly as possible. That is not my view of it, and it is not yours. It is not the idea behind our commercial and industrial policies. It is also what I understood from what Mr Lage said.
Mr Berenguer Fuster, indeed, we will continue to lower our tariff protection only if others do the same. Whether you call it reciprocity or you call it something else, it is the basis of our policy. And you are right to stress, as Mr Hatzidakis also does, that there are intellectual property issues behind all that and that it is important that we continue to fight - as we are doing over geographical ascriptions, for example - to ensure that everything that makes for quality, everything that is of good taste, everything to do with design and that is often our comparative advantage is not illegally imitated and therefore, in a way, stolen.
Mrs Figueiredo, yes, we are working on the impact of further liberalisation on employment, on the regional fabric and on skills. It is in fact part of the idea we are working on with Mr Erkki Liikanen for a post-2005 strategy that we would like to be able to present in the autumn of this year.
Mrs Lambert and Mrs Read have stressed the link between trade and fundamental social norms. To the question: can we make this link? I have a very clear and very frank answer. Yes, we can make it in our unilateral commercial policy. When we give advantages, we can give additional advantages by establishing this link, and that is what we are doing. Yes, we can do it at bilateral level. When we enter into association agreements or trade agreements with some third countries, observance of fundamental social norms is part of our bilateral agreements. Yes, we can do it by working, as we have started to do - and as Mr Bodrato has suggested - on fair-trade labelling, which allows consumers, citizen consumers, to choose between products manufactured under conditions that are more or less sustainable from a social and environmental point of view. On the other hand, no, we cannot for the present do it multilaterally. We have tried, we Europeans. It was virtually the only failure at Doha: on this point we came up, at multilateral level, against a coalition of refusals formed by the United States on the one hand and the developing countries on the other. This link is not therefore part of the programme that will take us to the end of 2004. We will have to come back to it later.
Mr Bastos, I agree with your concept of fair negotiations. But we must make a distinction, in social matters, between, on the one hand, the basic social norms - child labour, equal pay for men and women, trade union rights, a ban on forced labour - that are part of the multilateral commitments given by most of the countries on this planet, and, on the other hand, wage norms. We know that wages in the developing countries are lower than here. In a way, they are lower by definition because otherwise they would not be developing countries. That does not mean we do not all want to see them rise.
Mr Ettl is right: non-tariff barriers often replace tariff barriers when they are removed. A lot of governments play that game. In a way, we have become experts in detecting, attacking and dealing with this kind of device, and we are constantly improving our information system, together with our partners on both sides of industry, so that we can detect such practices better, sooner and more quickly, since in many cases they are in fact incompatible with international trade rules.
These are the answers I wanted to give. I will conclude by saying that in a sense this sector is a textbook case of globalisation as we Europeans and the European Commission conceive it. Yes, globalisation has its effects. Yes, globalisation results in relocation. Yes, it is a challenge to our competitiveness, our creativity and our skills. That is why we need public policies to create a framework that will allow the sector to continue to move upmarket, to continue to create added value, to continue to increase in quality. That is only possible if the rules of the game are established and followed. That used to be true at national level. It has become true at European level. It is in the process of becoming true at world level.
Thank you, Commissioner Lamy, especially for your straightforward reactions to MEPs' points of view.
The debate is closed.
(The sitting was suspended at 8 p.m. and resumed at 9.05 p.m.)
The next item is the debate on the report (A5-0170/2003) by Mr Leinen, on behalf of the Committee on Constitutional Affairs, on the proposal for a European Parliament and Council regulation on the statute and financing of European political parties.
Mr Ribeiro e Castro has the floor on a point of order.
Mr President, I do indeed wish to take the floor on a point of order, specifically to invoke the Rules of Procedure. We were surprised yesterday to be presented with a new and very lengthy set of amendments. These were tabled as compromise amendments, but they are not in fact compromise amendments, since no compromise was reached on any of the amendments tabled in Parliament. They represent a whole new approach, which we know to be the clear result of the last Council meeting.
When there are more than 50 amendments, Rule 130a of our Rules of Procedure gives the President the right to request that the committee meet to consider the matter. We believe, then, that this would be the correct procedure if we are to operate democratically and openly. Given the number of amendments tabled, we should discuss the matter again in committee. We could then vote on the report during the July part-session. We cannot understand why we are due to work under the conditions anticipated for this evening and tomorrow. They are difficult for us to accept.
Mr Ribeiro e Castro, in principle, we will do what we can this evening to ensure that no difficult situation arises and I will raise this issue with Parliament's President. We will adhere to the Rules of Procedure, but today we shall interpret them in such a way that the debate can go ahead as well as any relevant resolutions, if appropriate. We take very good note of Mr Ribeiro e Castro's words.
On behalf of the Commission, Mrs de Palacio has the floor.
. (ES) Mr President, the aim of this proposal is to implement once and for all the aims set out in Amsterdam in Article 191 of the Treaty on European Union. This article was supplemented by the Treaty of Nice when the latter added a legal basis for adopting the necessary legislative measures through the codecision procedure and qualified majority voting.
Political parties at European level are an important part of the democratic structure of the Union. They are a factor for integration. They contribute to forming a European awareness, to expressing the political will of the citizens of the Union and to promoting political debate at European level. To be able to do this they must have resources. It is therefore appropriate and necessary that they should be helped to carry out the tasks conferred on them by the Treaty and that they should consequently receive at least partial financing from the Community budgets.
The Regulation seeks to establish a solid and transparent legislative framework for the recognition and financing of European political parties. We are not starting from scratch, ladies and gentlemen; this new proposal is based on the constructive work undertaken by Parliament and the Council in 2001, particularly during the Belgian Presidency. I wish, in this regard, to congratulate Mrs Schleicher, who served as rapporteur at the time.
We have taken advantage of the new opportunities provided by majority voting in comparison to the 2001compromise to propose higher thresholds for obtaining financing.
Our basic proposal has sought to avoid political requirements that are too restrictive for European political parties for two main reasons: firstly, we want an open and plural system in which all shades of opinion can be represented in the European debate; secondly, if things were done otherwise, the debate in Council and in Parliament would be drawn out unnecessarily, perhaps even beyond the 2004 European elections.
All three institutions agree that a European political party that wishes to be recognised as such and to obtain financing from the Community budget must fulfil certain minimum conditions.
We have sought to establish conditions that are not too restrictive but which are coherent and fundamental. Parties must be representative, must have a statute and aims, they must prove their intention to stand in European elections, they must have clear rules for their financial management and above all respect the democratic principles established in Articles 6(1) and 6(2) of the European Union's Charter of Fundamental Rights. At the same time, there must be a reliable verification system. Parliament must be able to verify whether all of these conditions are met before registering a party. Furthermore, there is a special verification procedure for cases in which a minority in Parliament rejects the initial decision.
In order to receive financing, we propose that the parties have representatives elected at European, national and regional level in one third of the Union's States, because these are supposed to be European parties and this is the European arena and, therefore, the arena that needs to be boosted.
In line with Declaration No 11 annexed to the Treaty of Nice, the Commission proposal prohibits the cross-financing of national political parties. It also prohibits political groups from raising financing by providing services, unless these are paid for in a verifiable and documented way, in other words, through bills.
Article 8 sets out strict control and auditing measures to strengthen the transparency and legitimacy of the system; we consider that parties should not depend completely on public financing and we therefore propose that they should raise at least 25% of their budget themselves.
We have made a balanced proposal on the controversial issue of donations in line with the 2001 compromise and consequently propose that donations should be permitted, although only if they satisfy strict conditions of transparency.
To conclude, Mr President, I wish to congratulate the Greek Presidency on the results it has achieved, on the compromise reached between Council and Parliament, in which the Commission played a part and which should, we hope, enable this dossier to be concluded at first reading.
I congratulate Mr Leinen and the Presidency, and on behalf of the Commission I wish to express our full acceptance of and support for this compromise, which we consider to be appropriate and which will meet the needs of the various players involved in this complex matter.
. (DE) Mr President, ladies and gentlemen, I agree with Mrs de Palacio that, without European parties, there will be no European democracy. That is why it is vitally important that this House should, tomorrow, approve this act on the statute and financing of European political parties, for then, as soon as this summer, something that is, in particular, a corner-stone of greater transparency in European politics can become effective, and the parties will have enough time, between now and the elections in June 2004, to adjust themselves to the new arrangements that this law makes necessary.
By adopting this act tomorrow, Parliament will also be honouring a promise, made to the Court of Auditors, that it would, within the life of this Parliament, submit a new basis for the financing of European political work and put an end to the cross-subsidisation of party work via this House and the political groups within it. The fact is that, in all our countries, the functions of parties and parliaments are kept separate, and this law will give us the opportunity to both distinguish between the different functions and roles of parties on the one hand and parliamentary groups on the other, and also to make them a reality, at EU level as is the case elsewhere, by means of the new basis on which they are funded. Thanks are due to the political groups for having, so to speak, acted as midwives at the birth of the European political parties. Without them, there would have been nobody capable of funding them.
The draft now before you is something we regard as an acceptable compromise. It complies with the conditions imposed by the majority on the committee, and minor changes have been made to it. There are compromise motions that we are putting forward, which we can vote on tomorrow, and indeed we are meant to.
The reduction of the threshold for a European political party's representation in the European Parliament from one third to one quarter of the Member States enables smaller political parties to participate in this system of financing. One quarter is, however, a necessary threshold even if we want to prevent the fragmentation of the party political landscape while taking into account the fact that we are also incorporating the regional parliaments and also the regional assemblies into the system. I believe that one quarter makes for a sensible compromise on which to agree.
Donations to political parties differ widely from one country to another and are another sensitive and highly controversial issue. The draft act has, I believe, come down decisively on one side of the line. Donations to the European political parties are to be made as transparent as possible. We have compromised on a ceiling of EUR 12 000 per annum for each donor; although some find it too high, and others too low, no political party can be bought for EUR 12 000. It is my belief that support must also be given if political work is fostered by society rather than only by the State - that is right and proper, provided that transparency exists and controls are in place.
The way is now open for the European political parties to expand their activities in the run-up to the European elections. There had at first been some doubts about this, and those who jeopardise this are also putting in question the reason and purpose for European political parties' existence. I believe that this document makes proper provision for such matters, and it will be important even after the draft Constitution has been produced, as the European Parliament of the future is to elect the President of the Commission. The parties will of course be very important in this regard.
Let me also point out that there is a fly in the ointment. This statute does not yet confer European legal personality, but the financing sees us taking the first step, with the second step, in the form of an actual European statute, perhaps yet to come. I have always maintained that the European law on political parties must be to politics what the European Company is to business. We will get back to the subject when Parliament draws up a report in two years' time.
I also have to thank the Commission for having come up with the proposal, and Mrs de Palacio and Mr Fitzmaurice many times over for their constant active involvement. I congratulate the Greek Presidency of the Council and all the governments who were ready to accept this compromise; Mr Nikos Matthioudakis was my constant partner in the truest sense of the word, and he and I were able to hammer out this compromise together. Let me also thank my fellow-Members: Mr Dimitri Tsatsos, whose report many years ago laid the foundations for this whole topic; Mrs Schleicher for her report two years ago; and also the political groups, the shadow rapporteurs, and the secretariat, which has done outstanding work on this. Tomorrow, we can vote in favour. I hope that we will. We will then have taken an important step for political work at EU level, and thus also for European democracy. Thank you, all those who have helped in this!
. (DE) Mr President, this Statute is important, and it must not be allowed to go under. That is one reason why I am sure that by far most of our committee can live with the fact that this compromise takes no account of a number of our important points; this is, though, a parliament and not a meeting of diplomats, and that is why a certain number of things remain to be said.
In the committee, we favoured putting the financing of European political parties under the Commission's budget rather than Parliament's. In this afternoon's debate in this Chamber on the outcome of the Convention, Mr Hänsch told us: 'The nation-state of the nineteenth century is not the blueprint for Europe's architecture in the twenty-first century.' We have to remind ourselves of this when discussing the question: what about the requirement that parties be independent of the state? If we take that as being fundamental, we may well get different answers to that question at European and at national level. It may be that the reasoning underlying the imperative that states should be at arms' length from political parties and their financial arrangements, is best satisfied if, at European level, they are linked to the Commission rather than to Parliament.
Our committee was in favour of incorporating tougher sanctions in the event of political parties failing to comply with the requirements of financial transparency. We wanted the money not merely to be repaid; we wanted it to repay twice the amount. If there is not to be too great a temptation to do this, then sanctions must really hurt. That is why it is regrettable that it was not possible to negotiate this with the Council.
There are two further comments I would like to make on the questions that have cropped up. The way the Commission said that the doubling of the amount was not on, because there was no provision for it in the Financial Regulation, reminded me of encounters with people who say such things as, 'that is how we have always done it', 'we have never done it like that before', and 'who knows what would come of it?' Those are the sort of archetypal experiences that you get with bureaucracies. Or what was said on the subject of the question raised in the original draft, to the effect that 'you in the political parties can do anything except fund election campaigns'; if that was the line taken over a long period of time by the national governments and the Commission, then that is another reason why the bureaucracies of the Council and the Commission were known and feared throughout Europe for their capacity for innovation, and I think we should not forget that, when it comes to taking decisions, a bit more awareness of real life would do us all some good.
Mr President, ladies and gentlemen, if, tomorrow, we adopt this compromise in the form in which the political groups have joined in presenting it, we will have reached the end of a never-ending story, and it is to be hoped that the ending we will give it will be a happy one. It is in fact Parliament that is the heart of the European parties, for it was in Parliament that the need arose to develop commonalities within Europe, and, if you bear in mind that 133 political parties are represented today in this House, united in seven political families, that alone shows how there are no limits to the work done for Europe, in this House, by the political groups, which, in the European Parliament, bring together the states whose political parties are elected to the European Parliament. That is, in itself, unbelievably laborious work, and I believe that we sometimes undervalue it.
Why has this been a never-ending story? It was Mr Tsatsos - and let me say that I believe this has been his life's work - who produced the first report to this House aimed at fostering awareness of how necessary European political parties are. Then we had Amsterdam, which made it possible to get an initiative going, but, as the Council at that time was unable to come to an agreement, Parliament's report was left high and dry in the Council.
I would now like to extend warm thanks to the Commission. Following the entry into force of the Treaty of Nice on 1 February this year, the Commission presented a proposal in the shortest conceivable time; now that we have considered it, I can tell you that they made a very quick job of it. The end result has been that we have not only considered it, but will - it is to be hoped - be finalising it tomorrow.
I would like to thank Mr Leinen for his considerable efforts, and I can say on behalf of all of us that, even though we have not got everything we wanted, we still want a solution, and, as I see it, we need one in view of the fact that the Court of Auditors has ended up presenting us with the prospect of having, at the end of this year, to abandon the current practice, which gives the parties stability, and if we do not find a solution, we will then be facing oblivion. That is why, yet again, I would like to ask all those among you who still have doubts, to lend a hand in the completion of a work and in finding an eventual solution, one that is clear and open to scrutiny and, therefore, one that has to work.
I would therefore like to thank not only Mr Leinen, but also the Greek Presidency of the Council, which, with all the work it has to do - and there are many other matters to deal with -made a real effort and did everything possible to get the Council to come up with a joint resolution. I do think that we in this House should not only express our appreciation of this, but should also say that it is because everyone has done their bit that we are now coming to a conclusion.
In every democratic state the world over, this political order, which secures for the people freedom and co-determination, is founded upon political parties and guaranteed by them. We simply have to see that, as the European Economic Community developed and expanded into the European Union, it was therefore hardly surprising that European political parties should undergo a parallel development. It is for that reason that I am appealing to all those who may perhaps still harbour doubts to play their part in helping us, tomorrow, to achieve a result that will lay a foundation, one on the basis of which political parties can be funded, one that will make the future continuation of this work possible. So, again, I thank all those involved and all those who will, tomorrow, help us to achieve this outcome.
Mr President, I should like to begin by saying immediately on behalf of my Group that we accept the compromise that has been so skilfully negotiated between the rapporteur, the Greek Presidency and the Commission on this text. I would like to congratulate those involved on having worked so hard to make it possible for us to reach a first reading agreement so that this legislation can be adopted in good time before the next European elections. I would like to pay tribute to the work of the rapporteur, Jo Leinen, in this respect, and indeed to all those who came before him in preparing the way, notably Professor Tsatsos in his report a number of years ago.
This is an exercise in transparency, no more, no less. It puts on a clear and transparent footing the method by which the Union will finance trans-national European political parties. Up to now it has been done indirectly via the political groups in the European Parliament, henceforth it will be done directly according to clear criteria and clear procedures set out in this legislation. That is why we welcome it.
My group also accepts the various compromises that have been made as regards the detail. Frankly, we would have preferred a higher threshold in Article 3, as regards the representativity of European political parties, but we are happy to accept, in the spirit of compromise that is necessary in the European Union, that this somewhat lower threshold will apply. We are particularly pleased that the issue of donations has been settled, and that a clear, transparent and limited system where any donation to a political party is limited in level and also has to be registered on a register is laid down in the text.
There are a few strange little things in the text where I think the lawyer-linguists need to look at some of the translation versions. It is not a matter of amending the text formally in the plenary, but when the toilettage of the text is done I would like them to look notably at Article 5(2), where the English version specifies that Parliament verifies that a party meets the necessary conditions by a majority of its Members. Is that a majority of Members needing to accept that a party meets the conditions, or a majority of Members needing to challenge that a party no longer meets the necessary conditions? The text in the English version is not clear and it would be useful if that were tidied up when the translations are verified.
Similarly, that Article makes no mention - it may just be a typing error - of the verification of Article 3d. It mentions 3a, 3b and 3c, but 3d seems to be missing. No doubt this can easily be corrected.
Finally, on Article 6, point (c), the fourth and last indent in the English version reads as if it almost contradicts the previous indent. I think it is clear what the intention was in drafting it this way, but it has not been very well rendered in the English language version and it would be useful to correct it. Those conclude my comments on behalf of the PSE Group.
Mr President, I had no idea that I had that effect on microphones!
I would like to congratulate the rapporteur for his work. I would also like to congratulate the Council for having finally seen sense, assisted, it must be said, by the introduction of qualified majority voting. There are great lessons there for us in the Convention and in the IGC.
The Council has finally moved to a common position which the large majority of Liberals are able to accept fully. The first draft sought - absurdly - to outlaw political party campaigning with public money. What on earth are political parties for if they are not for campaigning? The new draft, however, has corrected this and is allowing sufficient possibility for political parties to receive modest private donations. The question of the threshold is settled quite reasonably in favour of small political movements with real and serious European objectives. Certain other officious bureaucratic provisions have been removed. This is good news for parliamentary democracy in Europe.
Trans-national political parties are a vital sinew of democracy, articulating the anxieties and the aspirations of the citizen on a European scale. The constitutionalisation process in which the Union is presently involved requires the engagement of mature European political parties. This report is a breakthrough and should be supported by all those who wish this institution well and who subscribe to the principles of transparency and accountability.
Mr President, ladies and gentlemen, I am sure that you will be aware that there are, within my political group, differences of opinion and diverse views on the purpose of European political parties, and of the rationale behind them. I am, myself, in favour of them. I am convinced that, as integration continues to progress, they will be able to help our continent to continue to grow together and also help, progressively, to foster European awareness in every Member State. That is why I also think it a good thing that this overriding idea should be incorporated in the Convention's draft for the Constitution, where it is enshrined in law in Article 45(4) in the section on 'Democratic Life in the European Union'.
I wish to add my gratitude to that expressed by Members of this House to the rapporteur, Mr Leinen, to the Greek Presidency of the Council and also to the Commission, for enabling an acceptable compromise to be worked out yesterday. I see this as being very important in terms of this House's political credibility. As those who spoke before me have pointed out, this problem has been pursuing us for a long time, and it must now be sorted out once and for all, as it is, above all, in the public's interest that there should be nothing that the Court of Auditors might criticise in future. It is for that reason that I support the text of the regulation. In particular, the provisions in Article 3 on the 3% threshold and on the parties being represented in at least one quarter of the Member States are really important, especially to the smaller political parties. Commissioner De Palacio is of course quite right to say that it is an absolute requirement that the regulation should take political pluralism into account.
I regard the proposed rules on donations as clear and unambiguous. Above all, they safeguard the transparency of party finances, which is indispensable and - as you will be aware - a sensitive point, perhaps the most sensitive of all. This House should, in my view, speak out in favour of all information relating to donations being accessible to the public at any time. It would be for the best if, when the regulation takes effect, the political parties themselves were to undertake to post on the Internet all data relating to income from donations. With this in mind, I wish to express my endorsement of this proposal for a regulation.
Mr President, I represent as you say, a composite group in this, the Group of the Greens and the European Free Alliance, and I would like to thank personally Jo Leinen very much for his colleaguely courtesy and goodwill in carrying out this work. Undoubtedly, unlike Mr Ribeiro e Castro, I think that what has been produced is a genuine attempt at a compromise and one which I believe a majority of my Group will be happy to accept, although other colleagues who will speak in the debate will draw attention to particular points of concern.
From the point of view of the European Free Alliance which I particularly represent here, there are, however, genuine concerns about the way in which the criteria are chosen: the way in which one specifies what counts. Currently in this Parliament, the European Free Alliance represents a wide range of what we would think of as distinct countries within the European Union - Andalusia, the Basque Country, Catalonia, Flanders, Galicia, Scotland and Wales, to take them in alphabetical order in the English language - but of course, from the point of view of a criterion based upon States, that is only three States.
When I look at the new flags beautifully adorning the podium there, I see that there are flags of many countries which are present or future Member States and which are actually, in terms of either territory or population or both, considerably smaller than the countries I have mentioned. So the kind of movement in thought - and it is a European movement in thought - which the European Free Alliance represents is actively discriminated against by a criterion specified simply in terms of a proportion of the total number of Member States. That really is something that needs to be reflected upon.
A Parliament of this kind and a Union of this kind must have a very particular regard for the interests of minorities and for fairness to minorities and the rights of smaller groups. I know that the compromise has aimed to move in our direction and I appreciate that very much, but the fact of the matter is that there is still a serious difficulty from the point of view of this genuine European tide of opinion.
The European Free Alliance has been recognised for a long time as one of the original Europe-wide political families, and yet we will stand on the margins of being excluded and de-recognised under these proposals. I am afraid we cannot support them in this form.
Mr President, the supranational political parties are artificial products that are in no position to collect voluntary contributions from ordinary people. They must, therefore, instead receive contributions from big business and trade unions and be able to dip into EU funds. Those who are to use the money can themselves decide how much they want. Under the new constitution, 13 countries will be able to vote down 12. The large parties will be able to use their majorities to prohibit subsidies for the smaller parties. They can also declare parties supported by the electorate to be un-European and take their subsidies.
The Council meeting also removed a ban on involvement in national elections. The supranational parties can thus turn the national parties into their compliant subsidiaries. The proposal has totalitarian features.
Let us put together a coalition to bring the matter before the Court of Justice. The proposal before us contravenes the principle of equality. In my opinion, the legislation is unlawful and should therefore be tested by the Court of Justice. For example, it is impossible for national minorities to obtain subsidies, even if they carry on appropriately cross-border activities. This makes matters impossible for new movements and parties, and difficult for others. There is a lack of equality across the board, and there needs to be such equality, in accordance with my own constitution, the existing treaties and the draft constitution that is now on the way. They all contain a principle of equality that also applies to this proposal.
Mr President, as I said in my minority opinion attached to the Leinen report, the action of political parties at European level ought to be fed from the base, that is by the national political parties and the citizens, and not from the top by the European institutions. That is the first condition for encouraging a living democracy instead of creating an artificial democracy from scratch. The second condition would be to reject the idea of a statute for political parties, which was introduced by the Treaty of Nice; it seems to have more to do with bureaucracy than with a free society. Apart from this objection of principle, we also have a strong objection concerning the details, because the Commission's proposal does not seem to us to be in conformity with the treaties. It wants in fact to finance European political parties, whereas the treaty uses a much broader expression, 'political parties at European level', which includes action at European level by national political parties. In our opinion, that constitutes real discrimination.
Finally, Mr President, I support Mr Ribeiro e Castro's request that this text be referred back to the committee pursuant to Rule 130a of the Rules of Procedure, since 75 amendments have been tabled, which is far more than the limit of 50. I have heard Mr Leinen's reply that some of those amendments are compromise amendments, but that concept does not in fact exist in the Rules of Procedure. Whether they are simple or compromise amendments, the text must be referred back to the committee if there are more than 50 amendments.
Mr President, Commissioner, Mr Leinen, ladies and gentlemen, last week - last Friday - the Convention, with the consent of the representatives of the governments and national parliaments of 28 countries, of the European Parliament and of the Commission, adopted the draft constitution for the EU. Many of us see this as having been an historic day. This draft, which brought the Convention's labours to an end, is meant to make Europe more transparent, efficient and democratic, and to bring it closer to the people. In our own time, parliamentary democracy is characterised by political parties campaigning in elections and by parliamentary deputies - nominated by these parties and directly elected by the citizens - joining together in political groups in the parliaments. The Convention is strengthening the European Parliament by extending the codecision procedure, conferring upon Parliament full budgetary powers and giving it the right to elect the President of the Commission after the results of the elections to the European Parliament have been taken into account.
Although we have spent the past few days applauding that this is so, and rejoicing that we have at last reached our destination, we have had, to date, no legally binding statute for Members of the European Parliament, because the Council is blocking it. Up to now, there has been no regulation on the legal status and financing of European political parties. We have no uniform right to vote. There are no European lists on which we can vote for candidates. Parliament's adoption, during the last part-session in Strasbourg, of a Statute for its Members, closed a loophole. When, as I hope we will do tomorrow, we adopt the resolution on the legal status of European political parties - and especially following the Council's decision on Monday, which we very much welcome - we will be closing a second loophole in democratic politics.
My group supports the document before us and the compromise motions, having vigorously campaigned to get this loophole in democratic politics closed. In doing so, we have done what Amsterdam and Nice have required of us. We are fulfilling our promise to the Court of Auditors by putting a stop to cross-subsidies between groups and parties, where such a thing still exists. By doing this, we are creating greater transparency, openness and clarity in political work and in the way in which political parties' activities are funded. By doing this, we are helping to make the national political parties more European and the work at European level more democratic. We are, then, creating the conditions for European lists and for a uniform European right to vote.
The Group of the European People's Party (Christian Democrats) and European Democrats is glad that a distinction has been drawn between the work of the Groups in this House and that of the political parties, as also between the functions of national parties and the work of European ones. We rejoice at the clear demarcation between European election campaigns and those in the nation-states. We welcome the clear rules on what donors can do. We welcome the clear qualitative and quantitative criteria and the requirement for democratic legitimacy, both of which must be provided for and complied with if a party is to have European status. This does not amount to discrimination against small groups, for a party is European only if it operates not only at national level, but also in a specified number of Member States in which it enjoys democratic legitimacy and has partners. This leads me to ask you all, tomorrow, to close the continuing loophole in democratic politics and thereby to ensure greater transparency and clarity.
Mr President, I warmly recommend voting in favour of the excellent Leinen report. In his report, Mr Leinen explores the history of the institution of political parties. We owe him our thanks. With this proposal for a vote in favour tomorrow, the European political parties will acquire a legal basis and will strengthen the democratic character of the European Union. Again, my warmest thanks to Mr Leinen, as well as to Mrs Schleicher and Mr Corbett for their courteous reference to my somewhat older contributions. I will not conceal my personal satisfaction. I must also praise the work carried out by Mrs Schleicher during the previous stage. The European Parliament should be satisfied with the Council of Ministers' wording on both the questions at issue, both on the minimum number of Member States in which the party is active and on the sensitive issue of funding. Besides, the compromise amendments submitted resolve any problems there may be.
The democratic benefits of giving European political parties a legal status are many. I would refer to the following: there will be a deepening of the legitimacy of the European institutions. Giving the European political parties a legal status is a valuable complement to the constitutionalisation of the Treaties. In the field of the European political parties, the principle of solidarity between peoples at social level will be implemented via the substantial political rally of the national parties of the Member States. The role of the European citizen will no longer finish when he votes in elections to the European Parliament; it will extend to his mobilisation within the framework of the European political parties. The European citizen will turn from a citizen into an active citizen. On the question of funding, it brings transparency and protection of the party institution from unknown or questionable financial sources. Only with the institution of the European political parties can the process of unification in Europe finally become our affair, by which I mean the affair of the European citizens.
I would like to finish by congratulating the Greek Presidency, the excellent diplomats Messrs Mathioudakis and Venizelos, and also by informing the House of the personal interest of President Kostas Simitis who, both as a politician and as a specialist, had paid a great deal of attention to the institution of political parties. It was his particular wish to be able to count this law among the successes and work of the Greek Presidency.
Mr President, I should like to begin by saying that I am in favour of simple, clear, transparent ground rules for the political groups in the European Parliament. I am, however, opposed on principle to the use of taxpayers' money for political parties. It is quite simply a question of whether parties are to be supported by public funds or by members of the individual parties. I believe they should be supported by the latter. In this matter, it is not the people, or the electorate, that have created a need for publicly financed political parties. The need that has arisen in this case has been created by professional politicians, and that is, as I see it, an artificial need. For what is a European party? For the individual taxpayer, it exists solely on paper and is a mere mirage, devoid of substance. In financial terms, there are no large amounts involved - as yet. This is the thin end of the wedge, however. I anticipate the aid increasing all the time, and it would grow at a rate in excess of the general rate of inflation.
I also think a question mark can be placed over the democratic element in this proposal. The principle must be that, if we absolutely must give taxpayers' money to European parties, all parties should be given it, and that would not be the case under the proposal. I am in favour of clear transparent rules, but I am not in favour of aid for European parties, and that is why I also reject this proposal.
Mr President, the large groups in this House must be feeling like the cat that got the cream, for there will now be millions pouring into their party coffers, and they will be able to afford fun and games throughout Europe. The result of our debates is, then, that the taxpayer will have to finance and pay for all manner of banquets held by European political parties. It is annoying, but there is no altering matters. It is therefore our most important task to ensure that the aid is transparent. It needs to be possible for any citizen to check all donations to the parties on the Internet and, in the same way, the European parties' accounts must be accessible to anyone curious about them.
Matters are not very satisfactory at present. For example, the accounts of the three big political parties are closed and opaque affairs. This is something we need, of course, to sort out, and I should therefore like to call for detailed monitoring of, and clear rules governing, what the money is used for. Allow me therefore to call upon everyone to take a look at the parties' accounts in order to see whether they can in actual fact deduce anything from them. I can tell you now that they will not be able to. All they will be able to do is hope that party members will have had some really good junkets and beanfeasts around Europe at the taxpayers' expense.
Mr President, I would like to begin by showing you these: empty envelopes. I will explain why when I have finished what I have to say. I would also like to congratulate my friend Mr Jo Leinen on the quality of his work. It is almost faultless. He was right to draw attention to the importance of European parties, which are a vital structural tool in our continental debate. I think the representativeness threshold is right, with the reference to regional parliaments and setting a 3% threshold for European elections. The clause on checking conformity with the Charter of Fundamental Rights also seems a good one to me.
On the other hand, I am still waiting for just one fellow Member to explain to me why a company would spontaneously give money to a political party. It seems to me that when you have to render account to shareholders and you give money, it is in return for a service. It also seems to me, as a mere democrat, that when an elected representative receives money for a service to be rendered, that is called corruption. Then people say to me: yes, but it will be transparent. I am not sure that transparency in corruption is a great step forward. They also tell me it will be very, very little money, the amounts will be tiny. If they will be so very small, why not none at all? If it is as little as that, let us do without that little and let us not prime the pump. Especially since the pump will be directed essentially at the parties in power, who will be able to return the favour. It will then be even easier for them to hold on to power because they will have money. They will be able to render more services and then we will be back where we started.
This brings me back to my envelopes. Like those I have in my hand, the envelopes will multiply, fill with money and circulate, because it will be so easy to break amounts down to avoid all the ceilings and evade all the transparencies. I therefore give you due warning this evening: a day will come, ladies and gentlemen, when the newspaper headlines and the courts will be full of scandals involving the hidden financing of European political parties. I know that democracy, which serves the public sphere, has a cost, but that cost must be borne by the public sphere and by it alone.
Mr President, accepting for a moment the rapporteur's central premise that political parties play a central role in contemporary democracy, the role played by them is on a national stage, even MEPs belong to national parties, and they represent their national electorates.
On the other hand, European political parties simply do not exist in any coherent form except in the minds of enthusiastic integrationists. The proposed European Union Constitution prohibits 'any discrimination based on any grounds such as sex, race, colour, political or any other opinion'. It also says that political parties at Union level contribute to expressing the political will of the citizens of the Union.
Two recent opinion polls in the UK gave figures of 92% and 96% as wanting to leave the European Union, and yet this proposal would deny funding to any party who should dare to represent the views of that very large proportion of its citizens. It therefore goes against not only the spirit but the very letter of your Constitution. It does not promote democracy, it reduces it. With this proposal, you are travelling down a very slippery slope.
Mr President, much as I respect Mr Leinen, I have rarely seen such a lousy draft as the one about European political parties. Moreover, it is not by chance that this debate is taking place at 10 p.m. and in secret. EUR 8 million are being shared out among us and it is clearly being done with the utmost discretion. Sharing among us is of course a manner of speaking. There are about 20 Members present and at least six or seven of those 20 Members are not destined to get any. It is not clear why. We are all Members of the European Parliament, we have all been elected, but we are not worthy of this party funding. Mr Karas has presented a democratic argument in favour of this great European project and it is a pity that the party he belongs to in his country will not get that money. Perhaps you know that, Mr Karas. Is that democracy? They are elected representatives and they are denied the means of survival. But they exist, Mr Karas, they are even your allies at Austrian level, but at European level they do not exist, they have no right to funding. This Leinen report and the consequences that flow from it are quite bizarre. What is more, we are discussing it in secret.
That being the case, my dear Mr Onesta, where are these European political parties? Do you know them? Can anyone join one of these European political parties we are talking about? In my country, I can join my national parties, you can join your national parties, the French Greens. We can join the trans-national radical party, and some Members have done so, but we cannot join these so-called European political parties that are going to receive a pile of cash for what are really meetings of amalgamations of European political parties. We saw clearly enough, during the Gulf crisis, for example, how these European political parties behaved. The Group of the Party of European Socialists, I take my hat off to you! Bravo for your united stance on the Gulf! The same goes for the Group of the European People's Party (Christian Democrats) and European Democrats. Is there a single activist in these parties?
That is still all very unsound, ladies and gentlemen. I do not mind a bit of an effort being made to bail out the confederations of parties, but in the light of the European ideal it is not very fair, not very worthy. Incidentally, together with other colleagues from parties which - for reasons unknown - will not be getting any money, even though they are represented in Parliament, defend ideas here, are elected by millions of people, we intend bringing an action before the Court of Justice and we will see who wins!
I will end with a final word to Mr Leinen. You were very passionate in insisting that it should be the Commission that manages this money, that a directorate general should look after the parties' statute. The Council said niet, and it seems you have tabled an amendment with the result that we no longer know who is going to give the money to the European political parties you are so fond of. It is not Parliament and it is not the Commission. Your compromise amendment is somewhat bizarre. I wonder who will give the money? Perhaps the Court of Justice when we bring our action and perhaps we will also claim damages. I am joking when I say that, but I also want you to know that the battle is not over. I think this report is seriously flawed and does merit recourse to the Court of Justice, and we will see then whether we are right to say, regardless of the contents, that it is quite wrong to propose financing two thirds or three quarters of this Chamber while disregarding the other third or quarter.
Thank you very much, Mr Dell'Alba. I would simply say to you that although this is a late hour, there is nothing secretive about it. This late hour receives all the publicity available to Parliament, through all of its mechanisms.
Mr President, I am pleased to be able to tell you that the British Conservatives will be voting against this proposal tomorrow.
We think it is wrong in principle to take people's money through taxation in order to synthesise an artificial sense of European identity. Many of my constituents, and, I dare say, even some of the constituents of the honourable Members who will be voting for the resolution tomorrow, would be horrified to learn that their taxes were subsidising European political parties whose programmes they might fundamentally oppose.
Furthermore, we believe that the bill introduces a dangerous principle of political discrimination. It discriminates overtly against some parties on the basis of their beliefs and covertly against all parties which see themselves principally in national terms and are accordingly reluctant to form trans-European blocks. So much, perhaps, will not surprise you.
I accept that the British Conservative Party is in a minority in this Chamber in championing the primacy of national democracy. I know that most Members of this House believe that a working democracy at European Union level is feasible and desirable: that is a perfectly honourable position, but I would appeal to such Members to ask themselves whether these proposals are truly democratic. In a pure democracy there should be as few restrictions as possible on how people choose their representatives.
Having been elected, politicians should be free to associate in any combinations they wish. They should be able to express their opinions openly and they should be allowed to raise funds through any method that their voters will tolerate. Laying down legal criteria for recognition dilutes democracy and infantilises the voter. If a politician expresses noxious views, it should be up to his constituents to remove him, not the courts, let alone his political opponents. If he is thought to be financially dependent on some vested interest, then that too should be a matter for his voters, not the authorities. The bill before the House tonight traduces these principles. It goes so far as to introduce a mechanism where parties which are at odds with the political convictions of the majority may be disqualified, a measure surely more in keeping with the old Warsaw Pact than with the democratic Europe to which we are notionally devoted.
In a free political market place, good ideas will triumph, not because bad ones are suppressed, but because people are able to distinguish between truth and falsehood. If our constituents are not able to make that choice for themselves, their moral capacity is diminished and a measure of their freedom is lost.
Democracy is not just a slogan, a trite word to attach to any idea of which we happen to approve. It has a very specific meaning and it is incompatible with the measure before us tonight. True Europeans, honest democrats and sincere lovers of freedom should vote against it.
Mr President, after the Council's failure to achieve unanimity in 2001, new perspectives opened up at Nice. A new legal basis was created and qualified majority voting came into force. This is the background to our current debate on the new proposal for a Regulation.
This proposal does in fact signal some progress in Europe, but I cannot forbear registering my disapproval - consternation, even - on noticing that the recognition of European political parties as legal persons has not yet been confirmed. Furthermore, we have only just reached the stage of dealing with their funding ? These are the reasons why this report, and the perseverance and tenacity it reveals on the part of the rapporteur, Mr Leinen, has earned my full support for the clarity and even-handedness with which the original proposal is explored. I am referring particularly to the report's discussion of recognition of the parties' legal personality, clarification of the scale of the resources available to them, and openness regarding their Community funding, which should be subject to normal audit inspections. The report holds the Commission responsible for administering financial resources, relieving the European Parliament of that burden in order to avoid giving rise to unnecessary suspicions. Unlike the proposed Regulation, the report permits European political parties to use their funds to subsidise the activities of national parties and conduct European election campaigns.
The approval of this Regulation will be the first great achievement of the institutional framework on which European democracy rests. It paves the way for the urgent completion of the Statute for Members and the essential uniform electoral law for the European Parliament. I hope that the institutions involved in the legislative process will now assume responsibility for their actions. Mr President, a statute for European political parties, with transparency of financing as its principal theme, is urgent and essential.
Mr President, it is a little odd, for it sometimes sounds as if it is a question of being either for or against European parties. I think that is absolute nonsense, because we are at present in a situation in which we have no financial aid for European parties and yet we do in actual fact have European parties. It is not up to the Commission or the Council or the European Parliament whether or not we are to have European parties. It is up to those who are politically active in Europe. It is, moreover, up to the people of Europe whether we are to have European parties. Now, we are talking about whether they are to be given money into the bargain.
I think that the view being taken, namely the belief that a European democracy or a European public can be brought about through European parties, is quite wrong in a democratic perspective. In my view, it is the other way around. The presence of European democracy and a European public gives rise to European parties. It is the 'bottom-up', rather than the 'top-down', mentality we should be adopting in this case. This proposal is unfortunately an expression of the 'top-down' mentality, and I shall not support it.
Mr President, some of the previous speakers have pointed out that, without parties, there is no democracy, and to that I have to add that there is no democracy without gender equality. We know that women are still very much under-represented, even though they make up half of Europe's population. If women are not adequately represented in political life, this also shows how little progress the political parties have made as regards gender equality. The political parties now have the task of making the principle of equality a political reality, and parties funded with European money also have the task of representing the public in an appropriate way. We therefore want the Statute on European political parties to make the allocation of funds conditional upon a balanced male/female ratio.
The parity that we are proposing should be an obvious thing, and it is indeed regarded as such in a number of Member States, France being an example. The French National Assembly unanimously adopted a law on parity. We should not merely be paying lip-service by stressing how important equality is. Today, we have again made this clear in the Convention, where equality of treatment has been set down, once and for all, as a fundamental value. Nor must we merely appeal to the business world and demand that it should refrain from discrimination, if we ourselves are not willing to do so. That would lose us our credibility. I therefore appeal to you to adopt our proposals as a matter of urgency.
Mr President, I should like to thank Mr Leinen for his efforts. Even though I would endorse the report in the light of the undeniable need for the European dimension of political parties at the very moment the Convention is launching the Constitutional draft for the European Union, the system actually proposed can hardly hide the inner tendency to transfer the American way of doing politics to the European landscape. It is more than evident that even the most acute analysts cannot distinguish the main differences between Democrats and Republicans, as is highlighted by issues such as the recent occupation of Iraq.
The proposal we are dealing with shows a clear will on the part of the European Union's lobbies to abandon the historical European arena and to embrace political confrontation in its stead, following the American model. The financing scheme leaves no doubt about it.
Furthermore, we should not ignore the fact that the proposed rules discriminate against political parties of its stateless nations, such as the Basque Country, as Mr MacCormick mentioned just a few minutes ago. Moreover, if amendments such as that proposed by Mr Gil-Robles go through, the question remains: has he asked for respect for the laws of the Member State in which those parties operate?
Certainly, Spanish nationalists have no limits.
Mr President, Mr Churchill, who I think was a Conservative, indicated on more than one occasion that he thought the democratic system was not great, but it was the best that we had and we had to defend it and protect it and, indeed, we have to regulate it. There is no doubt that all the evidence of history indicates that we have to regulate the funding of political parties. There is no other way of ensuring that parties are not corrupted. We have far too many examples right across Europe of private money corrupting politics and the regulators.
A lot of people, certainly in my own country, are shocked that some of the money they have paid for buying a house has been used to corrupt the planning laws. They will be quite happy to have their tax money used to ensure that the political system remains uncorrupted or becomes corruption-free. There have been a lot of spurious arguments here tonight, particularly about thresholds for receiving funding. I am not aware of a single Member State in the European Union that does not have a regulation with regard to thresholds for the funding of political parties. Indeed, there are thresholds for getting elected to Parliament, never mind getting money for political parties.
The Statute we are dealing with, taken together with the Statute of Members of Parliament and with the very positive outcome of the Convention, indicates a coming-of-age for the European Union. I hope that the summit this week takes its courage in its hands, approves this Statute and approves the outcome of the Convention. We can really say that we are on the way to creating a European demos, a real public space for the citizens of Europe.
Mr President, the rapporteur is dreaming of a uniform electoral system with transnational lists and, for that, he requires European parties. Funds from European taxpayers are deployed to accelerate and facilitate the setting up of such parties. This makes those parties particularly artificial. The raison d'être is not the common goals and activities of the associated members, but the need for a state administration at European level.
My party, the Dutch Socialist Party, is quite happy to work with like-minded Left Socialists in other countries, provided it can do this from the bottom up instead of from the top down. In our opinion, these arrangements are not the right way forward. In fact, our objection would be much greater if, modelled on the German system, party structures and the drafting of lists of candidates were prescribed in detail, or if a distinction were drawn between parties which support a Europe that is governed in a centralist and uniform manner and those opposed to this, between centrally organised parties of individuals and loose associations of cooperating national parties or between large and small political movements. I am pleased to note that this proposal is now confined to a financing scheme and the monitoring of inappropriate use.
. (ES) Mr President, I shall speak very briefly, simply to thank the rapporteur, Mr Leinen, once again for his work and the Greek Presidency for having smoothed the progress of this agreement.
I do appreciate the point raised by Mr Corbett on the need for the anomalies in some of the translations to be corrected, but I believe that what we can infer from the various speeches that have been made is that - although some Members have certain reservations about the text or even objections to it - most of you, ladies and gentlemen, agree that this is a balanced text and one that will enable us to regulate a specific situation and which indicates the support that should be given precisely to those political parties that shape and promote the idea of Europe, in a transparent and responsible way.
I hope that we can achieve a text that is adopted at first reading and avoid a debate that, as you all know very well, honourable Members and representatives of the Council, has been pursued at great length. I also hope that, thanks to this debate and to measures that have been adopted recently, we are finally going to be able to resolve the matter and move ahead with constructing the Europe that we all want to see: a Europe that is transparent, responsible and at the service of the citizens.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0196/2003) by Mr Wijkman, on behalf of the Committee on Development and Cooperation, on the Commission communication to the European Parliament and to the Council on 'energy cooperation with the developing countries'.
Mr President, no country has been able to reduce poverty without a significant increase in energy use. Access to modern energy varies considerably, however. More than two billion people in the world do not have access to electricity or fuels and are reduced to using firewood and animal droppings for their energy needs.
To mention just a few examples: cooking with poorly vented stoves has a significant impact upon health; hundreds of millions of women and children spend several hours a day gathering firewood for household needs; lack of electricity means inadequate lighting, limited communications and no access to refrigeration and to a host of labour-saving devices and income-generating opportunities. Modern energy services for these poor countries are therefore a crucial prerequisite for its being possible to eradicate poverty in these countries and for the latter being able to achieve what are termed the Millennium Development Goals.
Most current forms of energy create environmental problems at local, regional and international levels that threaten both the present and future generations' health and prosperity. To find new ways of increasing energy services for the poor, at the same time as taking increased account of the environmental effects of energy use is one of our most important challenges.
Despite the primary significance of the energy supply for development and growth, energy issues have, in general, been missing from the international development agenda and from the work done to combat poverty. For example, energy projects have accounted for less than 5% of EU aid since 1990.
Last year in Johannesburg, something of a breakthrough occurred, and both energy initiatives launched by the Commission are more than welcome. Both the statement we are debating today and the EU's energy initiatives in Johannesburg underline the crucial importance of energy in the fight against poverty.
A proper model is provided in terms of the general trend of the measures proposed, that is to say support for capacity-building, reform of the energy sector, management of the demand side, diversification of supply and the development of suitable regulations, financial mechanisms and public-private partnerships.
Both initiatives suffer, however, from a number of limitations and shortcomings. In view of the huge challenges ahead, the proposals are not ambitious enough. No new financial resources are proposed. No doubt, the majority of the investments on the energy side will have to come from private sources, but there is also a tremendous need for resources in terms of aid. Otherwise, there is little hope of reaching the poor in rural areas. Moreover, the necessary transition to renewable energy and more efficient energy use can only happen with the help of specific financial support to help cover the higher up-front investments. We therefore propose in this report that a special Sustainable Energy Fund be set up, rather as the Commission has now set up a fund, worth EUR 1 billion, for efforts in the area of water.
Another problem is that no clear distinction is made between the requirements in terms of policy development and investments, on the one hand at village level and on the other hand in the modern sector. The village level needs to be clearly specified and prioritised.
Most of the oil imported by developing countries is used for transportation. The Commission's statement makes hardly any reference to the transport sector. There are examples - especially from Latin America in the form, for example, of the ethanol program in Brazil - of how, through practical efforts, it is in actual fact possible to bring about environmentally friendly development in the transport area.
I do not have time to discuss further specific proposals and comments. I just want to sum up by saying that the Commission's proposals are, by and large, encouraging. If they are to be more than empty words, significant resources must, however, be contributed in order to stimulate investments in new and environmentally friendly technology - investments that are often rather expensive initially but that are cheaper over the projects' total life-cycle. Moreover, efforts at village level, where the majority of the poor live, must be clearly prioritised. It is there that the need for resources in terms of aid is at its greatest.
I hope that Parliament will support my report and that the Commission will bear in mind our amendments, above all those concerning the demand for significantly increased financial resources. We must ensure that these sound proposals are more than just empty rhetoric.
. (ES) Mr President, ladies and gentlemen, energy cooperation with developing countries is clearly not a straightforward matter, but it is an issue that is crucial to everyone.
Unless the energy dimension, and those of development and the environment are addressed appropriately at the same time we will really make very little progress. Furthermore, however, I wish to say that unless we address the issue of energy in developing countries, not only will those countries fail to develop properly; we will also be unable to confront problems such as combating climate change in a responsible and effective way.
For this reason I wish to express my thanks to Mr Wijkman, who is rapporteur for the report we are discussing today. Mr Wijkman's combination of knowledge and persistence has resulted in a document that provides a useful contribution and boost to the work we still have to do to implement the Johannesburg conclusions in particular, on which we are working in the Commission and specifically in the Directorate-General for Energy.
I have chosen to interpret the report as support for the proposal made in the Commission Communication and I have no problem with the amendments Mr Wijkman tabled last week.
When the Directorate-General for Energy and Transport began preparing a document such as this, energy was not on the Johannesburg agenda. We started working on energy and development cooperation before energy appeared on the Johannesburg agenda. Energy then became the hot issue, or one of the hot issues, on the Johannesburg agenda, but we in the Directorate-General for Energy and Transport had already been working on it and I must say that I personally pushed for this approach.
It must be made very clear: energy and water constitute life itself. Without water and energy, not only can there be no development, even survival is impossible.
Having said that, I wish to make a few observations on the substance of the report, which I believe might be constructive and could smooth the way for future cooperation.
Some of the specific proposals that have been made will need more detailed examination to ensure that coherence is maintained with the overall aim of development cooperation, in other words, eradicating poverty, combined with boosting a form of energy development that is balanced and sustainable.
The resolution correctly notes that the Commission has been very modest in suggesting special and reserved funding for energy investment in developing countries. We are not overlooking the importance of funding; we are convinced, however, that funding must be based on demand. This is a key aspect of the European Union's energy policy for eradicating poverty and for achieving sustainable development.
Only if and when our cooperation partners define developing their energy sector and make this a priority will the money begin to flow. What we can do and what we will do is talk to the developing countries, with whom we are already working, to ensure that this happens. In this context of cooperation I can give the commitment that - together with my colleague, Commissioner Nielson - we shall do everything possible to ensure that the expectations we all share are not disappointed.
Mr Wijkman is quite right to propose that we must at least ensure that unused funds are channelled into useful energy projects instead of remaining unused. I fully share these positions. I also wish to say that the energy chapter is indeed still one of the least-present elements in cooperation and assistance for poverty eradication and for the development of the poorest countries. Nevertheless, I believe it is absolutely crucial - and I say this once again - that we are able to give it a boost.
Energy has a role in education. Energy is involved in access to some of the new technologies that we must help to disseminate in those countries, precisely in order to prevent a worsening of today's poverty, which can be expressed simply as the difference in wealth between the developed and developing countries. There is a new divide in relation to the new technologies, which we in the developed countries have and enjoy and to which the developing countries, unfortunately, still do not have access.
Here again, energy has a role to play and hence the importance of having presented this first Communication. This is the first, but not the last. I can inform you, ladies and gentlemen, that a new one is being prepared. The only difference is that, when the time comes, we will be able to present it with the backing of the conclusions obtained in Johannesburg and of the awareness-raising that has been carried out since then.
Thank you very much Mr President, and thank you very much Mr Wijkman for your work.
Mr President, I should first like to congratulate Mr Wijkman and the members of the Committee on Development and Cooperation for their useful input. An important report has been developed and improved insofar as development cooperation has been updated and extended to a domain that tended until recently to be governed by free market principles.
From the global perspective in which the Group of the Party of European Socialists approaches the notions of development and cooperation, energy should be seen as a cross-cutting issue in cooperation actions. This is because it is a key aspect of sustainable development.
The energy currently used in both developing and industrialised countries is polluting and environmentally destructive. Substantial resources will be needed to remedy the situation, however. The renewable and alternative sources of energy we advocate are expensive. The Commission must make available the resources required to finance access to renewable energies for developing countries. It would then be possible to integrate the environmental dimension into the development process, and it would not remain a pious declaration of intent.
As Mr Wijkman stated earlier this evening, energy accounts for less than 5% of Community development aid. Public sector involvement in the energy sector is called for. I should emphasise that public investment is also needed, without prejudice to the involvement of private companies in the production and distribution of energy. Access to the latter should be guaranteed by the public sector as an essential service.
In this connection, we cannot endorse the Commission's decision that priority should be given to promotion of the privatisation of the sector. It should be complementary to public action. Private exploitation of energy sources does not help to alleviate poverty. There are some appalling poverty indicators for African countries that export energy resources such as fossil fuels exploited by private companies. Very often these companies are European. It should be stated that these populations do not have access to electricity, lighting or water. They do not benefit from other more sophisticated uses of energy either. Financial support is therefore needed.
The Commission itself does actually recognise the link between poverty, environmental degradation and energy. The Commissioner referred to this today. Nonetheless, the Commission fails to make bold environmentally-sustainable proposals. We therefore welcome this initiative to work together with developing countries regarding energy. Nonetheless, we regret the lack of a crash programme with additional funding and a proposal that would serve as a legal basis for the action required on this important issue.
Mr President, I, too, would like to congratulate Mr Wijkman and thank him for being so open to dialogue and willing to listen to the amendments put forward in the Committee on Development and Cooperation.
The Johannesburg Summit rightly affirmed that access to energy for the poor has become a priority, since it is so very true that the populations' vital needs in this respect are far from being satisfied and the trend is still away from equality; the main reason for this is the developed countries' fossil fuel consumption, in particular US consumption, which is excessive and very much out of proportion to that of the developing countries. Life expectancy and development are closely linked to access to energy, to the point that many see it as a real basic human right. That right must be recognised, guaranteed and protected. How can we contribute to the existence and development of an efficient energy sector in the developing countries without policies that encourage close cooperation for the exchange of know-how, the primary objective being to meet the vital needs of the populations? The need for finance is evident. The creation of a Sustainable Energy Fund and much more consistent participation by the European Union could be a first response. In particular, as the report rightly says, the existence of a strong public sector in the energy sector is particularly important in the first phase of development.
More than that, as the majority of the Committee on Development and Cooperation has said, I remain convinced that the Commission's options for privatisation of the energy sector are more than dangerous. The Commission's role is not to promote privatisation in the developing countries. The exploitation and distribution of primary energy, which is essential for development, must be handled by public or private companies committed to public service and general interest goals. Such public control is all the more vital because the trans-national corporations that operate in the developing countries are all too often concerned only with short-term profitability, to the detriment of the needs of the local populations and at the risk of plundering their energy resources. Effective machinery must be deployed to monitor the activities of European undertakings in particular.
I also support the call on the Commission to review deregulation of the energy sector from a human development perspective and to work towards international trade norms which abide by human rights and peoples' rights.
Finally, seeing that next September's WTO Summit in Cancun is not far away, we must refuse to allow the energy sector to be included in the general agreement on trade in services, which would make energy a commodity like any other. The aim of universal access to energy in the service of development will not be achieved by following a model imposed by the liberal thinking of multilateral bodies like the WTO, but by expanding and guaranteeing the public service to meet the needs of the populations.
Mr President, I should like to thank Mr Wikjman again, and to respond very briefly. I have to say that we do not seem to have read the same document. The two speakers appear to have read a different Commission document from the one I am familiar with. I find this surprising, because nowhere in the Commission's document does it state that the Commission advocates the privatisation of energy services in developing countries. That is another kettle of fish altogether. Please remember that, ladies and gentlemen.
True, we have proposed privatisation. Actually, it was liberalisation, not privatisation, and the two are quite different. Further, the proposal was made in the context of energy systems in the integrated European market. None of this has anything to do, however, with what you attributed to a text but does not actually appear in that text. Ladies and gentlemen, I challenge you to tell me on which page we advocated privatising energy systems in developing countries. Give me the page reference please, ladies and gentlemen. When you come up with the number of the page where we allegedly made that statement, I might be moved to recognise it does not make sense. I can however assure you here and now that it makes no sense whatsoever.
Ladies and gentlemen, we are today concerned with the millions upon millions of human beings the world over who do not have electricity and are therefore deprived of a whole range of opportunities for their personal development, training and access to technology. These people cannot take advantage of all the opportunities modern society has to offer. I put it to you that there is no time to waste discussing what does not appear in the document presented to the House. We should focus instead on genuine issues of substance. Please do not confuse a debate concerning regulation of energy markets within the European Union with support for development and the role of energy in promoting development in developing countries. These are two quite different issues.
Money may be private or public. What is actually needed however are funds and resources. I should point out to the House that in the majority of those countries, the most serious problem is the corruption rife amongst the ruling elite, that is, in the public sector. Such then is the nature of the public sector in those countries. So, we would do well to deal sensibly with the issues in hand. I urge you to refrain from commenting on what does not appear in the text, and not to confuse documents.
Mr President, I can understand the Commissioner's annoyance. It may be due to the late hour or to the fact that she is aware more funds are to be invested to see through the crash programme I referred to.
I am certainly prepared to have a calmer discussion with the Commissioner. What I actually said was that I believe it is all well and good to resort to private funds, but public funds must be invested also, and that the Commission is prioritising private funds.
I do not of course have any intention of going through the text article by article and line by line. I am however delighted to learn that the Commissioner is prepared to invest public funds and Union funds to help these developing countries. Of course I am aware that there are many corrupt governments in Africa and indeed elsewhere. What the people of those countries do not need, however, is for European companies to exploit their energy resources. Instead, Europe should support the public services to ensure those populations do have access to electricity and water. Both are central to the quality of life, and I was delighted to hear the Commissioner acknowledge this.
Mr President, I would just like to add a word to the same effect. First to thank the Commissioner because I think holding debates in which ideas can contend is the way to make progress. That is what happened in the Committee on Development and Cooperation. Not everyone was in agreement with all the points in the report, but that does not prevent me from wanting the debate to continue, because it must exist. I mentioned just now the general agreement on trade in services, for example. The debate on this subject is public, it exists. I want it to continue.
Like Mrs Sauquillo, I also want to thank the Commissioner for what she said about the Commission's commitment to greater funding. The needs are in fact so great I think we can agree together to be generous in this.
Mr President, I shall not prolong the debate. I am grateful for the contributions made. Allow me merely to make a small point concerning the discussion of whether investments should be private or public.
I believe, exactly like Mrs de Palacio, that we need all the resources we can obtain. What is important is that there be regulations in each country ensuring that people with small incomes have access to energy, that is to say that we have sound regulations in this area. I believe that competition between different companies is, then, to be preferred to monopolies, irrespective of whether they are public or private.
Thank you for the debate. I hope we shall come nicely to an agreement tomorrow in the vote.
The debate is closed.
The vote will take place tomorrow at 11a.m.
The next item is the report (A5-0198/2003) by Mr Lisi, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive amending Council Directive 96/82/EC on the control of major-accident hazards involving dangerous substances.
Mr President, Commissioner, ladies and gentlemen, this recommendation for second reading on the Council common position on the proposal to amend the 'Seveso directive' warrants a brief synopsis of its history. In the sensitive climate of the tragic accidents which have affected the chemical industry and, in particular, the communities living in the areas surrounding these sites, as well as the environment, the Commission presented to Parliament and the Council its proposal to amend Directive 96/82/EC of 9 December 1996, which lays down provisions, of course, on the control of major-accident hazards involving dangerous substances. The proposal had the merit of being based on very thorough scientific work and of providing a constructive analysis of this sensitive matter. At first reading, I and other Members explained why it is necessary for the European Parliament to send out a signal loud and clear. My aim - which I confirm today - is, as far as possible, to ensure that such accidents are never repeated, ensuring both the safety of the citizens and workers at these plants and, of course, environmental protection.
The Council has produced a common position which essentially takes into account many of Parliament's concerns, but a number of grey areas still remain, and these are the following. Firstly, the inclusion of mining activities and land-fill sites, an issue on which the Committee on the Environment, Public Health and Consumer Policy has decided to retable the amendments from first reading, in other words the inclusion in the scope of the directive of all types of preparation and processing of dangerous substances in these sites - not just chemical or thermal preparations, that is, as envisaged by the Commission. I would point out, moreover, that we are only talking about active plant. We are aware that the Commission has, just recently, launched a specific proposal for a directive on the management of waste from mining activities, the terms of which will, moreover, have to be decided together with the European Parliament at the appropriate time, but, until then, there is and will continue to be a gap in the law which, given the recent accidents which have alarmed public opinion, cannot be tolerated. However, I am not excluding the possibility that the progress of the new directive on mining activities through conciliation might make it easier to reach agreement on this point.
The second question is that of staff training. Here too, taking the same line as the Commission this time, we have proposed specific training measures on managing emergencies for all staff, including the staff of sub-contracting firms. Indeed, it is appropriate to provide for adequate measures not just on the handling of dangerous substances but on managing emergencies too, in order to limit potential damage as far as possible and to guarantee workers' safety fully. However, as rapporteur, I feel it is unnecessary to include the list of training measures in the notification provided for in Article 6 of the directive, which is why I would urge you to vote against Amendment No 3, as at first reading.
The third question is that of urban development planning. In this area, the Council has already taken into consideration Parliament's desire to lay the foundations for definition at European level of methodological criteria which are necessary to assess compatibility between the sites in question and the areas at risk, not least by means of Union funding. However, given the great diversity of rules, regional situations, competences and responsibilities which characterises this aspect of safety - situating plant in terms of urban development planning - I believe that we must, of necessity, invoke the principle of subsidiarity and leave it up to the Member States to decide on the minimum distances. That is why I have called for a split vote on Amendment No 6, and will only vote for the first part of the amendment.
As regards the map showing risk areas, the committee believes that the pictorial representation of areas adjacent to the establishments subject to accident risks would be an effective, easily comprehensible measure for all the citizens concerned, who are entitled to greater clarity in this regard. To this end, the rapporteur has incorporated the wording used by the European Commission in the amended proposal for a directive.
Lastly, the Committee on the Environment, Public Health and Consumer Policy has proposed once again that a distinction should be made between forms of potassium nitrate, with new thresholds, in order to avoid farmers who use a form of potassium nitrate which could not be classed as fuel, falling within the scope of the directive.
Mr President, ladies and gentlemen, these are the main points. Clearly, we are on track for a conciliation procedure. Indeed, the Council was unable to reach agreement on a compromise package and it did not, if the truth be known, seem to me to be particularly interested in achieving such an agreement with Parliament. I remain confident, however, that, with a constructive debate, it will be possible to achieve a solution which ensures maximum safety in these plants. I would like to thank all the members of the Committee on the Environment and the staff of the European Commission, who have been particularly helpful and cooperative.
. Mr President, first of all, a special thank you goes to the rapporteur, Mr Lisi, for his valuable work on this proposal.
As you are aware, the Commission proposal under discussion seeks to broaden the scope of the Seveso II Directive in the light of the Baia Mare and Enschede accidents. Furthermore, it seeks to incorporate the recommendations of two studies, one dealing with carcinogens and the other with substances which are dangerous to the aquatic environment.
Whilst the Commission proposal did not originally contain measures related to the Toulouse accident, a number of amendments proposed by Parliament have been incorporated into the Commission's amended proposal and subsequently into the Council's common position. I would like to stress again that it was not the intention of the Commission to effect a major overhaul of the Seveso II Directive. I shall now comment on some of the proposed amendments.
Amendments Nos 9 to 11 on risk mapping and potassium nitrate were already accepted by the Commission during the first reading and consequently they figure in the Commission's amended proposal. These were the only three amendments that were fully rejected by the Council when adopting its common position. The Commission continues to support these amendments and can furthermore accept Amendment No 8 related to training for emergencies.
I am pleased to tell you that a proposal for a directive on the management of mining waste was adopted by the Commission on 2 June 2003. The measures in the proposal complement those outlined in the Seveso II Directive and include the establishment of a major accident prevention policy and a safety management system. These measures will apply to those waste management facilities that present an accident risk but will not be covered by the revised Seveso II Directive.
In our opinion, the Seveso II Directive should only apply to the most dangerous mining activities where chemical processes are involved and chemical substances are stored on site. The Seveso II Directive should not be transformed into either mining legislation or waste legislation. Therefore the Commission cannot agree to deleting the words 'chemical and thermal' as proposed in Amendments Nos 1 and 2.
We also reject Amendment No 12 which proposes making a reference to Council Directive 91/689/EEC on hazardous waste, and Amendment No 13, which seems to suggest that there are gaps in the coverage of mining sites through the two proposals. In our opinion this is not the case.
Amendments Nos 3 and 4 would lead to requiring operators of Seveso lower-tier sites to include information on training measures in the notification and to inform the competent authority in the event of a modification of an installation, establishment or storage area. In our view this would introduce bureacratic burdens without improving safety. A notification should only provide certain minimum information. The issue of training is already appropriately addressed in the Directive; moreover, in the event of modifications, the reviews of the major accident prevention policy and the safety management system are important, not the notification.
I acknowledge Parliament's strong wish to reinforce Article 12 of the Seveso II Directive. However, the Commission and the Council have already accepted related amendments presented in the first reading.
Amendment No 6 does not constitute an added value; on the contrary, there is no need for separate guidelines setting out a methodology on minimum safety distances, as it should be possible to derive these distances from the technical database that will be created as a tool to help assess the compatibility between Seveso sites and sensitive sites.
Furthermore, the Commission continues to be of the opinion that a development of incentive schemes and/or funding for the relocation of establishments is a task for Member States - this is subsidiarity. The Commission cannot, therefore, accept Amendment No 7.
To conclude, let me confirm the Commission's position on all amendments. The Commission accepts Amendments Nos 8 to 11. Amendments Nos 1 to 7 and Amendments Nos 12 and 13 are not acceptable.
I would like to emphasise that it is in our common interest to have this proposal adopted and implemented as quickly as possible.
Mr President, Commissioner, ladies and gentlemen, I would like first of all to thank Mr Lisi most sincerely for the work he has accomplished. As has just been said, tomorrow Parliament will have to vote on this report's second reading and, as with other reports, we here are of course divided between the wish to take negotiations with the Council and Commission as far as possible and the desire to get this text finalised quickly so it can be implemented as soon as possible.
At the end of the first reading, the Council incorporated a large number of amendments adopted by Members, but also rejected several proposals. A few weeks ago, the Committee on the Environment, Public Health and Consumer Policy adopted by a very large majority a text which confirms the requirements to which we will have to submit if we want to make progress on prevention. On these questions, the European Union must show its unity and its willingness to improve the legislation in force in answer to the legitimate concerns of the European citizens. It is also an opportunity for us to give some meaning to this European construction which is often accused of devoting more time to drawing up product standards than to the Europeans' well-being, let alone their health.
I am therefore glad that the Committee on the Environment has adopted the amendments concerning obligations to notify the competent authorities, because we need to be very demanding in this area without, Commissioner, being bureaucratic: there is no reason why we cannot simplify the documents. The amendments concerning training for all staff, including staff of subcontractors, seem to me to be essential, because it has been evident from several accidents that a lack of training and of information was involved.
On the question of safety distances between establishments and sensitive areas, the terrible accident in Toulouse showed the weaknesses in the relevant legislation and we must include these things in our report, just as we must in future extend the mapping of sensitive areas.
One point presents a problem and seems to be meeting with stiff opposition from the Council and the Commission, as you have just said, Commissioner; it is the question of extending the scope to all mining and waste processing activities using dangerous substances. The Council and the Commission want to restrict the scope of the Seveso II Directive to the chemical and thermal processing of waste only; they justify this position by the fact that in its proposal concerning mining waste the Commission refers, in Article 6 on the prevention of major accidents, to the provisions of the amended Seveso II Directive. However, if we want to avoid a legal void concerning certain mining activities and certain methods of processing mining waste until this new legislative proposal is adopted, the European Parliament must vote in favour of Amendments Nos 1, 2 and 13 without prejudice to the scope of the future report and with no talk of redundancies.
I would therefore like Parliament to adopt the amendments tabled by the Committee on the Environment, thus strengthening on-site prevention and the safety of European citizens. Like the Council, we want to reach an agreement in this stage of the legislative procedure but, I hope you understand, not at any price.
Mr President, Commissioner Wallström, ladies and gentlemen, I wish to begin by thanking the Commission for the proposed amendment to the Seveso II Directive. I also wish to thank Mr Lisi for his sterling work. I nonetheless entirely agree with the rapporteur that the Seveso II Directive should contain those points not approved by the Council and the Commission, partly because of the need to avoid grey areas and partly because it would make for better opportunities to remedy the shortcomings in the existing legislation. For example, all forms of mining should be incorporated, and there must be more training of staff and more information about the areas of risk that exist. Moreover, potassium nitrate should also be incorporated. That is not something in conflict with the objectives of the directive. Nor is it a question of completely changing this proposal for a directive but, instead, of tackling the problems we have seen in connection with the serious accidents that have taken place in recent years.
I wish above all to put the case for Amendment No 13 concerning a new recital 3a, explaining why we believe it to be particularly important for Amendments Nos 1 and 2 to be incorporated. The proposal put forward by the Commission concerning the Mining Waste Directive and published, if I remember rightly, on 2 June concentrates more upon the management of waste. In my view, it does not, however, extend to include, for example, hazardous substances produced in mining. If it is now to be possible to limit the consequences of serious accidents, I believe it is necessary for these hazardous substances actually to be included. They therefore belong in the Seveso Directive and not in the usual place for dealing with waste management. That is why I support, above all, Amendments Nos 1, 2 and 13, but also other amendments.
Mr President, more than three years have now passed since the fireworks disaster in Enschede. We still have not succeeded in laying down an amended directive. This amendment is essential in order, as far as possible, to prevent the same accidents from happening again. We should not therefore wait any longer.
The Council and European Commission are apparently of the opinion that Parliament tabled too many amendments at first reading. Parliament's proposals have not been adopted because they are said to fall outside the scope of this directive. According to the Council, since it would be too time-consuming to look at these proposals in detail, it dismissed them for the sake of convenience. It is, for example, beyond me why the Council refuses to accept the addition of potassium nitrate.
The adapted legislation will undoubtedly reduce the risk of accidents, but there will always be risks. In the unlikely event of a calamity, it is imperative to keep the consequences to an absolute minimum. It remains therefore of continued importance for minimum distances between hazardous installations and residential areas to be examined carefully. Of course, I appreciate that the implementation of this is not equally simple for every Member State. In the final analysis, the economic interests have to be weighed up against public safety. Safety should assume an important place.
I subscribe to the importance of well-trained staff, so that preventive and emergency measures can be taken as effectively as possible. In addition, I would like to point out that the enforcement of this legislation by central and local governments is essential. This also means providing the public with sound information. Clear danger maps, which identify the special risks to residents, constitute a sound addition to this legislation.
The Council should also be able to subscribe to the above. I would therefore take this opportunity of calling on the Council, and hence the European Commission, and the Commissioner in particular, to adopt Parliament's amendments, thus enabling us to lay down revised legislation immediately without having to go through an extended conciliation procedure.
Mr President, like everyone else I welcome this report and I congratulate the rapporteur for his work. He has been thorough and consistent and has applied himself. We have moved a considerable step forward since this Directive was last considered for amendment in this House in Strasbourg in 1994 - I know because I was there.
Events in Toulouse and in Enschede have demonstrated the need for action to amend and reinforce the existing Directive, so as to avoid any possibility of accidents and to minimise damage should an accident occur.
A future directive on pipeline safety and a proposal with regard to tunnel safety will also be very welcome because they respond to promises made during the last reading in 1994 and also to events, some of them very tragic, that have occurred consequently in other parts of the Union.
The common position is, in fact, quite a significant step forward but it does not deal with all the problems. There are still issues that remain unaddressed - issues that are quite clear and evident to us because of events that have taken place in the recent past. Everywhere else we have responded. We responded to Enschede and Toulouse with this Directive. We have responded with directives to events that have caused us to be concerned about tunnel safety and pipeline safety. We are going to miss the chance to respond properly and completely unless we amend this common position to cover other events that have taken place in recent times within and outside the Union.
The events of Baia Mare in Romania and Doñana in Spain demonstrate the need to take action with regard to mining safety and mining waste safety. Until we see the mining waste directive we cannot relent on amendments that we have previously passed in this committee and in this Parliament to ensure that action is taken with regard to those dangerous substances and activities, not necessarily utilising dangerous substances that clearly need regulation. Put them in the mining waste directive, Commission, and we will relent on the amendments. That is a reasonable remark.
Other issues have still to be addressed. In 1994 we argued very strongly the case to have some kind of discussions on distance. We still do not have a solution on that and that is why we maintain the amendments and insist they are placed in the common position.
Finally, on safety reports and some of the technical issues, I would ask the Commission to think again. They are produced and directed at you in the light of our own experiences. Please act on them.
Mr President, we are on the verge of deciding on the revision of the so-called Seveso Directive. Nearly a year ago, I remarked in this House that we are locking the stable door after the horse has bolted. This was an appeal to the Council to ensure that we use the revision of the directive as an opportunity to plug existing holes, so that accidents of the kind that took place in Baia Mare, Toulouse and Enschede can be prevented in future.
In Enschede, it transpired that current Seveso legislation is insufficient. A fireworks factory which did not fall within the scope of the directive destroyed an entire housing estate. Human suffering was huge, and the grieving for the victims continues. Residents of this housing estate were not aware of the presence of the fireworks factory. Authorities were only aware up to a point. It is therefore logical to tighten up the rules.
Of particular importance, in my view, is the drafting of a method for establishing minimum distances. The European Commission should set up guidelines for this purpose, because it is about time we knew exactly what a safe distance is. A safe distance in the Netherlands is considered 25 metres, in France 500 metres and in Germany as many as 1 000 metres. An objective method for establishing the safe distance is important for those living nearby but, above all, also for the local politicians. Hazardous factories do not belong in housing estates. An active policy should be adopted in order to remove them from those estates, if possible with the help of European funding. In addition, it is important for maps to be drawn up which indicate the areas in the vicinity of an establishment that could be affected after a major accident. Every citizen is entitled to this information.
Tightening up the rules is one thing, observing them and being accountable is another. We can lay down rules ad infinitum, but if they are not implemented in municipal practice, they will have little effect in the end. If nobody feels responsible, if organisations each work in a vacuum, legislation remains a paper exercise.
Safety is not only a matter of rules, but also of culture. It is a public task to actively promote this culture. Where safety is concerned, we should not cut any corners.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0158/2003) by Mrs González Alvarez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission communication: 'Towards a strategy to protect and conserve the marine environment'.
Mr President, I do not know if I should read anything into the fact that environmental issues tend to be discussed last thing in the evening. It certainly is not the best time to do so.
I should first like to say that the Commission's communication describes the current state of the marine environment. It refers to the pressures and threats the latter is under. In particular, it highlights the dangers posed by industry, fishing, agriculture, transport, the exploitation of gas and oil fields and the accidental introduction of species. All these activities can have very serious consequences. I would remind you of the recent Prestige disaster and the Erika accident three years ago.
Further, this communication recognises the lack of an integrated policy for the protection of the marine environment at Union level. The Commission sets out 14 objectives and 23 actions. In the Committee on the Environment, Public Health and Consumer Policy we endeavoured to define these objectives more clearly and to broaden the scope of certain actions. In general, we tried to work towards a strategy for the protection of the marine environment consistent with European legislation and with the present condition of European waters.
The communication reiterates that the two key references are the Sixth Community Environmental Action Programme and the Johannesburg Summit. Section 10 of the Johannesburg action plan emphasises the importance of sustainable development. It states that oceans, seas, islands and coasts are key components of our planet's ecosystems and essential to food safety. The loss of biodiversity as a result of accidents and the social and economic consequences of this loss have yet to be quantified.
The Sixth Programme contains an important chapter calling for the protection of the marine environment to be strengthened. It also calls for environmental issues to be integrated into all other policies, and for commitment to a clear plan of action to curb the negative impact on biodiversity. It also appeals for more sustainable exploitation of fisheries resources. In addition, it recalls the Montreal Declaration on the Protection of the Marine Environment.
It is important to describe the relationship between the strategy for protection of the marine environment and all other policies. These include policies relating to fisheries, agriculture, transport and chemicals. To this end, environmental impact assessment and strategic environmental assessment should be used when developing activities, plans and programmes, as they are much more appropriate instruments.
Objective 9 concerning transport and maritime security is of particular importance at the moment. The Committee on the Environment was of the opinion that it should be strengthened. This despite the fact that in the wake of the Erika accident, and particularly after the more recent disaster involving the Prestige, two reports on the subject were adopted in the last plenary. A further two reports were adopted in the Committee on the Environment this week. Nonetheless, further directives and communications are still being debated. There is a very important report on the Prestige by the Committee on Regional Policy, Transport and Tourism and this chapter needs strengthening.
The situation in European seas is not good, even though it has emerged from monitoring and assessment programmes that information on the marine environment is insufficient.
In fact, we are recalling that the principles that should inform this new marine strategy must include the precautionary principle, the 'polluter pays' principle, a clear concept of sustainability, an integrated approach to management of both the coastal and offshore marine environments, strategic environmental assessment and a regional approach taking account of regional diversities. In addition, account should be taken of all the relevant existing international initiatives such as OSPAR, HELCOM and ICES. They must not be seen as substitutes, however. We also believe that the notions of sustainable fishing, the interaction between fishing and sea birds, the balance between fish stocks, fishing effort and the environment are crucial.
Mr President, we realise this is only a first step. We await a Commission proposal on an effective strategy for protection of the marine environment. Nonetheless, I would like to thank all members of the Committee on the Environment personally for their effective input. It is thanks to them that the quality of this document is as good as it could possibly be.
. Mr President, I should like to thank the European Parliament and, of course, in particular, the rapporteur, Mrs González Álvarez for the work that has gone into this report and the motion for a resolution. I welcome the overall positive tone and the fact that the report broadly endorses the approach and objectives set out by the Commission in this communication. I am particularly pleased that Parliament explicitly recognises the need for an integrated approach, a robust environmental assessment and the application of a regional approach, underlined now when the marine strategy is being implemented.
I am convinced that, without a regional approach with full stakeholder input, we will not be in a position to deliver on the commitment we entered into in Johannesburg in this regard. The Commission will therefore continue to work closely with Member States, the marine conventions and the Arctic Council.
Although we can have common principles and objectives, we must recognise that the situations differ between the European seas from the Baltic to the Mediterranean and the Black Sea. I would also like to stress that the Commission intends to develop the so-called ecosystem approach to human activities and this will definitely be one of the main pillars in the strategy.
In conclusion I would like to underline that I consider Parliament's resolution to be a positive signal overall, and that the Commission will closely consider your suggestions. It will help us to move forward on a solid basis to the next phase in the development of a marine strategy.
Mr President, when you look at the list of threats to marine biodiversity, overfishing is the first problem that is mentioned. The main environmental damage is caused by overfishing of depleted stocks of commercially valuable fish, not to mention damage to non-targeted species including fish and damage to the marine habitat such as coral beds.
When you actually look at the Commission's approach to the whole issue of fisheries over the last few years, you will see that the Commission in fact used to be the most progressive of the EU institutions, pushing very hard for conservation and reasonable management of fish stocks with, of course, the obvious exception of third-country agreements. But over the last year there have been a number of developments which actually cause me and many others to doubt the commitment of the Commission. Take, for example, the reform of the Common Fisheries Policy: despite all the fine words and the good proposals put forward by the Commission, it is clear, when you actually look at what has come out, that this is really a shadow of what was proposed. While there are some good possibilities in there, most of it basically requires an effort of political will on the part of Member States. One just has to look, for example, at the negotiations over cod and other TACs during the December meeting to see that there is no political will there.
It is interesting that the Swedish Commissioner is here. Take the recent decision by Sweden, seeking to bring in more conservation measures in relation to cod: they were prevented from doing that. This sends out a very bad signal. If a Member State is willing and progressive enough to take more stringent measures then surely it should be allowed to do that. It is a regrettable decision and it is also unjustifiable. Consider, too, a Member State's commitment in relation to the basic regulation which was reviewed last December: again, they took out the opportunity which was used by the Spanish in the past to ban driftnets. This possibility was removed and I cannot understand why.
We should also look at the issue of, for example, blue whiting. Over the past number of years the European Union has been doing the right thing by trying to convince other countries to be reasonable in relation to the kind of quotas they set for themselves. But if you look at what the Commission is actually doing now, it seems that it is changing its approach to this. It seems that it has basically decided to participate in the overfishing. It has indicated that it is going to abandon the idea of restraining other fishing countries and is going to dramatically increase the Union's own fishing activities. That contributes to the depletion of stocks.
There is a major contradiction in what the Commission is doing and I wish the Commission would revert to its previous approach of being extremely progressive on the conservation of fisheries. It should try to pull the Member States along, because the Member States are being dictated to by the industry. We are going to end up with a serious problem in relation to the marine environment. It is already there and we need to be a lot more progressive.
Mr President, the Prestige disaster cast a harsh light on marine pollution. It was a dramatic event that figured prominently in the media, and it highlighted institutional and political malfunctions. But it was in fact only the tip of the iceberg. Marine ecosystems are threatened by many other polluters besides single hull ships, and their biodiversity, be it marine flora or marine fauna, is at risk. There are many predators. First, overfishing and illegal fishing, which exhaust fish stocks, but also discharges from land, fertilizer and agricultural pesticide residues, clandestine degassing of ships, products from oil platforms, all of them human activities that have taken nothing into account apart from immediate gain, which have no prospects for sustainable development and have no concern for the environment.
It is to the Commission's credit that it has drawn up an inventory of these risks, recorded the state of knowledge about them and reviewed the conventions and various laws that might control those risks at different levels: international, European, national or regional. On the basis of that inventory, the Commission has built a very goal-oriented strategy for protecting marine resources, with clear objectives and an action plan.
Mrs González Álvarez's excellent report welcomes this effort, but it also suggests, first of all, that the Commission should go beyond analysis and be tougher and more precise about the action to be taken and, in particular, the time scale for that action. Especially when there are still gaps in our knowledge of a particular field, the precautionary principle must be followed for rapid intervention, to which we should add the polluter-pays principle and that of sustainable development. In this context, there is a need for a radical change to the legislation governing international shipping and a review of the old conventions that do not include these principles. The report's second suggestion to the Commission is that it should expand its communication by stressing various aspects that were perhaps not sufficiently developed. Examples include areas of particular vulnerability (the Baltic, Mediterranean and Black Seas have been listed), dangerous substances that have not yet been mentioned (such as the various nitrogenous substances, hydrocarbons and discharges from land), activities that have remained in the background, such as flags of convenience, or species that are more particularly endangered, such as posidonia.
The Committee on the Environment, Public Health and Consumer Policy received both the Commission communication and Mrs Álvarez's report very warmly indeed. Fundamental opposition from Parliament will certainly not emerge tomorrow. But while we can hope that the Commission will be firm and vigilant in the matter, we may be forgiven for having more fears about the Council, where there will have to be a real political will to implement this integrated strategy for the protection of marine resources. The past has shown that internal resistance, sometimes linked to national interests, can hinder the best thought-out European strategic policies. Hence the González Álvarez report's justified insistence that concrete steps be taken right away as part of an integrated strategy at all levels of power, but also at all geographical levels, including local authorities.
Mr President, Commissioner, the European Convention proposes that the conservation of the sea's biological resources must be the exclusive competence of the EU, while fishing should be an area in which the EU and the Member States have shared competence. This issue has been sidelined in the major debate about the future. Anyone familiar with issues relating to fisheries will find it very hard to understand that the Convention has proposed separating these areas. Rules concerning the way in which fishing is conducted are the very rules through which we enact decisions concerning the conservation of biological resources. Through provisions concerning mesh sizes, fishing periods and permitted gear, fishing can be regulated and the marine environment conserved. What, moreover, is really important for the marine environment is that aid to the floating fish factories should cease.
For myself and many others, it is unclear how the Convention's proposal would work in practice. What, for example, would it mean for seals and for the fishing industry? Where these matters are concerned, I hope that, for example, the Commissioner would explain to those who fish in the Kvarken straits, the Gulf of Finland and the archipelagoes what the outcome of this decision would be. I appeal to the Commission to clarify its positions on these issues too.
If EU measures in favour of the marine environment are to produce results, there must be closer compliance with the rules, fewer exceptions and more effective international cooperation. We are successful internationally when we cooperate on matters such as the Oil Fund, to quote just one example. It also means, however, that the Member States must be prepared to take a stand on important proposals, such as the most recent one to impose penalties in connection with deliberate discharges of oil. Unfortunately, we see, however, the way in which legal hair-splitting constitutes an obstacle to the directive in the Council. Despite the fact that a Directive on oil reception facilities has been adopted, there has been no reduction in deliberate oil discharges.
Commissioner, I would finally appeal to you to get a firm grip on HELCOM - the Helsinki Commission for Baltic Marine Environment Protection. It must not be a relic from the Cold War, merely issuing recommendations that do not lead to any measures being taken. Following the EU's enlargement, it will be possible for HELCOM to be a body attending to its task in accordance with the Water Framework Directive. If it is to be reformed, HELCOM needs the support of the Commission, especially when, for the first time in history, the new boss, who takes office on 1 August, is a woman. This organisation can implement the regional way of tackling things that both Parliament and the Commission wish to see.
I would also ask Commissioner Wallström to convince her colleague, Mrs de Palacio, that the Commission must be more active in supporting Finland and Sweden when it comes to ice classification. Unfortunately, it was only Italy and the Commission that opposed the Nordic proposals concerning clearer shipping rules in this part of the EU too.
Mr President, very little is as yet known about the submarine environment. That is why, moreover, it is hard to organise any sort of viable programme of protection. Stocks of some monitored, familiar species, that is to say mainly economically important species, have in many places diminished drastically. How can we protect species, therefore, about which we still do not even know anything? Protection is nevertheless the starting point for the EU marine strategy. Consequently, I too have proposed that we should grant sufficient appropriations to enable us to carry out an investigation and draw up an inventory of submarine species.
The Baltic Marine Environment Protection Commission, HELCOM, has made more than 200 recommendations for improving the state of the Baltic. These are not binding on the Member States but the Commission might examine them and propose rules based on them that are. In the same way, EU investment is needed for the protection of nature in the northern seas. This would come about most effectively if the EU joined the Nordic countries, the United States of America, Canada and Russia as members of the Arctic Council. That would promote shared Euro-Atlantic understanding of environmental problems.
There are environments in the European Union, such as many areas of the Baltic Sea and the Mediterranean Sea, where the natural environment would not necessarily recover properly from a large-scale oil disaster. That is why we must have more talks with countries such as Russia to develop stricter common standards for merchant vessels. It is vital that oil tankers sailing in the sort of difficult icy conditions there were last winter are immune to risk.
The Commission should propose an amendment, within the framework of UNCLOS, the United Nations Convention on the Law of the Sea, which would allow intervention with regard to merchant vessels from third countries sailing through or close to EU waters if they are thought to be a potentially serious threat. In addition to oil disasters we should also consider, for example, the loud noise made by equipment used in mapping the location of natural resources to be a pollutant.
I would furthermore like to draw the attention of the Commission, and the Council too for that matter, to the Member States' unsatisfactory capacity for tackling oil spills. I myself looked into the situation recently when I sent out questionnaires to those authorities in the Baltic countries responsible for this matter. The replies made disappointing reading. The situation was best in Finland and Sweden, where the equipment they have would be sufficient in practice for clearing the oil coming from a broken fuel tank on a large passenger ship. If there were a major disaster the equipment in these countries would be insufficient even if it were used in combination. Around 40 million tonnes of oil a year already pass through the Gulf of Finland, for example, and it is supposed that this volume will have doubled in 10 year's time. The Commission should initiate a survey of capacity for tackling oil spills and adopt rules for sufficient minimum capacity based on regional conditions and volumes of traffic.
. Mr President, thank you for this valuable input towards developing a marine strategy and special thanks to Mrs Thors because she provided me with an action plan supplementing my own Commission action plan which I also find very interesting.
As regards the deliberations of the Convention, I cannot really know the answer as to why this became the end result of trying to establish a list of competences because, as you rightly say, this looks very curious and very strange to most people. Maybe, however, there is a deeper legal meaning to it and maybe it will prove to be helpful. However, I cannot give you a clear reply to that.
You have made a number of important points which we have to follow up and you have also demonstrated the whole width of this issue. It encompasses, of course, many different aspects of the marine environment and this is what we must now continue to work on very practically. I have taken note of everything you have said.
Thank you very much for your useful input, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.